Exhibit 10.1

EXECUTION VERSION

 

 

STOCK PURCHASE AGREEMENT

 

 

By and Among

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY,

ENTERCOM COMMUNICATIONS CORP.

and

ENTERCOM RADIO, LLC

Dated as of December 7, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     2   

Section 1.01.

 

Certain Defined Terms

     2   

Section 1.02.

 

Definitions

     11   

Section 1.03.

 

Interpretation and Rules of Construction

     13   

ARTICLE II PURCHASE AND SALE

     14   

Section 2.01.

 

Purchase and Sale of the Shares

     14   

Section 2.02.

 

Purchase Price

     14   

Section 2.03.

 

Closing

     14   

Section 2.04.

 

Closing Deliveries by Seller

     15   

Section 2.05.

 

Closing Deliveries by Purchaser and Parent

     15   

Section 2.06.

 

Net Working Capital Adjustment

     15   

Section 2.07.

 

Purchase Price Adjustment

     18   

Section 2.08.

 

Withholding

     19   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

     19   

Section 3.01.

 

Organization, Authority and Qualification of Seller

     19   

Section 3.02.

 

Organization, Authority and Qualification of the Companies

     20   

Section 3.03.

 

Capitalization; Ownership of Shares

     20   

Section 3.04.

 

No Conflict

     20   

Section 3.05.

 

Governmental Consents and Approvals

     21   

Section 3.06.

 

FCC Licenses

     21   

Section 3.07.

 

Financial Information

     22   

Section 3.08.

 

Absence of Certain Changes

     23   

Section 3.09.

 

Absence of Undisclosed Material Liabilities

     23   

Section 3.10.

 

Compliance with Laws; Litigation

     23   

Section 3.11.

 

Intellectual Property

     24   

Section 3.12.

 

Real Property

     26   

Section 3.13.

 

Employee Benefit Matters

     28   

Section 3.14.

 

Labor Matters

     30   

Section 3.15.

 

Material Contracts

     30   

Section 3.16.

 

Environmental Matters

     32   

Section 3.17.

 

Insurance

     33   

Section 3.18.

 

Brokers

     34   

Section 3.19.

 

Corporate Records

     34   

Section 3.20.

 

Subsidiaries

     34   

Section 3.21.

 

Assets of the Business

     34   

Section 3.22.

 

Related Party Transactions

     34   

Section 3.23.

 

Bank Accounts

     35   

Section 3.24.

 

Preferred Stock

     35   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER

     35   

Section 4.01.

 

Organization, Authority and Qualification of Parent and Purchaser

     35   

Section 4.02.

 

Organization, Authority and Qualification of the Parent Subsidiaries

     36   

 

i



--------------------------------------------------------------------------------

Section 4.03.

 

No Conflict

     36   

Section 4.04.

 

Governmental Consents and Approvals

     37   

Section 4.05.

 

Investment Purpose

     37   

Section 4.06.

 

Compliance with Laws; Litigation

     37   

Section 4.07.

 

Qualification

     38   

Section 4.08.

 

Brokers

     38   

Section 4.09.

 

Preferred Stock

     39   

Section 4.10.

 

Capitalization

     39   

Section 4.11.

 

SEC Filings; Financial Statements

     39   

Section 4.12.

 

Absence of Undisclosed Material Liabilities

     40   

Section 4.13.

 

Absence of Certain Changes

     41   

Section 4.14.

 

Financing

     41   

ARTICLE V ADDITIONAL AGREEMENTS

     41   

Section 5.01.

 

Conduct of Business Prior to the Closing

     41   

Section 5.02.

 

Access to Information

     44   

Section 5.03.

 

Confidentiality

     45   

Section 5.04.

 

Regulatory and Other Authorizations; Notices and Consents

     46   

Section 5.05.

 

Retained Names and Marks

     47   

Section 5.06.

 

Control

     48   

Section 5.07.

 

Notifications

     48   

Section 5.08.

 

Affiliate Agreements

     48   

Section 5.09.

 

Further Action

     48   

Section 5.10.

 

Title Insurance, Surveys, and Lien Search

     49   

Section 5.11.

 

Retained Assets

     49   

Section 5.12.

 

No Solicitation

     50   

Section 5.13.

 

Divestiture of Trust Station

     50   

Section 5.14.

 

Transaction Expenses

     50   

Section 5.15.

 

Preferred Stock

     50   

Section 5.16.

 

Disclaimer

     51   

Section 5.17.

 

Purchaser Covenants

     51   

Section 5.18.

 

Registration Rights Agreement

     52   

Section 5.19.

 

Employee Matters

     52   

ARTICLE VI [RESERVED]

     52   

ARTICLE VII TAX MATTERS

     52   

Section 7.01.

 

Tax Representations

     52   

Section 7.02.

 

Preparation of Tax Returns; Payment of Taxes

     54   

Section 7.03.

 

Tax Claims

     57   

Section 7.04.

 

Tax Cooperation and Exchange of Information

     58   

Section 7.05.

 

Section 338(h)(10) Election

     59   

ARTICLE VIII CONDITIONS TO CLOSING

     60   

Section 8.01.

 

Conditions to Obligations of Seller

     60   

Section 8.02.

 

Conditions to Obligations of Purchaser

     61   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX INDEMNIFICATION

     62   

Section 9.01.

 

Survival of Representations and Warranties

     62   

Section 9.02.

 

Indemnification by Seller

     63   

Section 9.03.

 

Indemnification by Purchaser

     63   

Section 9.04.

 

Limits on Indemnification

     64   

Section 9.05.

 

Notice of Loss; Third Party Claims

     65   

Section 9.06.

 

Remedies

     67   

Section 9.07.

 

Treatment of Indemnity Payments

     67   

Section 9.08.

 

Additional Indemnification Provisions

     68   

ARTICLE X TERMINATION, AMENDMENT AND WAIVER

     68   

Section 10.01.

 

Termination

     68   

Section 10.02.

 

Effect of Termination

     69   

ARTICLE XI GENERAL PROVISIONS

     69   

Section 11.01.

 

Expenses

     69   

Section 11.02.

 

Notices

     69   

Section 11.03.

 

Public Announcements

     70   

Section 11.04.

 

Severability

     70   

Section 11.05.

 

Entire Agreement

     71   

Section 11.06.

 

Assignment

     71   

Section 11.07.

 

Amendment

     71   

Section 11.08.

 

Waiver

     71   

Section 11.09.

 

Audit Assistance

     71   

Section 11.10.

 

No Third Party Beneficiaries

     72   

Section 11.11.

 

Neutral Construction

     72   

Section 11.12.

 

Currency

     72   

Section 11.13.

 

Governing Law

     72   

Section 11.14.

 

Waiver of Jury Trial

     73   

Section 11.15.

 

Counterparts

     73   

Section 11.16.

 

Enforcement

     73   

Section 11.17.

 

Release

     73   

Section 11.18.

 

Effect of TBA; Denver TBA

     73   

Section 11.19.

 

Conflicts and Privilege

     73   

 

iii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of December 7, 2014,
by and among THE LINCOLN NATIONAL LIFE INSURANCE COMPANY, an Indiana corporation
(“Seller”), ENTERCOM RADIO, LLC, a Delaware limited liability company
(“Purchaser”) and ENTERCOM COMMUNICATIONS CORP., a Pennsylvania corporation
(“Parent”).

RECITALS

WHEREAS, Seller owns all the issued and outstanding shares of capital stock (the
“Shares”) of Lincoln Financial Media Company, a North Carolina corporation
(“LFMC” and a “Company”);

WHEREAS, LFMC owns all the issued and outstanding shares of capital stock of
Lincoln Financial Media Company of California, a North Carolina corporation
(“LFMCA”), Lincoln Financial Media Company of Colorado, a North Carolina
corporation (“LFMCO”), Lincoln Financial Media Company of Florida, a North
Carolina corporation (“LFMFL”), and Lincoln Financial Media Company of Georgia,
a North Carolina corporation (“LFMGA”, and together with LFMCA, LFMCO, and
LFMFL, the “Subsidiaries”, and each individually, a “Subsidiary” or a “Company”,
and together with LFMC, the “Companies”);

WHEREAS, the Subsidiaries own and operate radio stations KEPN(AM), Lakewood,
Colorado, KKFN(FM), Longmont, Colorado, KRWZ(AM), Denver, Colorado, KQKS(FM),
Lakewood, Colorado, KYGO-FM, Denver, Colorado, KYGO-FM1, Boulder, Colorado,
K251AB, Longmont, Colorado, K276FK, Denver, Colorado, WQXI(AM), Atlanta,
Georgia, WSTR(FM), Smyrna, Georgia, WAXY(AM), South Miami, Florida, WLYF(FM),
Miami, Florida, WMXJ(FM), Pompano Beach, Florida, WAXY-FM, Miramar, Florida
KBZT(FM), San Diego, California, KIFM(FM), San Diego, California, KSON-FM, San
Diego, California, and KSOQ-FM, Escondido, California (together, and with all
associated translator and booster facilities, the “Stations”) pursuant to
certain authorizations issued by the FCC;

WHEREAS, Purchaser is a wholly owned subsidiary of Parent and is disregarded as
an entity separate from Parent;

WHEREAS, simultaneously with the execution and delivery of this Agreement, the
Companies and Purchaser or its Affiliates are entering into a Time Brokerage
Agreement (the “TBA”); and

WHEREAS, Seller wishes to sell to Purchaser, and Purchaser wishes to purchase
from Seller, the Shares, all upon the terms and subject to the conditions set
forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, Seller and
Purchaser hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. For purposes of this Agreement:

“Action” means any claim, litigation, action, suit, arbitration, inquiry, audit,
examination, administrative or other proceeding or investigation, at Law or in
equity, by or before any Governmental Authority.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person.

“Affiliated Group” means the affiliated group of corporations within the meaning
of Section 1504 of the Code of which Seller is the common parent and each
Company is a member.

“Assets” means all right, title and interest of the Companies in all properties,
assets, privileges, rights, interests and claims, real and personal, tangible
and intangible, of every type and description, wherever located, including their
business and goodwill, that are owned or leased by the Companies or otherwise
used or held for use by any Company.

“Business” means the business and operation of the Stations by each of the
Subsidiaries.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in New York, New
York.

“Code” means the Internal Revenue Code of 1986, as amended.

“Combined Return” means any Tax Return that Seller or any of its Affiliates
(other than a Company) files with one or more Companies on a consolidated,
combined, unitary or similar group basis.

“Company Intellectual Property” means all Intellectual Property owned by any
Company that is used or held for use in the operation of the Business as
currently conducted.

“Company IP Agreements” means all (a) licenses of Intellectual Property to any
of the Companies, and (b) licenses of Intellectual Property by any of the
Companies to third parties.

“Confidential Information” means all information (whether or not specifically
identified as confidential), in any form or medium, that is disclosed to, or
developed or learned by, Seller or any Company as the owner of the Shares or an
employee, officer or director of the Companies, as the case may be, in the
performance of duties for, or on behalf of, the Companies or that relates to the
business, services or research of the Companies, including: (a) internal
business information (including information relating to strategic plans and
practices, business, accounting, financial or marketing plans, practices or
programs, training practices and programs, salaries, bonuses, incentive plans
and other compensation and benefits information and accounting and business
methods), (b) identities of, individual requirements of, specific contractual
arrangements with, and information about, the Companies, their vendors and
suppliers, their customers and guests and their confidential information,
(c) industry research compiled by, or on

 

2



--------------------------------------------------------------------------------

behalf of the Companies, including identities of potential target companies,
potential development or acquisition opportunities (including locations
thereof), management teams, and transaction sources identified by, or on behalf
of, the Companies, (d) compilations of data and analyses, processes, methods,
track and performance records, data and data bases relating thereto, and
(e) information related to any Company Intellectual Property and updates of any
of the foregoing, provided, however, “Confidential Information” shall not
include any information which (i) is or becomes generally available to the
public other than as a result of a disclosure by Seller in breach of
Section 5.03 of this Agreement, (ii) becomes available to Seller on a
non-confidential basis from a source other than one of the Companies; provided,
that such source is not, to Seller’s Knowledge, bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to, any Company with respect to such information, or (iii) is
independently developed by Seller without use of Confidential Information.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management and/or policies of a Person, whether through the ownership of voting
securities, as trustee, personal representative or executor, by contract or
otherwise.

“Denver Programmer” means the “Programmer” as defined in the Denver TBA.

“Denver TBA” means the “Denver TBA” as defined in the TBA.

“Encumbrance” means any (a) pledge, charge, deed of trust, deed to secure debt,
security interest, hypothecation, claim, mortgage, lien (statutory or
otherwise), title defect, burden, option, right of first refusal, right of first
offer, encroachment, encumbrance or similar restriction, (b) any covenant,
condition, restriction, easement, charge, encroachment, right-of-way, adverse
claim of any kind or similar matter of record, (c) any zoning, entitlement,
conservation restriction and other land use and environmental regulations by
Governmental Authorities, and (d) conditional, installment, contingent sale or
other title retention agreement or lease in the nature thereof.

“Environment” means any and all environmental media, including ambient and
indoor air, land, soil, surface or subsurface strata, surface water, drinking
water, ground water, wetlands and sediment.

“Environmental Law(s)” means any federal, state, local statute, law, ordinance,
regulation, rule, code, order, policy, guideline, principal of law,
Environmental Permit, consent decree, judicial interpretation or judgment, in
each case in effect as of the date hereof, relating to the Environment,
pollution, human health and safety, protection or restoration of the Environment
or natural resources, or noise, including those relating to Releases or
threatened Releases of any Hazardous Material into the Environment, or otherwise
relating to the manufacture, generation, processing, distribution, use, Release,
treatment, storage, disposal, transport or handling of Hazardous Materials,
including the Comprehensive Environmental Response, Compensation, and Liability
Act (“CERCLA”), the Federal Water Pollution Control Act (the “Clean Water Act”),
the Clean Air Act, the Resource Conservation and Recovery Act (“RCRA”) and the

 

3



--------------------------------------------------------------------------------

Occupational Safety and Health Act, and analogous state statutes, all as
amended, and all regulations, codes, policies, guidelines, Environmental
Permits, orders, and judicial interpretations issued thereunder.

“Environmental Liability” means any and all Liabilities to the extent arising
out of or resulting from the occurrence or existence of (a) any Release of
Hazardous Materials by any Company or on any Real Property, (b) the use,
generation, storage, disposal, handling, treatment, recycling, shipment,
transportation (or arrangement for any of the foregoing) of any Hazardous
Materials by any Company or on any Real Property, or (c) any Liability of any
Company under any Environmental Laws or any Environmental Permits, in each case,
for any action, omission, event or state of facts occurring or existing on or
before the TBA Effective Date.

“Environmental Permit(s)” means any permit, certificate, license, approval,
registration, identification number, consent or other authorization required to
conduct the Business by or pursuant to any applicable Environmental Law.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Taxes” means (a) Taxes of the Companies (including any obligation to
contribute to the payment of a Tax determined on a consolidated, combined,
unitary or similar group basis) for all Pre-Closing Tax Periods, (b) Taxes of
any Person (other than the Companies and Purchaser and any of its Affiliates)
imposed on any Company as a transferee or successor, by contract or otherwise
(including any Liability for Taxes pursuant to Regulations Section 1.1502-6 or
any corresponding or similar provision of state, local or foreign Law), which
Taxes relate to an event, fact or circumstance (including prior membership in a
consolidated, combined, unitary or similar group under applicable Tax Law)
occurring, arising or existing before the Closing, and (c) Taxes of Seller or
any of its Affiliates (excluding the Companies); provided, that, for purposes of
determining the amount of Excluded Taxes in the case of any Straddle Period,
Taxes of the Companies shall be allocated between the period ending on the
Closing Date and the period beginning after the Closing Date based on the
principles in Section 7.02(c)(ii).

“FCC” means the United States Federal Communications Commission or any successor
agency thereto.

“FCC Applications” means the application or applications that Seller, the
Companies and Purchaser must file with the FCC requesting its consent to the
transfer of control and/or assignment of the FCC Licenses to Purchaser or any of
its Affiliates.

“FCC Consent” means the initial Action by the FCC approving the FCC
Applications.

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time applied consistently throughout the
periods involved.

“Government Consents” means the FCC Consent and HSR Clearance.

“Governmental Authority” means any federal, state, local or foreign government,
governmental, regulatory or administrative authority, agency, commission or
department or any court, tribunal, or judicial or arbitral body or any
non-governmental self-regulatory authority, agency, commission or department,
domestic or foreign.

 

4



--------------------------------------------------------------------------------

“Governmental Order” means any agreement, order, writ, judgment, injunction,
prohibition, ruling, decree, stipulation, determination or award (arbitration or
otherwise) entered by or with any Governmental Authority.

“Hazardous Material(s)” means, whether naturally occurring and whether alone or
in combination, any hazardous, dangerous or toxic substance, pollutant, material
or waste or any pollutant, contaminant, substance, material or chemical that is
listed, classified, regulated pursuant to any Environmental Law or whose
presence at some quantity requires investigation, notification, or remediation,
or could give rise to liability, under any Environmental Law, including, without
limitation, any material, substance, pollutant, or contaminant that is
(a) designated as a “hazardous substance” pursuant to the Clean Water Act (33
U.S.C. §1317), (b) defined as “hazardous waste” pursuant to RCRA, (c) defined as
a “hazardous substance” pursuant to CERCLA, (d) petroleum and any petroleum
by-products and waste oil, (e) asbestos and asbestos-containing materials,
(f) polychlorinated biphenyls, or (g) lead-based paint.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“HSR Clearance” means the expiration or termination of any applicable waiting
period (and any extension thereof) under the HSR Act.

“Indebtedness” means, with respect to the Companies, all obligations of any
Company with respect to, and with respect to Parent, all obligations of Parent
or any of its subsidiaries with respect to, in each case without duplication:
(a) all obligations under any indebtedness for borrowed money or indebtedness
issued in substitution or exchange for borrowed money of such Person, (b) all
indebtedness evidenced by any note, bond, debenture or other debt security,
(c) all commitments that assure a creditor against loss (including contingent
reimbursement obligations with respect to letters of credit, performance bonds
or bankers acceptances (in each case, to the extent drawn)), (d) all obligations
under capitalized leases determined in accordance with GAAP, (e) all obligations
for the deferred purchase price of stocks, assets or property (including any
earn-out obligations and ongoing commissions payments whether or not contingent
and regardless of when due (for the avoidance of doubt, excluding obligations
with respect to commission payments to sales staff in the ordinary course of
business)), (f) all obligations of such Person for the reimbursement of any
obligor on any letter of credit, banker’s acceptance or similar credit
transaction (to the extent drawn), (g) all obligations arising out of derivative
or hedging arrangements, (h) all guarantees for any of the items described in
clauses (a) and (g) of this definition, and (i) any indebtedness of another
person or entity of the type described in clauses (a) through (h) of this
definition secured by an Encumbrance on any assets of any Company or Parent and
its subsidiaries, as applicable.

“Indemnified Party” means a Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.

 

5



--------------------------------------------------------------------------------

“Indemnifying Party” means Seller pursuant to Section 9.02 and Purchaser
pursuant to Section 9.03, as the case may be.

“Intellectual Property” means all intellectual property and proprietary rights,
including all (a) patents and patent applications, (b) trademarks, service
marks, trade names, trade dress, service names, logos, slogans, brand names,
domain names, and other indicia of origin, together with the goodwill associated
therewith, (c) copyrights, including copyrights in computer software, (d) trade
secrets, and all intellectual property rights in confidential business
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, specifications, research records, records of
inventions, test information, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), and
(e) registrations, issuances, and applications for the registration or issuance
of any of the foregoing, and all copies and tangible embodiments thereof (in
whatever form or media).

“IRS” means the Internal Revenue Service of the United States.

“IT Assets” means the computers, servers, workstations, routers, hubs, switches,
circuits, networks, data communications lines and all other information
technology equipment owned, used, or held for use by any of the Companies.

“Law” means any federal, state, provincial, local, municipal, foreign or similar
governmental statute, law, ordinance, regulation, rule, code, interpretation,
directive, policy, treaty, writ, decree, injunction, stay, Governmental Order,
requirement, rule of law (including common law) or of any Governmental
Authority.

“Lease(s)” means the contracts granting any of the Companies the right of use or
occupancy of any portion of the Leased Real Property, or any contract to which
any of the Companies is a party and granting any other Person the right of use
or occupancy of any portion of the Real Property, together with any amendments,
modifications or supplements thereto.

“Leased Real Property” means the real property leased, subleased or licensed by
any of the Companies, as lessee, sublessee or licensee, or for which any party
or parties has granted to any of the Companies the right of use or occupancy of
any portion of such real property, together with any right, title and interest
of the Company pursuant to a Lease thereof and all improvements thereon.

“Liability” means any liability, cost, expense, debt or obligation of any kind,
character, or description, and whether known or unknown, accrued, absolute,
contingent or otherwise, and regardless of when asserted or by whom.

“made available” means that information or documents available for Purchaser to
download in reviewable format on the Merrill electronic documentation site
established on behalf of Seller prior to the execution of this Agreement.

“Material Adverse Effect” means any event, circumstance, change or effect that
(a) has had, or would reasonably be expected to have, a material adverse effect
on the business, results of operations or the financial condition of the
Companies, taken as a whole, or (b) would

 

6



--------------------------------------------------------------------------------

reasonably be expected to prevent, materially delay or materially impede the
performance by Seller of its obligations under this Agreement or the
consummation of the transactions contemplated hereby, in the case of clause (a),
other than any event, circumstance, change or effect to the extent (and only to
the extent) resulting from (i) events, circumstances, changes or effects that
generally affect the radio industry in the United States (including legal and
regulatory changes), (ii) events, circumstances, changes or effects that
generally affect the radio markets in which the Companies operate, (iii) general
economic or political conditions or events, circumstances, changes or effects
affecting the securities, financial or credit markets generally, (iv) changes
arising from the consummation of the transactions contemplated by, or the
announcement of the execution of, or the performance of, this Agreement,
including (A) any actions of competitors or (B) any delays or cancellations of
orders for services or other effects on relationships with customers, suppliers
or employees, (v) any change in accounting requirements or principles or the
interpretation thereof, (vi) events, circumstances, changes or effects caused by
any outbreak or escalation of war, act of foreign enemies, hostilities,
terrorist activities, or acts of nature, and (vii) any circumstance, change or
effect that results from any action taken or omitted pursuant to or in
accordance with the express terms of this Agreement or at the request of
Purchaser; except, in the case of clauses (i), (ii), (iii), (v), and (vi) above,
to the extent that such events, circumstances, changes, effects, facts or
developments disproportionately affect the Companies, taken as a whole, relative
to other companies in the industry in which the Companies operate.

“Net Working Capital” as of any date or time means, in each case as determined
in accordance with GAAP and the Net Working Capital Principles, (a) the
consolidated current assets of the Companies as of such date or time, minus
(b) the consolidated current liabilities of the Companies as of such date or
time, plus (c) any accrued current liabilities of the Companies paid, reimbursed
or discharged on or after such date and prior to the Closing by Seller or any of
its Affiliates (other than the Companies) (other than, for the avoidance of
doubt, (i) any TBA Termination Costs (as defined in the TBA), or (ii) as
otherwise reimbursed by Purchaser or its Affiliates to Seller or any of its
Affiliates (other than the Companies) pursuant to the TBA), plus (d) the
aggregate amount of all security deposits held by utility providers; it being
understood that, (i) with respect to the calculation of Net Working Capital as
of the TBA Effective Date, the items requiring adjustment pursuant to clause
(c) of this definition shall be given retroactive effect and, upon their
occurrence, shall be deemed to have occurred as of the TBA Effective Date for
purposes of such calculation, regardless of when such amounts are actually paid
or discharged prior to the Closing, and (ii) any and all current assets and
current liabilities accrued in respect of any Excluded Taxes shall be excluded
from the calculation of Net Working Capital.

“Net Working Capital Principles” means the accounting policies, principles,
practices and methodologies used in the preparation of the Financial Statements
to the extent in accordance with GAAP and as otherwise set forth in Exhibit
1.01(a) attached hereto.

“Owned Real Property” means the real property in which any of the Companies have
fee title (or equivalent) interest and all buildings, structures and other
improvements located thereon, fixtures used or held for use in connection with
the operation of the Station operated on such real property (as set forth in
Section 3.12(a) of the Seller Disclosure Schedule) and all appurtenances
thereto.

 

7



--------------------------------------------------------------------------------

“Parent Subsidiaries” means each direct or indirect subsidiary of Parent.

“Permit” means any permit, license, approval, consent, registration, variance,
certification, endorsement or qualification granted by or obtained from any
Governmental Authority pursuant to Law.

“Permitted Encumbrances” means (a) statutory liens for current Taxes of the
Companies not yet due or delinquent (or which remain payable and may be paid
without interest or penalties) and liens for Taxes of the Companies the validity
or amount of which is being contested diligently in good faith by appropriate
proceedings and for which adequate reserves have been established and maintained
in accordance with GAAP and which contested liens as of the date hereof are
disclosed on Section 7.01(e) of the Seller Disclosure Schedule, (b) mechanics’,
carriers’, workers’, repairers’ and other similar liens arising or incurred in
the ordinary course of business relating to obligations as to which there is no
default on the part of any of the Companies, or the validity or amount of which
is being contested in good faith by appropriate proceedings, or pledges,
deposits or other liens securing the performance of bids, trade contracts,
leases or statutory obligations (including workers’ compensation, unemployment
insurance or other social security legislation) which do not or would not
reasonably be expected to materially interfere with or impair the value,
occupancy or current use of the Assets or operation of the Stations, (c) zoning,
entitlement, conservation restriction and other land use and environmental
regulations by Governmental Authorities which do not or would not reasonably be
expected to materially interfere with or impair the occupancy or current use of
the Assets or operation of the Stations, (d) all covenants, conditions,
restrictions, easements, charges, rights-of-way, imperfections of title and
other Encumbrances of record, and similar matters of record, which do not or
would not reasonably be expected to materially interfere with or impair the
occupancy or current use of the Assets or operation of the Stations, (e) matters
which would be disclosed by an accurate survey or inspection of the Owned Real
Property which do not or would not reasonably be expected to materially
interfere with or impair the occupancy or current use of the Assets or operation
of the Stations, and (f) the Leases identified on Section 3.12(b) of the Seller
Disclosure Schedule pursuant to which the Company has granted any other person
the right to lease or otherwise occupy any portion of the Real Property.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, joint venture, unincorporated organization or other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d)(3) of the Exchange Act.

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and the portion of any Straddle Period beginning after the Closing Date.

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and the portion of any Straddle Period ending on the Closing Date.

“Preliminary Retained Liabilities Amount” means an amount equal to the Retained
Liabilities as set forth on the Retained Liabilities Statement.

 

8



--------------------------------------------------------------------------------

“Purchase Price Bank Account” means a bank account in the United States to be
designated by Seller in a written notice to Purchaser at least two (2) Business
Days before the Closing.

“Purchaser Disclosure Schedule” means the Disclosure Schedule of Purchaser
delivered herewith.

“Purchaser MAE” means any event, circumstance, change or effect that (a) has
had, or would reasonably be expected to be have, a material adverse effect on
the business, results of operations or the financial condition of Parent and its
subsidiaries, taken as a whole, or (b) would reasonably be expected to prevent,
materially delay or materially impede the performance by Parent or Purchaser of
its obligations under this Agreement or the consummation of the transactions
contemplated hereby, in the case of clause (a), other than any event,
circumstance, change or effect to the extent (and only to the extent) resulting
from (i) events, circumstances, changes or effects that generally affect the
radio industry in the United States (including legal and regulatory changes),
(ii) events, circumstances, changes or effects that generally affect the radio
markets in which Parent and its subsidiaries operate, (iii) general economic or
political conditions or events, circumstances, changes or effects affecting the
securities, financial or credit markets generally, (iv) changes arising from the
consummation of the transactions contemplated by, or the announcement of the
execution of, or performance of, this Agreement, including (A) any actions of
competitors, or (B) any delays or cancellations of orders for services or other
effects on relationships with customers, suppliers or employees, (v) any change
in accounting requirements or principles or the interpretation thereof,
(vi) events, circumstances, changes or effects caused by any outbreak or
escalation of war, act of foreign enemies, hostilities, terrorist activities, or
acts of nature, and (vii) any circumstance, change or effect that results from
any action taken or omitted pursuant to or in accordance with the express terms
of this Agreement or at the request of Seller; except, in the case of clauses
(i), (ii), (iii), (v), and (vi) above, to the extent that such events,
circumstances, changes, effects, facts or developments disproportionately affect
Parent and its subsidiaries relative to other companies in the industry in which
Parent and its subsidiaries operate.

“Purchaser’s Knowledge”, “Knowledge of Purchaser”, “Parent’s Knowledge”,
“Knowledge of Parent” or similar terms used in this Agreement means the actual
knowledge of those Persons listed in Section 1.01(a) of the Purchaser Disclosure
Schedule.

“Real Property” means all Owned Real Property and Leased Real Property.

“Reference Statement Date” means September 30, 2014.

“Regulations” means the Treasury Regulations (including Temporary Regulations)
promulgated by the United States Department of Treasury with respect to the Code
or other federal tax statutes.

“Release” means any accidental or intentional, releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, migrating, disposing or dumping into the Environment (including the
abandonment or discarding of barrels, containers and other closed receptacles
containing any Hazardous Materials).

 

9



--------------------------------------------------------------------------------

“Representative” means, with respect to any Person, its officers, directors,
employees, financial advisors, attorneys, accountants, actuaries, consultants,
investment bankers, potential sources of debt or equity financing and other
agents, advisors and representatives.

“Retained Liabilities” means all long-term Indebtedness and other long-term
liabilities (as such term is defined in accordance with GAAP) of the Companies
required to be set forth on a consolidated balance sheet of the Companies
prepared in accordance with GAAP and the accounting policies, principles,
practices and methodologies used in the preparation of the Financial Statements
and existing as of the Closing Date; provided, that with respect to any Lease,
Retained Liabilities shall exclude the liabilities from the straight-lining of
fixed future rent obligations under any such Lease in accordance with GAAP.

“SEC” means the United States Securities and Exchange Commission.

“Securities” means the Class A Common Stock, par value $0.01 per share, of
Parent.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller Disclosure Schedule” means the Disclosure Schedule of Seller delivered
herewith.

“Seller’s Knowledge”, “Knowledge of Seller” or similar terms used in this
Agreement means the actual knowledge of those Persons listed in Section 1.01(a)
of the Seller Disclosure Schedule.

“Straddle Period” means any taxable period beginning on or before the Closing
Date and ending after the Closing Date.

“subsidiaries” means, when used with respect to any Person, any corporation,
partnership, limited liability company, or other organization, whether
incorporated or unincorporated, or Person of which (i) such first Person
directly or indirectly owns or controls at least a majority of the securities or
other interests having by their terms ordinary voting power to elect a majority
of the board of directors or others performing similar functions, or (ii) such
first Person is or directly or indirectly has the power to appoint a general
partner, manager or managing member or others performing similar functions.

“Subsidiaries Shares” means all the issued and outstanding shares of capital
stock of the Subsidiaries.

“Tax” or “Taxes” means any and all taxes, charges, fees, levies, tariffs,
duties, liabilities, impositions or other assessments in the nature of a tax
(together with any and all interest, penalties, additions to tax and additional
amounts imposed with respect thereto) imposed by any Governmental Authority,
whether disputed or not, including any federal, state, local, or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated or other tax
of any kind whatsoever.

 

10



--------------------------------------------------------------------------------

“Tax Return” means any return (including any information return), report, form,
claim for refund, election, estimated Tax filing or payment, request for
extension, document, declaration, statement, or certification filed or required
to be filed with a Governmental Authority with respect to Taxes, including all
attachments thereto and amendments thereof.

“TBA Effective Date” shall mean the “Commencement Date” as defined in the TBA.

“TBA Period” means the period beginning on the TBA Effective Date and ending on
the Termination Date (as defined in the TBA).

“Transaction Expenses” means all costs, fees and expenses incurred by or on
behalf of Seller or any Company (or for which Seller or any Company is
responsible or liable, directly or indirectly, as obligor, guarantor, surety or
otherwise) in connection with this Agreement and the consummation of the
transactions contemplated hereby to outside counsel, accountants, financial
advisors, appraisers, investment bankers, brokers and other advisors retained by
Seller or any Company.

“Transfer Taxes” means any and all transfer, documentary, sales, use, gross
receipts, stamp, registration, value added, recording, escrow and other similar
Taxes and fees (including any penalties and interest) incurred in connection
with the transactions contemplated by this Agreement (including recording and
escrow fees), but excluding any and all income Taxes and real property or
leasehold interest transfer or gains Tax and any similar Tax.

“Transmission Equipment” means all digital, analog or other equipment used in
connection with the Stations, including the antenna, transmitter and all
associated transmission equipment, lines and facilities.

SECTION 1.02. Definitions. The following terms have the meanings set forth in
the Sections set forth below:

 

Definition

  

Location

“Affiliate Agreements”    3.15(a)(v) “Agreement”    Preamble “Alternative
Transaction”    5.12 “Ancillary Documents”    3.01 “Appraisal”    7.05(c)
“Appraiser”    7.05(c) “Auditor”    2.06(c) “Basket Amount”    9.04(a) “CERCLA”
   Definition of Environmental Laws “Claim Notice”    9.05(a) “Clean Water Act”
   Definition of Environmental Laws “Closing”    2.03 “Closing Date”    2.03

 

11



--------------------------------------------------------------------------------

Definition

  

Location

“Closing Net Working Capital Amount”    2.06(c) “Communications Act”    3.06(a)
“Companies”    Recitals “Company”    Recitals “Company Plan”    3.13(a) “Company
Registered IP”    3.11(a) “Company Releasees”    11.17 “Confidentiality
Agreement”    5.03(a) “Contract”    3.04 “Determination Date”    2.06(c)
“Divestiture Application”    5.13 “Enforceability Exceptions”    3.01 “ERISA”   
3.13(a) “Estimated Net Working Capital Amount”    2.06(a) “Existing Counsel”   
11.19 “FCC Licenses”    3.06(a) “FCC Rules”    3.06(a) “Final Allocation
Schedule”    7.05(e) “Final Retained Liabilities Amount”    2.07(c) “Financial
Statements”    3.07(a) “Fundamental Representations”    9.01 “Guarantee”    5.17
“Interim Financial Statements”    3.07(a) “Interim Net Working Capital Payments”
   2.06(d)(i) “LFMC”    Recitals “LFMCA”    Recitals “LFMCO”    Recitals “LFMFL”
   Recitals “LFMGA”    Recitals “Loss”    9.02 “Material Contracts”    3.15(a)
“Net Working Capital Adjustment Amount”    2.06(d)(ii) “NWC Statement”   
2.06(b) “Outside Date”    10.01(a) “Parent”    Preamble “Parent Financial
Statements”    4.11(b) “Parent SEC Documents”    4.11(a) “Parent Shares”   
4.10(a) “Plans”    3.13(a) “Preferred Stock”    2.02 “Preliminary Closing Net
Working Capital Amount”    2.06(b) “Proposed Allocation Schedule”    7.05(c)
“Purchase Price”    2.02 “Purchaser”    Preamble

 

12



--------------------------------------------------------------------------------

Definition

  

Location

“Purchaser Actions”    11.18 “Purchaser Indemnified Party”    9.02 “RCRA”   
Definition of Environmental Laws “Registration Rights Agreement”    5.18
“Retained Assets”    5.11 “Retained Liabilities Statement”    2.07(a) “Retained
Names and Marks”    5.05(a) “Sarbanes-Oxley Act”    4.11(a) “Section 338
Elections”    7.05(a) “Section 338 Forms”    7.05(a) “Seller”    Preamble
“Seller Indemnified Party”    9.03 “Shares”    Recitals “Stations”    Recitals
“Subsidiary”    Recitals “Subsidiaries”    Recitals “Survey”    5.10(b) “S-X
Financials”    11.09 “Tax Claim”    7.03(b) “TBA”    Recitals “Third Party
Claim”    9.05(a) “Title Commitment”    5.10(a) “Title Company”    5.10(a)
“Title Policy”    5.10(a) “Towers”    3.12(h) “Transmission Structures”   
3.12(h) “Trust Station”    5.13 “Year End Statements”    3.07(a)

SECTION 1.03. Interpretation and Rules of Construction. In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:

(a) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;

(b) the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

(c) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

 

13



--------------------------------------------------------------------------------

(d) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(e) all terms defined in this Agreement have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

(f) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

(g) references to a Person are also to its successors and permitted assigns; and

(h) capitalized terms used but not defined in this Agreement and defined in the
TBA shall have the meanings set forth in the TBA.

ARTICLE II

PURCHASE AND SALE

SECTION 2.01. Purchase and Sale of the Shares. Upon the terms and subject to the
conditions of this Agreement, at the Closing, Seller shall sell to Purchaser,
and Purchaser shall purchase from Seller, all right, title and interest in and
to the Shares, free and clear of all Encumbrances, which Shares collectively
constitute and shall constitute as of the Closing Date all of the issued and
outstanding shares of capital stock of LFMC, for the Purchase Price as specified
in Section 2.02.

SECTION 2.02. Purchase Price. The amount payable to Seller in consideration for
the Shares shall be an aggregate of (a) $77,500,000 in cash or immediately
available funds minus the Preliminary Retained Liabilities Amount, and
(b) eleven (11) shares of Preferred Stock to be issued by Parent with the rights
and preferences set forth in Exhibit 2.02 (the “Preferred Stock”) (collectively,
the “Purchase Price”). The cash Purchase Price will be increased or decreased,
as applicable, by the Closing Net Working Capital Amount as determined and paid
in accordance with Section 2.06.

SECTION 2.03. Closing. Subject to the terms and conditions of this Agreement,
the sale and purchase of the Shares contemplated by this Agreement shall take
place at a closing (the “Closing”) to be held at the offices of Latham & Watkins
LLP, 330 North Wabash Street, Suite 2800, Chicago, Illinois, at 9:00 a.m. New
York City time on a date that is at least one (1) and no more than fifteen
(15) days following the satisfaction or waiver of the conditions to the
obligations of the parties hereto set forth in Sections 8.01 and 8.02 (other
than conditions that by their nature are to be satisfied at the Closing but
subject to the satisfaction or waiver of such conditions) (the “Closing Date”);
provided, that each party shall use commercially reasonable efforts to effect
the Closing as promptly as practicable following the satisfaction or waiver of
such conditions, or at such other place or at such other time or on such other
date as Seller and Purchaser may mutually agree upon in writing. The Closing
shall be deemed effective at 11:59 p.m. New York City time on the Closing Date.

 

14



--------------------------------------------------------------------------------

SECTION 2.04. Closing Deliveries by Seller. At the Closing, Seller shall deliver
or cause to be delivered to Purchaser:

(a) stock certificates evidencing the Shares duly endorsed in blank, or
accompanied by stock powers duly executed in blank and with all required stock
transfer tax stamps affixed;

(b) copies of (i) the existing certificate of incorporation of LFMC, certified
by the Secretary or an Assistant Secretary of Seller, and (ii) the bylaws of
LFMC, certified by the Secretary or an Assistant Secretary of Seller;

(c) a certificate of a duly authorized officer of Seller certifying as to the
matters set forth in Section 8.02(a);

(d) a certificate as to the non-foreign status of Seller pursuant to Regulations
Section 1.1445-2(b)(2);

(e) resignations and releases by all directors and officers of each of the
Companies who are not employees of the Companies;

(f) duly executed Section 338 Forms (as defined below); and

(g) a duly executed counterpart to the Registration Rights Agreement.

SECTION 2.05. Closing Deliveries by Purchaser and Parent. At the Closing:

(a) Purchaser shall deliver to Seller the cash Purchase Price, as adjusted in
accordance with Section 2.02 and Section 2.06, by wire transfer in immediately
available funds to the Purchase Price Bank Account;

(b) Parent shall issue and deliver to Seller the certificates evidencing the
Preferred Stock (or at Seller’s discretion, in non-certificated book-entry form
to Seller’s designated account), along with a certificate of the Secretary or an
Assistant Secretary of Parent certifying that the Preferred Stock has been duly
authorized and validly issued, is fully paid and nonassessable and is not being
issued in violation of any preemptive rights;

(c) Parent shall deliver to Seller a certificate of a duly authorized officer of
Parent certifying as to the matters set forth in Section 8.01(a); and

(d) Parent shall deliver to Seller a duly executed counterpart to the
Registration Rights Agreement.

SECTION 2.06. Net Working Capital Adjustment.

(a) Estimated Net Working Capital Adjustment. Not later than ten (10) Business
Days following the TBA Effective Date, Seller shall deliver to Purchaser its
good faith estimate of Net Working Capital as of the TBA Effective Date (the
“Estimated Net Working Capital Amount”), together with a reasonably detailed
explanation of the calculation thereof,

 

15



--------------------------------------------------------------------------------

prepared in accordance with the Net Working Capital Principles. The Estimated
Net Working Capital Amount may be positive or negative. The effective time for
purposes of calculating the Estimated Net Working Capital Amount and the Closing
Net Working Capital Amount shall be 12:01 a.m., local station time, on the TBA
Effective Date. If the Estimated Net Working Capital Amount would otherwise
exceed $17.5 million, and Purchaser provides a written objection to Seller not
later than the date of the first installment under Section 2.06(d)(i) stating
Purchaser’s good faith view that the Estimated Net Working Capital Amount is
overstated, then the Estimated Net Working Capital Amount shall be deemed equal
to $17.5 million.

(b) NWC Statement. Following the delivery by Seller of its calculation of the
Estimated Net Working Capital Amount pursuant to Section 2.06(a), to the extent
in the possession or control of Seller, Seller will provide to Purchaser and its
Representatives reasonable access, during normal business hours and upon
reasonable prior notice, to the books and records (including work papers
prepared in sufficient detail), employees and accountants of Seller and the
Companies, to the extent reasonably related to its evaluation of Seller’s
calculation of Net Working Capital, and shall cause the employees of Seller and
the Companies to cooperate with Purchaser and its Representatives in connection
with Purchaser’s review of such work papers and other documents and information
relating to Seller’s calculation of Net Working Capital as Purchaser may
request. Within sixty (60) calendar days after delivery by Seller of its
calculation of the Estimated Net Working Capital Amount pursuant to
Section 2.06(a), Purchaser shall deliver to Seller a statement (the “NWC
Statement”), setting forth its calculation of Net Working Capital as of the TBA
Effective Date (the “Preliminary Closing Net Working Capital Amount”), together
with a reasonably detailed explanation of the calculation thereof. The NWC
Statement shall be prepared in accordance with the Net Working Capital
Principles.

(c) Disputes. Upon delivery of the NWC Statement, to the extent in the
possession or control of Purchaser, Purchaser will provide to Seller and its
Representatives reasonable access, during normal business hours and upon
reasonable prior notice, to the books and records (including work papers
prepared in sufficient detail), employees and accountants of the Companies, to
the extent reasonably related to its evaluation of the NWC Statement and the
calculation of the Preliminary Closing Net Working Capital Amount, and shall
cause the employees of Purchaser and the Companies to cooperate with Seller and
its Representatives in connection with Seller’s review of such work papers and
other documents and information relating to Purchaser’s calculation of Net
Working Capital as Seller may request. If Seller shall disagree with the
calculation of the Preliminary Closing Net Working Capital Amount or any element
of the NWC Statement relevant thereto, it shall notify Purchaser of such
disagreement in writing within twenty (20) days after its receipt of the NWC
Statement, which notice shall set forth in reasonable detail the particulars of
such disagreement. In the event that Seller does not provide such a notice of
disagreement within such twenty (20) day period, Seller shall be deemed to have
accepted the NWC Statement and the calculation of the Preliminary Closing Net
Working Capital Amount delivered by Purchaser, and such Preliminary Closing Net
Working Capital Amount shall be deemed the “Closing Net Working Capital Amount”
for purposes of this Agreement. In the event any such notice of disagreement is
timely provided by Seller, Purchaser and Seller shall use their commercially
reasonable efforts for a period of twenty (20) days (or such longer period as
they may mutually agree) to resolve any disagreements with respect to the
calculation of the Closing Net Working Capital Amount. If, at the end of such
period, they are unable to resolve such disagreements, then an independent
accounting firm of recognized

 

16



--------------------------------------------------------------------------------

national standing as may be mutually selected by Purchaser and Seller (the
“Auditor”) shall resolve any remaining disagreements. If Purchaser and Seller
cannot mutually agree on the choice of the Auditor, then Purchaser shall deliver
to Seller a list of three independent accounting firms of national standing in
the United States and Seller shall select one of such three accounting firms to
act as the Auditor. The Auditor shall determine the Net Working Capital Amount
as of the TBA Effective Date as promptly as practicable, but in any event within
fifteen (15) days after the date on which such dispute is referred to the
Auditor, based solely on written submissions forwarded by Purchaser and Seller
to the Auditor within ten (10) days following the Auditor’s selection, and such
amount, which shall be equal to or between Seller’s and Purchaser’s calculations
of Closing Net Working Capital Amount, in the aggregate, shall be deemed the
“Closing Net Working Capital Amount” for purposes of this Agreement. The fees
and expenses of the Auditor shall be paid one-half by Purchaser and one-half by
Seller. The determination of the Auditor shall be final, conclusive and binding
on the parties. The date on which the Closing Net Working Capital Amount is
finally determined in accordance with this Section 2.06(c) is referred as to the
“Determination Date.”

(d) Net Working Capital Payments.

(i) In the event the Estimated Net Working Capital Amount is a positive number,
Purchaser shall pay, by wire transfer in immediately available funds, to Seller
an amount equal to the Estimated Net Working Capital Amount in three (3) equal
installments (the “Interim Net Working Capital Payments”), with one installment
payable on the date that is (i) thirty (30) days, (ii) sixty (60) days, and
(iii) ninety (90) days, respectively, after the TBA Effective Date; provided,
that if any such date is not a Business Day, Purchaser shall pay the relevant
Interim Net Working Capital Payment on the first Business Day immediately
following such date. In the event the Estimated Net Working Capital Amount is a
negative number, Seller shall pay, by wire transfer in immediately available
funds, to Purchaser the Interim Net Working Capital Payments, with one
installment payable on the date that is (i) thirty (30) days, (ii) sixty
(60) days, and (iii) ninety (90) days, respectively, after the TBA Effective
Date; provided, that if any such date is not a Business Day, Seller shall pay
the relevant Interim Net Working Capital Payment on the first Business Day
immediately following such date.

(ii) The “Net Working Capital Adjustment Amount,” which may be positive or
negative, shall mean the difference between (A) the Closing Net Working Capital
Amount and (B) the Estimated Net Working Capital Amount.

(iii) On the later of (A) the Determination Date, or (B) the day that is
ninety-one (91) days after the TBA Effective Date, (1) if the Net Working
Capital Adjustment Amount is positive, then within five (5) days after the
Determination Date, Purchaser shall pay, by wire transfer in immediately
available funds, to Seller the Net Working Capital Adjustment Amount, and (2) if
Net Working Capital Adjustment Amount is negative, then within five (5) days
after the Determination Date, Seller shall pay, by wire transfer in immediately
available funds, to Purchaser the Net Working Capital Adjustment Amount.

 

17



--------------------------------------------------------------------------------

SECTION 2.07. Purchase Price Adjustment.

(a) Not more than ten (10) nor less than two (2) Business Days prior to the
Closing Date, Seller shall deliver to Purchaser a reasonably detailed estimate,
prepared in good faith and in accordance with the accounting policies,
principles, practices and methodologies used in the preparation of the Financial
Statements, of the Retained Liabilities as of the Closing Date (the “Retained
Liabilities Statement”).

(b) Upon delivery of the Retained Liabilities Statement, to the extent in the
possession or control of Seller, Seller will provide to Purchaser and its
Representatives reasonable access, during normal business hours and upon
reasonable prior notice, to the books and records of Seller, to the extent
reasonably related to its evaluation of the Retained Liabilities Statement, and
shall cause the employees of Seller to cooperate with Purchaser and its
Representatives in connection with Purchaser’s review of the Retained
Liabilities Statement and other documents and information relating to Seller’s
calculation of the Retained Liabilities as Purchaser may request. If Purchaser
shall disagree with the calculation of the Retained Liabilities or any element
of the Retained Liabilities Statement relevant thereto, it shall notify Seller
of such disagreement in writing within sixty (60) days after its receipt of the
Retained Liabilities Statement, which notice shall set forth in reasonable
detail the particulars of such disagreement. In the event that Purchaser does
not provide such a notice of disagreement within such sixty (60) day period,
Purchaser shall be deemed to have accepted the Retained Liabilities Statement
and the calculation of the Retained Liabilities delivered by Seller, which shall
be final, binding and conclusive for all purposes hereunder. In the event a
notice of disagreement is timely provided by Purchaser, Purchaser and Seller
shall use their commercially reasonable efforts for a period of twenty (20) days
(or such longer period as they may mutually agree) to resolve any disagreements
with respect to the calculation of the Retained Liabilities. If, at the end of
such period, they are unable to resolve such disagreements, then an Auditor
shall resolve any remaining disagreements. If Purchaser and Seller cannot
mutually agree on the choice of the Auditor, then Purchaser shall deliver to
Seller a list of three independent accounting firms of national standing in the
United States and Seller shall select one of such three accounting firms to act
as the Auditor. The Auditor shall determine the Retained Liabilities as of the
Closing Date as promptly as practicable, but in any event within fifteen
(15) days after the date on which such dispute is referred to the Auditor, based
solely on written submissions forwarded by Purchaser and Seller to the Auditor
within ten (10) days following the Auditor’s selection, and such Retained
Liabilities amount, which shall be equal to or between Seller’s and Purchaser’s
calculations with respect to the Retained Liabilities, in the aggregate, shall
be final, binding and conclusive for all purposes hereunder. The fees and
expenses of the Auditor shall be paid one-half by Purchaser and one-half by
Seller.

(c) Within five (5) Business Days following the final determination of the
Retained Liabilities in accordance with this Section 2.07, (i) in the event that
the Final Retained Liabilities Amount exceeds the Preliminary Retained
Liabilities Amount, Seller shall pay to Purchaser the amount of such excess in
cash or immediately available funds, and (ii) in the event that the Preliminary
Retained Liabilities Amount exceeds the Final Retained Liabilities Amount,
Purchaser shall pay to Seller the amount of such excess in cash or immediately
available funds. The “Final Retained Liabilities Amount” means an amount equal
to the Retained Liabilities as finally determined in accordance with this
Section 2.07.

 

18



--------------------------------------------------------------------------------

SECTION 2.08. Withholding. Any party shall be entitled to deduct and withhold
from any payments made pursuant to this Agreement any amounts required to be
deducted and withheld with respect to the making of any such payment under
applicable Tax Law at the applicable rate for such withholding, and shall timely
remit any such withheld amounts to the appropriate Governmental Authority as
required by applicable Law, unless, with respect to a certain payment, the payee
provides the payor with a valid exemption from or reduction of withholding tax
in respect of such payment at least five (5) Business Days prior to the date of
such payment. Any amounts deducted and withheld and timely remitted pursuant to
this Section 2.08 shall be treated for all purposes of this Agreement as having
been paid to the Person in respect of whom such deduction and withholding were
made.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF SELLER

Except as set forth in the Seller Disclosure Schedule, which Seller Disclosure
Schedule is arranged in sections corresponding to the lettered and numbered
paragraphs contained in this Agreement, and whether or not the corresponding
lettered and numbered paragraph contains an explicit reference to the Seller
Disclosure Schedule, provided that (i) items disclosed in one section of the
Seller Disclosure Schedule shall be deemed disclosed in all other applicable
sections of the Seller Disclosure Schedule to the extent it is reasonably
apparent on the face of such disclosure that such disclosure is relevant to
another section of this Agreement or of the Seller Disclosure Schedule, and
(ii) the mere inclusion of an item in the Seller Disclosure Schedule as an
exception to a representation, warranty or covenant shall not be deemed an
admission by Seller that such item has had, or would have, a Material Adverse
Effect, or that such item is material or meets or exceeds any monetary or other
threshold specified for disclosure in the Agreement, Seller hereby represents
and warrants to Purchaser as follows:

SECTION 3.01. Organization, Authority and Qualification of Seller. Seller is a
corporation duly organized and validly existing under the laws of the
jurisdiction of its incorporation and has all necessary corporate power and
authority to enter into this Agreement and the other agreements, instruments,
documents and certificates to be executed and delivered by Seller in connection
herewith, including the TBA and the Registration Rights Agreement (the
“Ancillary Documents”), to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. Seller is
duly licensed or qualified to do business and is in good standing in each
jurisdiction which the properties owned or leased by it or the operation of its
business makes such licensing or qualification necessary, except to the extent
that the failure to be so licensed, qualified or in good standing would not
reasonably be expected to have a Material Adverse Effect. The execution and
delivery of this Agreement and the Ancillary Documents by Seller, the
performance by Seller of its obligations hereunder and thereunder and the
consummation by Seller of the transactions contemplated hereby and thereby have
been duly authorized by all requisite action on the part of Seller, including
its board of directors and applicable shareholders (to the extent required by
applicable Law). This Agreement and the Ancillary Documents have been, or upon
execution and delivery thereof

 

19



--------------------------------------------------------------------------------

(in the case of Ancillary Documents not delivered herewith) will be, duly
executed and delivered by Seller, and (assuming due authorization, execution and
delivery by Purchaser and Parent) this Agreement and the Ancillary Documents
are, or upon execution and delivery thereof (in the case of Ancillary Documents
not delivered herewith) will be, legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with their respective terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights or by general equity principles (the “Enforceability
Exceptions”). No further act or proceeding on the part of Seller or its
shareholders is necessary to authorize this Agreement, the Ancillary Documents
and the transactions contemplated hereby and thereby.

SECTION 3.02. Organization, Authority and Qualification of the Companies. Each
Company is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation and has all necessary
corporate power and authority to own, operate or lease the properties and Assets
now owned, operated or leased by it and to carry on its business as it has been
and is currently conducted. Each Company is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of its business makes such licensing or
qualification necessary, except to the extent that any failure to be so
licensed, qualified or in good standing would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 3.03. Capitalization; Ownership of Shares. A complete list of the
authorized and the issued and outstanding capital stock or other ownership
interests, as the case may be, of the Companies and the record holders thereof
as of the date hereof is set forth in Section 3.03 of the Seller Disclosure
Schedule. No shares of capital stock of any Company are held in the treasury of
such Company. All of the Shares and the Subsidiaries Shares are duly authorized,
validly issued, fully paid and nonassessable and were not issued in violation of
any preemptive rights. There are no options, warrants, convertible securities or
other rights, agreements, arrangements or commitments relating to the Shares or
the Subsidiaries Shares obligating either Seller or any Company to sell any
Shares or Subsidiaries Shares, or to issue or sell any shares of capital stock
of any Company, any securities convertible into or exchangeable for any shares
of capital stock of any Company, or any other interest in any Company. There are
no promises by Seller or any Company to grant or award any securities, options,
warrants, calls or other rights to purchase or subscribe for Shares or
Subsidiaries Shares. The Shares constitute all the issued and outstanding
capital stock of LFMC and are owned of record and beneficially by Seller free
and clear of all Encumbrances (other than any restrictions imposed by applicable
securities Laws). The Subsidiaries Shares constitute all the issued and
outstanding capital stock of the Subsidiaries and are owned of record and
beneficially by LFMC free and clear of all Encumbrances (other than any
restrictions imposed by applicable securities Laws).

SECTION 3.04. No Conflict. Assuming that all consents, approvals, authorizations
and other actions described in Section 3.05 have been obtained and all filings
and notifications described therein made, and except as may result from any
facts or circumstances relating solely to Purchaser, the execution, delivery and
performance by Seller of this Agreement and the Ancillary Documents to which
Seller is a party, and the consummation by Seller of the transactions
contemplated hereby and thereby, do not and will not (a) violate, conflict with
or result in the breach of the certificate of incorporation or bylaws (or
similar organizational documents) of Seller or any of the Companies,
(b) conflict with or violate any Law or Governmental Order applicable to Seller
or any of the Companies, (c) except as set forth in

 

20



--------------------------------------------------------------------------------

Section 3.04(c) of the Seller Disclosure Schedule, conflict with, result in any
breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, any loan or credit agreement,
debenture, concession, purchase or sale order or other obligation, commitment,
understanding, undertaking, Permit, note, bond, mortgage or indenture, contract,
agreement, lease, sublease, license, franchise or other instrument or
arrangement, whether oral or written (including any amendment, extension,
renewal, guarantee or other supplement with respect thereto) (each, other than
any Plan, a “Contract”) to which Seller or any of the Companies is a party or by
which any of their respective properties or Assets are bound, (d) result in the
creation or imposition of any Encumbrance (other than Permitted Encumbrances)
upon any of the Shares or any Assets, or (e) require the approval, consent,
authorization or act of, or the making by Seller or any of the Companies of any
declaration, filing or registration with, any third party or any Governmental
Authority, except for such of the foregoing as are necessary pursuant to the
Communications Act and the HSR Act and except, in the case of clauses (b),
(c) and (e), as would not reasonably be expected to (i) adversely affect in any
material respect the ability of Seller to carry out its obligations under, and
to consummate the transactions contemplated by, this Agreement and the Ancillary
Documents, or (ii) materially impair the conduct of the Business.

SECTION 3.05. Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement and the Ancillary Documents by Seller, and the
consummation by Seller of the transactions contemplated hereby and thereby, and
the performance by Seller of its obligations hereunder do not and will not
require any consent, approval, authorization or other order of, Action by,
filing or registration with or notification to, any Governmental Authority,
except (a) as described in Section 3.05 of the Seller Disclosure Schedule,
(b) the Government Consents, or (c) as may be necessary as a result of any facts
or circumstances relating to Purchaser or any of its Affiliates.

SECTION 3.06. FCC Licenses.

(a) The Companies are the holders as of the date hereof of the licenses, permits
and authorizations set forth in Section 3.06 of the Seller Disclosure Schedule.
The Companies hold all of the licenses, permits and authorizations issued by the
FCC that are required for or otherwise used in the present operation of the
Stations (the “FCC Licenses”). Except as set forth in Section 3.06 of the Seller
Disclosure Schedule, the FCC Licenses are in full force and effect and have not
been revoked, suspended, canceled, rescinded or terminated and have not expired.
There is not pending, or, to Seller’s Knowledge, threatened, and, to Seller’s
Knowledge on the date hereof, no facts exist that may result in, any Action by
or before the FCC to revoke, suspend, cancel, rescind or materially and
adversely modify any of the FCC Licenses (other than proceedings to amend FCC
rules of general applicability). Except as set forth in Section 3.06 of the
Seller Disclosure Schedule, there is not issued or outstanding, by or before the
FCC, any order to show cause, notice of violation, notice of apparent liability,
investigation (to Seller’s Knowledge), letter of inquiry or order of forfeiture
against any of the Stations or against any Company with respect to any of the
Stations that could result in any such Action, or that may materially affect
Purchaser’s ability to operate any Station in accordance with the FCC Licenses.
The Stations are operating in compliance in all material respects with the FCC
Licenses, the Communications Act of 1934, as amended (the “Communications Act”),
and the rules, regulations and policies of the FCC (the “FCC Rules”).

 

21



--------------------------------------------------------------------------------

(b) All material reports and filings required to be filed with the FCC by each
of the Companies with respect to each of the Stations have been timely filed.
All such reports and filings are accurate and complete in all material respects.
Each of the Companies maintain appropriate public inspection files at the
Stations as required by the FCC Rules.

(c) Set forth in Section 3.06 of the Seller Disclosure Schedule are the Towers
on which the main antenna of each of the Stations is mounted. With respect to
Owned Real Property, and to Seller’s Knowledge with respect to Leased Real
Property, the Transmission Structures are registered with the FCC to the extent
required by FCC Rules and all such Transmission Structures have been
constructed, and are operated and maintained, in compliance in all material
respects with the FCC Licenses and all applicable Laws, including the
Communications Act and those promulgated by the FAA (and including, to the
extent applicable, all such Laws concerning the marking, painting, lighting,
height and registration of the Transmission Structures).

(d) The Stations and their respective transmission facilities are operating in
material compliance with the FCC Licenses, the Communications Act and the FCC
Rules. To Seller’s Knowledge, none of the Stations is causing interference in
violation of the FCC Rules to the transmissions of any other broadcast station
or communications facility. As of the date hereof, neither Seller nor the
Companies has received any written complaint with respect to any such
interference. To Seller’s Knowledge, as of the date hereof no other broadcast
station or communications facility is causing interference in violation of the
FCC Rules to any of the Stations’ transmissions or, to the best of Seller’s
Knowledge, to the public’s reception of such transmissions.

(e) The Companies do not hold, directly or indirectly, any licenses or other
authorization issued by the FCC with respect to any broadcast station other than
the Stations.

SECTION 3.07. Financial Information.

(a) Section 3.07 of the Seller Disclosure Schedule contains true and complete
copies of (a) the audited combined balance sheet of the Lincoln Financial Media
Radio Stations for the year ended December 31, 2013 and the related audited
statements of income and cash flows for the fiscal year of the Lincoln Financial
Media Radio Stations then ended (the “Year End Statements”), and (b) the
unaudited combined balance sheet of the Lincoln Financial Media Radio Stations
and the related unaudited combined statements of income for the nine (9) month
period ending on the Reference Statement Date, together with the notes thereto
(the “Interim Financial Statements” and, together with the Year End Statements,
the “Financial Statements”). The Financial Statements have been prepared from
the books and records of the Companies and in accordance with GAAP consistently
applied with the past practices of the Companies, are true and complete, and
present fairly in all material respects the financial condition and results of
operations of the Lincoln Financial Media Radio Stations for the respective
periods covered thereby, subject to any matter disclosed in the notes thereto
and, in the case of the Interim Financial Statements, normal year-end
adjustments, which will not be material in amount or

 

22



--------------------------------------------------------------------------------

materially different in nature from past practices. The books and records of the
Companies have been kept accurately and maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting requirements.

(b) Seller as of the date hereof has established and maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
transactions are recorded as necessary to permit preparation of the Lincoln
Financial Media Radio Stations combined financial statements in conformity with
GAAP.

SECTION 3.08. Absence of Certain Changes.

(a) Except for actions taken in preparation of the transactions contemplated by
this Agreement and the Ancillary Documents, from the Reference Statement Date
through the date of this Agreement (i) the Business has been conducted in the
ordinary course consistent with past practices in all material respects, and
(ii) there has not been any event, occurrence or development which has had a
Material Adverse Effect.

(b) Since the Reference Statement Date and through the date of this Agreement,
neither the Seller nor any of the Companies has taken any action that if taken
by Seller or any Company from the date hereof through the Closing Date, would
require the consent of Purchaser under Section 5.01 (other than
Section 5.01(b)(xiv)).

SECTION 3.09. Absence of Undisclosed Material Liabilities. There are no
Liabilities of any Company (whether accrued, contingent, absolute, determined,
determinable or otherwise) of a nature required to be disclosed or reflected on
or reserved against in, or to be disclosed in the notes to, the Financial
Statements prepared in accordance with GAAP, other than Liabilities
(a) reflected or reserved against on the Financial Statements or the notes
thereto, (b) set forth in Section 3.09 of the Seller Disclosure Schedule,
(c) incurred since the Reference Statement Date in the ordinary course of
business of the Companies (consistent with past practice), or (d) which would
not reasonably be expected, individually or in the aggregate, to materially
impair the ownership of the Companies or the ownership or use of the Assets, and
there is no circumstance currently existing as of the date hereof that would
reasonably be expected to result in such Liability.

SECTION 3.10. Compliance with Laws; Litigation.

(a) No Company is in violation of, and for the past three (3) years, no Company
has been given written or, to Seller’s Knowledge, oral notice of or been charged
with any violation of, any Law or Governmental Order applicable to any of the
Companies or any of their respective Assets and properties by, or investigation,
audit or review with respect to, any of the Companies except for such
violations, investigations, audits or reviews that have not and would not
reasonably be expected to, individually or in the aggregate, result in material
liability to any Company or otherwise interfere in any material respect with the
conduct of their respective businesses as currently conducted or result in any
criminal or quasi-criminal Action.

(b) The Companies have the Permits set forth in Section 3.10(b) of the Seller
Disclosure Schedule as of the date hereof, which represent all such Permits
required under applicable Law or necessary to conduct its business in all
material respects as presently

 

23



--------------------------------------------------------------------------------

conducted and are in compliance in all material respects with the terms of the
Permits, and no event has occurred which, with notice or the lapse of time or
both, would cause any Company not to be in compliance in all material respects
with, or would allow revocation or termination of, or would result in any other
material impairment of the rights of the holder of, any such Permit. No Company
has received written or, to Seller’s Knowledge, oral notice claiming that any
Permit may be terminated, revoked, suspended, limited or modified or may not be
renewed except where such revocation, suspension, modification or limitation has
not resulted, and would not reasonably be expected to result in material
liability to the Business or otherwise materially interfere with the conduct of
the Business in substantially the manner currently conducted.

(c) There is no Action pending or, to Seller’s Knowledge, threatened against or
affecting Seller or any of the Companies or their respective Assets, or any
officers or directors of any Company in their capacities as such, at Law or in
equity or before or by any Governmental Authority that would result in material
liability to the Business or otherwise materially interfere with the conduct of
the Business in substantially the manner currently conducted or would affect the
legality, validity or enforceability of this Agreement or the Ancillary
Documents, or the consummation of the transactions contemplated hereby or
thereby. None of the Companies are subject to any judgment, writ, injunction,
settlement agreement, order or decree entered in any lawsuit or proceeding.
There is no Governmental Order outstanding against any Company or any of their
respective Assets that, individually or in the aggregate, has resulted or would
reasonably be expected to result in material liability to any Company or
otherwise interfere in any respect with the conduct of their respective
businesses as currently conducted or result in any criminal or quasi-criminal
Action. No Company has received any written notification of, and to Seller’s
Knowledge there is no, investigation by any Governmental Authority involving any
Company or any of their respective Assets that, individually or in the
aggregate, have resulted or would reasonably be expected to result in material
liability to any Company or otherwise interfere in any material respect with the
conduct of their respective businesses as currently conducted or result in any
criminal or quasi-criminal Action.

(d) This Section 3.10 does not relate to matters with respect to Taxes.

SECTION 3.11. Intellectual Property.

(a) Section 3.11 of the Seller Disclosure Schedule sets forth a true and
complete list as of the date hereof of all (i) issued patents and pending patent
applications, (ii) trademark and service mark registrations and applications,
(iii) copyright registrations and applications, and (iv) internet domain name
registrations, in each case that are owned by any of the Companies (the “Company
Registered IP”). Each item of Company Registered IP is subsisting, and has not
been abandoned, cancelled, or otherwise compromised in any material respect. No
Action is pending, or to Seller’s Knowledge is threatened, challenging the
validity, enforceability, registration, ownership or use of any of the Company
Registered IP in any material respect. Each Company is the owner of the entire
right, title and interest in and to the Intellectual Property set forth opposite
its name on Section 3.11 of the Seller Disclosure Schedule, free and clear of
all liens and encumbrances other than licenses granted pursuant to the Company
IP Agreements.

 

24



--------------------------------------------------------------------------------

(b) To Seller’s Knowledge, (i) none of the Companies is infringing,
misappropriating, diluting, or otherwise violating the Intellectual Property of
any Person, and (ii) no Person is infringing, misappropriating, diluting, or
otherwise violating any Company Intellectual Property in any material respect.
No Action is pending, or to Seller’s Knowledge is threatened, alleging that any
of the Companies is infringing, misappropriating, diluting, or otherwise
violating the Intellectual Property of any Person.

(c) The execution, delivery and performance by Seller of this Agreement and the
Ancillary Documents to which Seller is a party, and the consummation by Seller
of the transactions contemplated hereby and thereby, will not result in the
loss, forfeiture, termination, or impairment of, or give rise to a right of any
Person to limit, terminate or consent to the continued use of, any material
rights of any of the Companies in any Intellectual Property.

(d) To Seller’s Knowledge, all material and competitively sensitive and
confidential Intellectual Property of the Companies has been maintained in
confidence in all material respects.

(e) All former and current officers, directors, employees, personnel,
consultants, advisors, agents, and independent contractors of the Companies who
have contributed to or participated in the conception and development of Company
Registered IP for any of the Companies have entered into valid and binding
proprietary rights agreements with the applicable Company vesting ownership of
such Company Registered IP in the applicable Company.

(f) To Seller’s Knowledge, the IT Assets operate and perform in all material
respects in accordance with their documentation and functional specifications
and otherwise as required by the Companies and have not materially malfunctioned
or failed within the past three (3) years. The Companies have security policies
relating to their IT Assets that they believe are commercially reasonable.

 

25



--------------------------------------------------------------------------------

SECTION 3.12. Real Property.

(a) Section 3.12(a) of the Seller Disclosure Schedule lists the street address
and legal description of each parcel of Owned Real Property as of the date
hereof and the applicable Company that is the current owner of each parcel of
Owned Real Property. Except as described in Section 3.12(a) of the Seller
Disclosure Schedule, (i) the applicable Companies (as set forth in
Section 3.12(a) of the Seller Disclosure Schedule) are the sole owners and
holders of good, marketable and insurable (at standard rates) title in fee
simple (and such fee simple interest is recorded) to each parcel of Owned Real
Property free and clear of all Encumbrances, except Permitted Encumbrances, and
(ii) Seller has made available to Purchaser copies of each deed for each parcel
of Owned Real Property and all title insurance policies, underlying title
exception documents, Leases and surveys relating to the Owned Real Property, in
each case to the extent in Seller’s or any Company’s possession. None of the
Companies nor, to Seller’s Knowledge, any other Person is a party to any Lease
relating to such parcels of Owned Real Property except for those Leases listed
on Section 3.12(a) of the Seller Disclosure Schedule. Seller has delivered to
Purchaser true and complete copies of all Leases in effect at the date hereof
relating to the Owned Real Property.

(b) Section 3.12(b) of the Seller Disclosure Schedule lists the street address
and legal description of each parcel of Leased Real Property and the identity of
the lessor, lessee and current occupant (if different from lessee) of each such
parcel of Leased Real Property. Seller has delivered to Purchaser true and
complete copies of the Leases in effect at the date hereof relating to the
Leased Real Property, and, except as described in Section 3.12(b) of the Seller
Disclosure Schedule, there has not been any sublease, license, assignment
entered into or other use or occupancy right granted by any of the Companies,
nor to Seller’s Knowledge, any other Person, in respect of the Leases relating
to the Leased Real Property. The Companies (as set forth in Section 3.12(b) of
the Seller Disclosure Schedule) are the sole owners and holders of good, valid,
existing and enforceable leasehold interests in all of the Leased Real Property,
subject to no Encumbrances other than Permitted Encumbrances. Seller has
delivered or otherwise made available to Purchaser true, correct and complete
copies of all title insurance reports and policies, underlying title exception
documents, surveys, Leases and agreements, related documents and information
pertaining to Leased Real Property (including any and all amendments and
modifications thereto) in the possession or under the control of Seller or any
of the Companies as of the date hereof. Each Company that is a party thereto has
peaceful and undisturbed possession under each Lease with respect to the Leased
Real Property. As of the date hereof, other than as reflected in the Interim
Financial Statements or incurred in the ordinary course since the Reference
Statement Date, there are no leasing commissions or similar payments due,
arising out of, resulting from or with respect to any Lease, that is owed by any
of the Companies.

(c) The Real Property constitutes all interests in real property currently used
in or held for use in connection with the operation of the Stations and which
are necessary for the continued operation of the Stations as currently
conducted. One of the Companies owns, leases or has the legal and recorded right
to use in the ordinary course of business all easements, rights of entry and
rights-of-way which are material to the business and operations of the Stations.
There are no material structural, electrical, mechanical, plumbing, air
conditioning, heating or other defects in the Real Property that materially
adversely affect the operation of the Stations,

 

26



--------------------------------------------------------------------------------

and all of the buildings, fixtures and improvements located on the Real Property
are in good condition and repair (normal wear and tear excepted), adequate to
operate such facilities as currently used, are suitable for the current
operation of the Stations and no condition exists that would interfere with the
Companies’ customary use and operation thereof in any material respect.

(d) Except as disclosed in Section 3.12(d) of the Seller Disclosure Schedule,
there are no parties in possession of any portion of the Real Property other
than the Companies, whether as lessees, tenants at will, trespassers or
otherwise, and no Company, nor, to the Seller’s Knowledge, any other Person has
granted any oral or written right to any Person other than the Companies to
Lease the Owned Real Property. There are no options or rights in any third party
to purchase or acquire any ownership interest in the Owned Real Property,
including pursuant to any executory contracts of sale, rights of first refusal
or options.

(e) Each parcel of Owned Real Property is properly and duly zoned for its
current use, and such current use is a conforming use and does not violate any
restrictive covenants affecting or encumbering the Owned Real Property, and no
zoning, subdivision, building, health, land use, fire or other federal, state or
municipal Law is violated by the continued maintenance, operation, use or
occupancy of the Owned Real Property or any tract or portion thereof or interest
therein in its present manner, except for such violations that are not material.

(f) All utilities required in connection with the use, occupancy and operation
of each parcel of Real Property are sufficient for its present purposes and are
fully operational and in working order in all material respects.

(g) Neither Seller nor any of the Companies has received any written notice of
any assessments, general or special, that have been or are in the process of
being levied against any parcel of Real Property, and to Seller’s Knowledge,
there are no threatened or contemplated assessments.

(h) The following are included in the Assets: (i) with respect to Owned Real
Property and Leased Real Property pursuant to a ground lease, the antenna
support structures, including any guy anchors and guy wires, used or useful in
connection with the operation of the Stations (“Towers”), buildings (including
transmitter buildings) and other structures and improvements used or useful in
connection with the operation of the Stations (collectively, “Transmission
Structures”), (ii) Transmission Equipment, and (iii) other tangible assets and
property. The Companies have, and upon the Closing Purchaser shall continue to
have, full legal and practical access to Real Property in all material respects,
and each parcel of Real Property is accessible without charge by a public right
of way or is otherwise reasonably accessible for purposes of conducting the use
of each such property, as currently conducted, including reasonable access
between and among each transmitter building, the Tower corresponding thereto
and, if applicable, each guy anchor supporting each such Tower. In all material
respects, all ingress and egress to, from, between and among the transmitter
building, the Tower corresponding thereto and, if applicable, each guy anchor
supporting each such Tower are located entirely on the Real Property; provided,
that to the extent that any transmitter building, Tower or, if applicable, guy
anchor supporting any Tower is located on an easement comprising

 

27



--------------------------------------------------------------------------------

the Real Property, such easement (and the corresponding transmitter building,
Tower, or guy anchor thereon) is identified and described in Section 3.12(h) of
the Seller Disclosure Schedule. None of the Transmission Structures or the use
thereof violates in any material respect any restrictive covenants or encroaches
on any property owned by any other Person, and all such Transmission Structures
are constructed in conformity with all applicable “set-back” lines, easements
and other restrictions or rights of record in all material respects.

(i) With respect to Owned Real Property, except as described in Section 3.12(i)
of the Seller Disclosure Schedule, no condemnation or eminent domain proceeding
is pending or, to Seller’s Knowledge, threatened which could reasonably be
expected to preclude or impair the use of any Owned Real Property by the
Stations. With respect to Leased Real Property, to Seller’s Knowledge, no
condemnation or eminent domain proceeding is pending or, to Seller’s Knowledge,
threatened which could reasonably be expected to preclude or impair in any way
the use of any Leased Real Property by the Stations.

SECTION 3.13. Employee Benefit Matters.

(a) For purposes of this Agreement, “Plans” means all employee benefit plans (as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)) and all bonus, equity compensation, incentive, deferred
compensation, vacation, paid time off, disability, medical, welfare benefit,
retirement, retiree medical or life insurance, supplemental retirement,
severance, change in control, retention, termination or other material benefit
plans, agreements, policies, programs or arrangements, and all material
employment agreements and independent contractor or other agreements, whether or
not reduced to writing (i) to which any of the Companies is a party or with
respect to which any of the Companies has any obligation, and (ii) which are
maintained, contributed to or sponsored by Seller or any of the Companies for
the benefit of any current or former employee, officer or director of any of the
Companies. Section 3.13(a) of the Seller Disclosure Schedule identifies each
Plan that is solely maintained or sponsored by any of the Companies (each, a
“Company Plan”); provided, that with respect to employment agreements,
Section 3.13(a) of the Seller Disclosure Schedule is only required to include
employment agreements with total annual compensation payments in excess of
$200,000. Seller has made available to Purchaser a true and complete copy of
each Company Plan (including any amendment) and, if applicable, related trust
agreements, annuity contracts, insurance contracts, summary plan descriptions,
and summaries of material modification, all amendments thereto, the most recent
IRS determination or opinion letter (if any), the most recent annual reports
(including Form 5500 and any applicable schedules thereto) required to be filed
in connection with any such Company Plan, and all notices that were given to
Seller, the Companies or a Company Plan by the Internal Revenue Service,
Department of Labor, or other Governmental Authority concerning any Company
Plan.

(b) Each Company Plan has been operated in all material respects in accordance
with its terms and the requirements of all applicable Laws. Except as set forth
in Section 3.13(b) of the Seller Disclosure Schedule, no material Action is
pending or, to Seller’s Knowledge, threatened with respect to any Company Plan
(other than claims for benefits in the ordinary course).

 

28



--------------------------------------------------------------------------------

(c) Except as set forth in Section 3.13(c) of the Seller Disclosure Schedule,
all benefits, contributions and premiums required by and due under the terms of
each Company Plan or applicable Law have been timely paid in accordance with the
terms of such Company Plan and applicable Law or, if not yet due, have been
properly accrued.

(d) Each Company Plan that is intended to be qualified under Section 401(a) of
the Code or Section 401(k) of the Code has received a favorable determination or
opinion letter from the IRS on which it is entitled to rely covering all of the
provisions applicable to the Plan for which determination or opinion letters are
currently available that the Plan is so qualified and each trust established in
connection with any Plan which is intended to be exempt from federal income
taxation under Section 501(a) of the Code has received a determination letter
from the IRS that it is so exempt. To Seller’s Knowledge, nothing has occurred
that would reasonably be expected to cause the revocation of such determination
letter from the IRS or the unavailability of reliance on such opinion letter
from the IRS, as applicable.

(e) No Plan: (i) is subject to Title IV of ERISA or the minimum funding
standards of Section 302 of ERISA or Section 412 of the Code, (ii) is a
“multi-employer plan” (as defined in Section 3(37) of ERISA), (iii) is a
“multiple employer plan welfare arrangement” (as defined in Section 3(40) of
ERISA), or (iv) in the case of Company Plans only, is a “nonqualified deferred
compensation plan” subject to Section 409A of the Code. None of the Companies:
(A) has any unsatisfied liability under Title IV of ERISA, (B) has withdrawn
from any pension plan under circumstances resulting (or expected to result) in a
liability to the Pension Benefit Guaranty Corporation, or (C) has engaged in any
transaction which would give rise to a liability of such Company under
Section 4069 or Section 4212(c) of ERISA; and to Seller’s Knowledge, no
condition exists that presents a material risk to any Company of incurring a
material liability under Title IV of ERISA.

(f) Except as set forth in Section 3.13(f) of the Seller Disclosure Schedule and
other than as required under Section 4980B of the Code or other applicable Law,
no Company Plan provides benefits or coverage in the nature of health, life or
disability insurance following retirement or other termination of employment
(other than death benefits when termination occurs upon death).

(g) Except as set forth in Section 3.13(g) of the Seller Disclosure Schedule,
neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby could, either alone or in combination with
another event, (i) entitle any employee, director, or independent contractor of
a Company to severance pay or any material increase in severance pay (other than
severance pay required by any Law) for which Purchaser or any of the Companies
will be liable, (ii) accelerate the time of payment or vesting, or materially
increase the amount of compensation due to any such employee, director, or
independent contractor, or (iii) result in the payment of any amount that could,
individually or in combination with any other such payment, constitute an
“excess parachute payment” as defined in Section 280G(b)(1) of the Code.

 

29



--------------------------------------------------------------------------------

SECTION 3.14. Labor Matters.

(a) No Company is a party to, or bound by, any collective bargaining or other
agreement with a labor organization representing any of its employees. Within
the past three (3) years, there has not been, nor, to Seller’s Knowledge, has
there been any threat of, any strike, slowdown, work stoppage, lockout,
concerted refusal to work overtime or other similar material labor activity or
dispute affecting any Company.

(b) Each of the Companies is in material compliance with all applicable Laws
pertaining to employment, employment practices, labor, collective bargaining,
discrimination, parental leave and pay, immigration control, worker
classification, information and data privacy and security, terms and conditions
of employment, wages and hours, employment standards, human rights, occupational
safety, workers’ compensation, mass layoffs, collective redundancies and plant
closings. There are no actions, suits, claims, investigations or other legal
proceedings against any of the Companies pending, or to Seller’s Knowledge,
threatened to be brought or filed, by or with any Governmental Authority or
arbitrator in connection with the employment of any current or former employee
of the Companies, including, without limitation, any claim relating to unfair
labor practices, employment discrimination, harassment, retaliation, equal pay
or any other employment related matter arising under applicable Laws.

SECTION 3.15. Material Contracts.

(a) Section 3.15(a) of the Seller Disclosure Schedule lists each of the
following Contracts and agreements to which Seller or any of the Companies is a
party or by which it is bound, or to which any of the Assets are subject as of
the date hereof (such Contracts and agreements being “Material Contracts”):

(i) all collective bargaining agreements or Contracts with any labor union or
labor organization applicable to employees of any of the Companies;

(ii) all Contracts relating to Indebtedness (other than Indebtedness between
Companies) or pursuant to which any Company has committed to incur Indebtedness,
or guaranteed Indebtedness of any other Person (other than another Company) or
any indemnification agreements (other than indemnification provisions set forth
in customer or vendor agreements entered into in the ordinary course of
business);

(iii) all Contracts that limit or purport to limit in any material respect the
ability of any of the Companies to compete in any line of business or with any
Person or in any geographic area or during any period of time or to own,
operate, sell, transfer, pledge or otherwise dispose of or encumber any material
Asset and which would so limit the freedom of Purchaser and the Companies after
the Closing Date;

(iv) all employment Contracts with total annual compensation payments in excess
of $200,000, and all non-employment Contracts with total annual payments in
excess of $50,000 or with total aggregate payments in excess of $100,000;

 

30



--------------------------------------------------------------------------------

(v) all Contracts between or among any of the Companies, on the one hand, and
Seller or any Affiliate of Seller, on the other hand (the “Affiliate
Agreements”);

(vi) all Leases;

(vii) all Contracts providing any of the Companies with national advertising
sales representation;

(viii) all partnership or joint venture agreements in which any Company
participates as a general partner or joint venturer or any limited liability
company agreements, partnership agreements, or joint venture agreements;

(ix) all Contracts that by their terms provide for the sale, assignment, license
or other disposition of any material Asset or right of any Company, other than
in the ordinary course of business;

(x) all Contracts during the five (5) year period prior to the date hereof with
respect to the acquisition or disposition of any business, assets or securities
outside the ordinary course of business, or any equity or debt investment in or
any loan or capital contribution to any Person, in each case with any continuing
obligation on the part of any Company;

(xi) all Contracts pursuant to which any Company has advanced or loaned any
amount to any of its directors, officers or employees;

(xii) all Contracts requiring capital expenditures after the date of this
Agreement in excess of $100,000 in any calendar year; and

(xiii) all commitments to enter into any of the foregoing.

(b) Seller has made available to Purchaser true and complete copies of all
written Material Contracts, and set forth in Section 3.15(b) of the Seller
Disclosure Schedule are true and complete descriptions of the material terms and
conditions of all oral Material Contracts (including any and all amendments and
other modifications to such Material Contracts). Each Material Contract (i) is
the legal, valid and binding obligation of the Company that is party thereto, as
the case may be, and, to Seller’s Knowledge, the counterparties thereto, in each
case enforceable in accordance with their respective terms, and is in full force
and effect, subject to the Enforceability Exceptions, and (ii) upon consummation
of the transactions contemplated by this Agreement shall continue in full force
and effect without penalty or other adverse consequence. None of the Companies
(nor, to Seller’s Knowledge, any other party) is in breach of, or default under
(or to Seller’s Knowledge alleged to be in breach of, or default under), any
Material Contract, and, to Seller’s Knowledge, no other party to any Material
Contract has breached or defaulted thereunder, in each case, except for such
breaches or defaults that would not result in material liability to the Business
or otherwise materially interfere with the conduct of the Business in
substantially the manner currently conducted. No event has occurred and no
condition or state of facts exists that, with the receipt of notice or the
passage of time or both, will, or would reasonably be expected to, (A) result in
a violation or breach of any of the

 

31



--------------------------------------------------------------------------------

provisions of any Material Contract by any Company or, to Seller’s Knowledge,
any counterparty or other third party thereto, (B) give any counterparty or
other third party the right to declare a default or exercise any remedy under
any Material Contract, (C) give any counterparty or other third party the right
to accelerate the maturity or performance of any Material Contract, or (D) give
any counterparty or third party the right to cancel, terminate or modify any
Material Contract. Neither Seller nor any Company has (1) sent or received any
notice indicating that any party to any of the Material Contracts intends to
amend the terms of, cancel, refuse to renew upon its expiration on terms or to
renew only upon terms and conditions that are materially less favorable to the
Company that is a party thereto, or terminate any Material Contract, or (2) sent
or received any notice of default under any Lease that remains outstanding and
uncured as of the date of this Agreement. All oral Material Contracts set forth
in Section 3.15(b) of the Seller Disclosure Schedule are terminable by the
Company that is a party thereto at will or upon no more than thirty (30) days’
notice.

SECTION 3.16. Environmental Matters. Except as set forth in Section 3.16 of the
Seller Disclosure Schedule:

(a) The Companies are now and at all times have been in compliance in all
material respects with all applicable Environmental Laws, including such
Environmental Laws relating to the manufacture, generation, processing, storage,
treatment, recycling, removal, cleanup, transport or disposal of all Hazardous
Materials at the Real Property or otherwise applicable to the Business and
operations of the Companies and the possession of all Environmental Permits
required by any applicable Environmental Laws.

(b) Neither Seller nor any Company has received any demand notice, claim,
request for information, complaint or administrative or judicial order, and
there is no pending or, to Seller’s Knowledge, threatened civil or criminal
litigation, claim, notice of violation, formal administrative proceeding, or
investigation, inquiry or information request from any Governmental Authority or
any Person regarding any liabilities or potential liabilities (whether accrued,
absolute, contingent, unliquidated or otherwise), including any material
investigatory, remedial or corrective obligations, arising under Environmental
Law with respect to the Companies, the Real Property, the Stations or the Assets
and there are no conditions or occurrences with respect to the Companies, the
Real Property, the Stations or the Assets that would reasonably be expected to
lead to any such demands, claims, information requests or notices.

(c) The current and historical operation and use of the Stations, the Real
Property and the Assets is and has been during the past five (5) years in
compliance in all material respects with all applicable Environmental Laws,
including those Environmental Laws relating to the manufacture, generation,
processing, storage, treatment, recycling, removal, cleanup, transport or
disposal of all Hazardous Materials at or from the Stations or the Real
Property.

(d) There has been no Release of any Hazardous Materials at or from the Real
Property (to Seller’s Knowledge, in the case of periods prior to the Companies’
ownership of the Owned Real Property or in the case of the Leased Real Property)
or other Asset reportable under or in violation of any Environmental Law or that
would reasonably be expected to give rise to any liability or remediation
obligation on Purchaser under any Environmental Law.

 

32



--------------------------------------------------------------------------------

(e) There are no Hazardous Materials at, on, under or emanating from any Real
Property that are in excess of any concentration levels or standards prescribed
by any Environmental Law or that would reasonably be expected to give rise to
any liability or remediation obligation under any Environmental Law.

(f) There are no underground storage tanks, polychlorinated biphenyls or
asbestos-containing material located at any of the Real Property and, any
storage tanks (whether under or above ground) previously located at any such
property were, to Seller’s Knowledge, at all times maintained, operated, sealed,
closed and disposed of in accordance with all applicable Environmental Laws.

(g) There are no circumstances or conditions present at the operations of the
Stations or any of the Real Property or other Assets that would reasonably be
expected to prevent the operations, when used and operated in the manner
currently used and operated, from continuing to operate in material compliance
with all applicable Environmental Laws.

(h) Neither Seller, any Company nor, to Seller’s Knowledge, any third party
(including any prior owner or tenant of the Real Property) has manufactured,
generated, processed, used, handled, treated, stored, disposed of or Released
any Hazardous Materials at, under, on or about the Real Property in violation of
any Environmental Law.

(i) True and complete copies of all material environmental reports pertaining to
the Real Property, the Assets, the Stations or the Companies in Seller’s or any
Company’s possession or control have been delivered to Purchaser prior to
Closing.

(j) This Section 3.16 contains the sole and exclusive representations and
warranties of Seller with respect to Environmental Laws and other environmental
matters.

SECTION 3.17. Insurance. As of the date hereof, the Companies have in force, or
are an insured party pursuant to, policies of insurance in the amounts and with
the insurance companies as set forth in Section 3.17 of the Seller Disclosure
Schedule. As of the date hereof, each such policy is valid and binding, and is
or has been in effect during the entire policy period stated therefor and,
except as set forth in Section 3.17 of the Seller Disclosure Schedule, no such
policy will terminate or lapse prior to the Closing by reason of the
transactions contemplated by this Agreement. True and complete copies of all
such policies have been delivered to Purchaser. All insurance policies are in
the name of Seller, Seller’s parent company or in the name of any of the
Companies and all premiums with respect to such policies are currently, and as
of the Closing Date will be, paid or accrued. As of the date hereof, none of
Seller or any of the Companies has received any written notice of any defects in
the Real Property or cancellation or termination of any insurance policy
maintained in favor of a Company or been denied or had revoked or rescinded any
insurance coverage. As of the date hereof, none of the Companies has received
any written notice, and to Seller’s Knowledge, any

 

33



--------------------------------------------------------------------------------

other notice, from any board of fire underwriters (or other body exercising
similar functions) requesting that Seller or any Company perform any material
repairs, alterations or other work to the improvements on any Real Property,
with which full compliance has not been made.

SECTION 3.18. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller or any of the Companies, in each case, for which either
Purchaser or any of the Companies will have liability following the Closing.

SECTION 3.19. Corporate Records. All significant corporate actions taken by any
of the Companies since their respective incorporations have been duly and
validly authorized by all necessary corporate action, except as would not be
material to the Companies, taken as a whole. True and complete copies of the
certificates of incorporation and bylaws of each of the Companies, each as
amended to the date hereof and currently in full force and effect, have been
made available to Purchaser.

SECTION 3.20. Subsidiaries. No Subsidiary owns, directly or indirectly, any
capital stock or other participation in or of any Person other than another
Subsidiary. LFMC does not own, directly or indirectly, any capital stock or
other participation in or of any Person other than the Subsidiaries.

SECTION 3.21. Assets of the Business. Except as set forth in Section 3.21 of the
Seller Disclosure Schedule, the Assets owned, leased or licensed by the
Companies (a) constitute all of the assets used or held for use by the Companies
in the Business, (b) are adequate to continue to operate the Business as it is
presently conducted consistent with past practice in all material respects, and
(c) to the extent owned by the Company are owned free and clear of all
Encumbrances other than Permitted Encumbrances. The Companies have good and
valid title to, or a valid leasehold interest in or license to, all of the
properties and Assets used by the Companies in the Business, free and clear of
all Encumbrances other than Permitted Encumbrances.

SECTION 3.22. Related Party Transactions. Except as set forth in Section 3.22 of
the Seller Disclosure Schedule, none of the Companies, nor any of their
respective Affiliates or any directors or officers of Lincoln National
Corporation (or any of their “immediate family members,” as defined in Item 404
of Regulation S-K promulgated under the Exchange Act) is presently, or during
the twelve (12) month period ending on the date hereof has been, (a) a party to
any transaction with any Company, including any Contract providing for the
furnishing of services by, or rental of real or personal property from, or
otherwise requiring payments to, any such Affiliate, director or officer, or
(b) the direct or indirect owner of any material property right, tangible or
intangible, which is used by a Company in the conduct of its business. Ownership
of five percent or less of any class of securities of a company whose securities
are registered under the Exchange Act, as amended, shall not be deemed to be an
interest for purposes of this Section 3.22.

 

34



--------------------------------------------------------------------------------

SECTION 3.23. Bank Accounts. Section 3.23 of the Seller Disclosure Schedule
contains a complete list as of the date hereof of all (a) bank accounts, and
(b) lock-box accounts of each of the Companies.

SECTION 3.24. Preferred Stock. Seller is an “accredited investor” within the
meaning set forth in the rules and regulations promulgated under the Securities
Act. Seller has such knowledge and experience in financial and business matters
that Seller is capable of evaluating the risks and merits of the transactions
contemplated hereby, including an investment in the Preferred Stock to be
received by Seller pursuant to this Agreement and is able to bear the economic
risk inherent in holding such Preferred Stock. The Preferred Stock is being
acquired by Seller on behalf of itself and not for any other Person and for the
account of Seller (or one of Seller’s Affiliates to which it may transfer the
Preferred Stock), not as a nominee or agent and not for the account of any other
Person. Seller (a) has had reasonable opportunity to ask questions of and
receive answers from Purchaser concerning the acquisition of the Preferred
Stock, (b) has been permitted access, to Seller’s satisfaction, to any
information or data regarding Purchaser that it has requested, and
(c) understands that the acquisition of the Preferred Stock is subject to risks
and acknowledges that it fully understands such risks. Seller acknowledges that
Seller and its advisors have been given access to documents filed by Purchaser
with the SEC. Each party acknowledges that the Preferred Stock was not offered
to Seller by way of general solicitation or general advertising by any means.
Seller understands that the shares of Preferred Stock being issued hereunder
have not been registered or qualified under the Securities Act, or any
applicable state securities laws.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER

Except as set forth in the Purchaser Disclosure Schedule, which Purchaser
Disclosure Schedule is arranged in sections corresponding to the lettered and
numbered paragraphs contained in this Agreement, and whether or not the
corresponding lettered and numbered paragraph contains an explicit reference to
the Purchaser Disclosure Schedule, provided that (i) items disclosed in one
section of the Purchaser Disclosure Schedule shall be deemed disclosed in all
other applicable sections of the Purchaser Disclosure Schedule to the extent it
is reasonably apparent on the face of such disclosure that such disclosure is
relevant to another section of this Agreement or of the Purchaser Disclosure
Schedule, and (ii) the mere inclusion of an item in the Purchaser Disclosure
Schedule as an exception to a representation, warranty or covenant shall not be
deemed an admission by Purchaser that such item has had, or would have, a
Purchaser MAE, or that such item is material or meets or exceeds any monetary or
other threshold specified for disclosure in the Agreement, Purchaser hereby
represents and warrants to Seller as follows:

SECTION 4.01. Organization, Authority and Qualification of Parent and Purchaser.
Purchaser is a limited liability company duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation and has all
necessary power and authority to enter into this Agreement and the Ancillary
Documents, to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. Parent is a
corporation duly organized and validly existing under the laws of the
jurisdiction of its incorporation and has all necessary corporate power and
authority to enter into this Agreement and the Ancillary Documents, to carry out
its obligations hereunder and thereunder

 

35



--------------------------------------------------------------------------------

and to consummate the transactions contemplated hereby and thereby. Each of
Purchaser and Parent is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the properties owned or leased by it or
the operation of its business makes such licensing or qualification necessary,
except to the extent that the failure to be so licensed, qualified or in good
standing would not reasonably be expected to have a Purchaser MAE. The execution
and delivery of this Agreement and the Ancillary Documents by Purchaser and
Parent, the performance by Purchaser and Parent of their obligations hereunder
and thereunder and the consummation by Purchaser and Parent of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
action on the part of Purchaser and Parent, including its board of directors.
This Agreement and the Ancillary Documents have been, or upon execution and
delivery thereof (in the case of Ancillary Documents not delivered herewith)
will be, duly executed and delivered by Purchaser and Parent, and (assuming due
authorization, execution and delivery by Seller) this Agreement and the
Ancillary Documents are, or upon execution and delivery thereof (in the case of
Ancillary Documents not delivered herewith) will be, legal, valid and binding
obligations of Purchaser and Parent, enforceable against Purchaser and Parent in
accordance with their respective terms, subject to the Enforceability
Exceptions. No further act or proceeding on the part of Purchaser, Parent or its
shareholders is necessary to authorize this Agreement, the Ancillary Documents
and the transactions contemplated hereby and thereby. True and complete copies
of the certificates of incorporation and bylaws of each of Parent and Purchaser,
each as amended to the date hereof and currently in full force and effect, have
been made available to Seller.

SECTION 4.02. Organization, Authority and Qualification of the Parent
Subsidiaries. Each of the Parent Subsidiaries that is a “significant subsidiary”
as defined in Rule 210.1-02(w) of Regulation S-X promulgated under the Exchange
Act is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation and has all necessary corporate power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on its business as it has been and is currently
conducted. Each of the Parent Subsidiaries that is a “significant subsidiary” as
defined in Rule 210.1-02(w) of Regulation S-X promulgated under the Exchange Act
is duly licensed or qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business makes such licensing or qualification necessary, except to the
extent that any failure to be so licensed, qualified or in good standing would
not reasonably be expected to have, individually or in the aggregate, a
Purchaser MAE.

SECTION 4.03. No Conflict. Assuming that all consents, approvals, authorizations
and other actions described in Section 4.04 have been obtained and all filings
and notifications described therein made, and except as may result from any
facts or circumstances relating solely to Seller, the execution, delivery and
performance by Purchaser and Parent of this Agreement and the Ancillary
Documents to which Purchaser or Parent is a party (including the guarantee
agreements pursuant to Section 5.17), and the consummation by Purchaser and
Parent of the transactions contemplated hereby and thereby, do not and will not
(a) violate, conflict with or result in the breach of the certificate of
incorporation or bylaws (or similar organizational documents) of Purchaser or
Parent, (b) conflict with or violate any Law or Governmental Order applicable to
Purchaser or Parent or their respective assets, properties or businesses,
(c) conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to

 

36



--------------------------------------------------------------------------------

others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of any Contract to which Purchaser or Parent is a
party or by which any of their respective properties or assets are bound,
(d) result in the creation or imposition of any Encumbrance (other than
Permitted Encumbrances) upon any of their assets, or (e) require the approval,
consent, authorization, act of, or the making by Purchaser or Parent of any
declaration, filing or registration with, any third party or any Governmental
Authority, except for such of the foregoing as are necessary pursuant to the
Communications Act and the HSR Act, except, in the case of clauses (b), (c) and
(e), as would not reasonably be expected to (i) adversely affect in any material
respect the ability of Purchaser and Parent to carry out their obligations
under, and to consummate the transactions contemplated by, this Agreement and
the Ancillary Documents or (ii) have a Purchaser MAE.

SECTION 4.04. Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement and the Ancillary Documents by Purchaser and
Parent, and the consummation of the transactions contemplated hereby and
thereby, and the performance by Purchaser and Parent of their respective
obligations hereunder and thereunder do not and will not require any consent,
approval, authorization or other order of, Action by, filing or registration
with or notification to, any Governmental Authority, except (a) as described in
Section 4.04 of the Purchaser Disclosure Schedule, or (b) the Government
Consents.

SECTION 4.05. Investment Purpose. Purchaser is acquiring the Shares solely for
the purpose of investment and not with a view to, or for offer or sale in
connection with, any distribution thereof, and in compliance with all applicable
Laws, including United States federal securities Laws. Purchaser agrees that the
Shares may not be sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and any
applicable state securities Laws, except pursuant to an exemption from such
registration under the Securities Act and such Laws. Purchaser is able to bear
the economic risk of holding the Shares for an indefinite period (including
total loss of its investment), and (either alone or together with its advisors)
has sufficient knowledge and experience in financial and business matters so as
to be capable of evaluating the merits and risk of its investment. Purchaser
(a) has had reasonable opportunity to ask questions of and receive answers from
Seller concerning the acquisition of the Shares, (b) has been permitted access,
to Purchaser’s satisfaction, to any information or data regarding Seller that it
has requested, and (c) understands that the acquisition of the Shares is subject
to risks and acknowledges that it fully understands such risks.

SECTION 4.06. Compliance with Laws; Litigation.

(a) No Action by or against Purchaser, Parent or any Parent Subsidiary is
pending or, to the Knowledge of Purchaser or Parent, threatened, which would be
reasonably expected to result in a Purchaser MAE or have a material adverse
impact on the legality, validity or enforceability of this Agreement or the
consummation of the transactions contemplated hereby or thereby. None of
Purchaser, Parent or any Parent Subsidiary is subject to any material judgment,
writ, injunction, settlement agreement, order or decree entered in any lawsuit
or proceeding. There is no Governmental Order outstanding against Purchaser,
Parent or any Parent Subsidiary or any of their respective assets that,
individually or in the aggregate, has resulted or would reasonably be expected
to result in a Purchaser MAE. None of Purchaser, Parent or any Parent Subsidiary
has received any written notification of, and to Purchaser’s and

 

37



--------------------------------------------------------------------------------

Parent’s Knowledge there is no, investigation by any Governmental Authority
involving any of them or any of their respective assets that, individually or in
the aggregate, have resulted or would reasonably be expected to result in a
Purchaser MAE.

(b) None of Purchaser, Parent or any Parent Subsidiary is in violation of, and
for the past three (3) years, none of Purchaser, Parent or any Parent Subsidiary
has been given written or, to the Knowledge of Purchaser and Parent, oral notice
of or been charged with any violation of, any Law or Governmental Order
applicable to any of them or any of their respective assets and properties by,
or investigation, audit or review with respect to, any of them, except for such
violations, investigations, audits or reviews that have not and would not
reasonably be expected to, individually or in the aggregate, result in material
liability to Purchaser or Parent or otherwise interfere in any material respect
with the conduct of their respective businesses as currently conducted or result
in any criminal or quasi-criminal Action.

(c) Each of Purchaser, Parent and the Parent Subsidiaries possesses all Permits
required under applicable Law or necessary to conduct its business in all
material respects as presently conducted and is in compliance in all material
respects with the terms of the Permits, and no event has occurred which, with
notice or the lapse of time or both, would cause any of them not to be in
compliance in all material respects with, or would allow revocation or
termination of, or would result in any other material impairment of the rights
of the holder of, any such Permit. None of Purchaser, Parent or any Parent
Subsidiary has received written or, to Purchaser’s and Parent’s Knowledge, oral
notice claiming that any Permit may be terminated, revoked, suspended, limited
or modified or may not be renewed except where such revocation, suspension,
modification or limitation has not resulted, and would not reasonably be
expected to result in, material liability to the business of Parent and its
subsidiaries or otherwise materially interfere with the conduct of the business
of Parent and its subsidiaries in substantially the manner currently conducted.

SECTION 4.07. Qualification. Except as set forth on Section 4.07 of the
Purchaser Disclosure Schedule, Purchaser and Parent are legally, financially and
otherwise qualified to acquire the Shares and to own each of the Companies and
to control and operate the Stations under the Communications Act and the FCC
Rules, and there are no facts that would, under existing Law, including the FCC
Rules, disqualify Purchaser as transferee of control of the FCC Licenses. Except
as set forth on Section 4.07 of the Purchaser Disclosure Schedule, neither
Purchaser nor Parent is required to obtain any waiver of or exemption from any
FCC Rule for the FCC Consent to be obtained. Except as set forth in Section 4.07
of the Purchaser Disclosure Schedule, there are no matters relating to Purchaser
or Parent that would reasonably be expected to result in the FCC’s denial or
delay of approval of the FCC Application. At Closing, Purchaser will have
sufficient net liquid assets on hand or available from committed sources to
consummate the transactions contemplated by this Agreement, including, to pay
the Purchase Price and to operate the Stations and otherwise conduct its
business following Closing.

SECTION 4.08. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Purchaser or Parent.

 

38



--------------------------------------------------------------------------------

SECTION 4.09. Preferred Stock. The Preferred Stock to be issued in connection
with this Agreement will be, when issued in accordance with the terms hereof,
duly authorized, validly issued, fully paid and nonassessable and will not be
issued in violation of any preemptive rights.

SECTION 4.10. Capitalization.

(a) As of the date hereof, the authorized capital stock of Parent consists of
(i) 200,000,000 shares of Securities, of which 31,888,613 shares are issued and
outstanding, (ii) 75,000,000 shares of Class B Common Stock of Parent, of which
7,197,532 shares are issued and outstanding, (iii) 50,000,000 shares of Class C
Common Stock of Parent, of which 0 shares are issued and outstanding, and
(iv) 25,000,000 shares of preferred stock of Parent, of which zero (0) shares
are issued and outstanding (collectively, the “Parent Shares”). No Parent Shares
are held in treasury. All of the outstanding Parent Shares have been duly
authorized and validly issued and are fully paid, nonassessable and free of
preemptive rights.

(b) Except as set forth in Section 4.10(b) of the Purchaser Disclosure Schedule,
and except for incentive or other compensation plans or arrangements for
directors, officers, employees and consultants of Parent and its subsidiaries
involving Securities, there are no (i) options, warrants, convertible securities
or other rights relating to any equity interests of Parent, or (ii) agreements
or arrangements obligating Parent to issue, acquire or sell any equity interests
of Parent.

(c) There are no bonds, debentures, notes or other Indebtedness of Parent having
the right to vote (or convertible into, or exchangeable for, securities having
the right to vote) on any matters on which holders of Parent Shares may vote.

SECTION 4.11. SEC Filings; Financial Statements.

(a) Since January 1, 2012, Parent has filed with, or otherwise furnished to, as
applicable, all registration statements, prospectuses, forms, reports,
definitive proxy statements, schedules and other documents required to be filed
with or furnished by it to the SEC pursuant to the Securities Act or the
Exchange Act, as the case may be, together with all certifications required
pursuant to the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) (such
documents and any other documents filed by Parent with or furnished by Parent to
the SEC, together with any supplements, modifications and amendments thereto
since the time of filing, collectively, the “Parent SEC Documents”). As of their
respective filing dates and, if supplemented, modified or amended since the time
of filing, as of the date of such supplement, modification or amendment (and at
the time of effectiveness, in the case of registration statements, and at the
time of the applicable shareholder meeting, in the case of proxy statements),
the Parent SEC Documents (i) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading, and (ii) complied in all material
respects with the applicable requirements of the Exchange Act or the Securities
Act, as the case may be, and the Sarbanes-Oxley Act. No executive officer of
Parent has failed to make the certifications required of him or her under
Section 302 or 906 of the Sarbanes-Oxley Act. As of the date hereof, no Parent
Subsidiary is

 

39



--------------------------------------------------------------------------------

separately subject to the periodic reporting requirements of the Exchange Act.
As of the date hereof, there are no outstanding comments from or unresolved
issues raised by the SEC with respect to any of the Parent SEC Documents.

(b) The audited consolidated financial statements and unaudited consolidated
interim financial statements of Parent and the Parent Subsidiaries (including,
in each case, any related notes and schedules thereto) included in the Parent
SEC Documents (collectively, the “Parent Financial Statements”), (i) complied as
of their respective dates of filing with the SEC, in all material respects with
the published rules and regulations of the SEC with respect thereto, (ii) have
been prepared from the books and records of Parent and in accordance with GAAP
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto or, in the case of interim financial statements,
for normal and recurring year-end adjustments and as may be permitted by the SEC
on Form 10-Q, Form 8-K or any successor or like form under the Exchange Act),
and (iii) fairly present in all material respects the consolidated financial
position and the consolidated results of operations, cash flows and changes in
shareholders’ equity of Purchaser as of the dates and for the periods referred
to therein (except, in the case of interim financial statements, for normal and
recurring year-end adjustments as may be permitted by the SEC on Form 10-Q, Form
8-K or any successor or like form under the Exchange Act). The books and records
of Parent have been kept accurately and maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting requirements.
As of the date hereof, neither PricewaterhouseCoopers LLP nor any director or
officer of Parent has resigned (or informed Parent that it intends to resign) or
been dismissed by Parent as a result of or in connection with any disagreements
with Parent on a matter of accounting principles or practices, financial
statement disclosure or auditing scope or procedure.

(c) Parent has established and maintains a system of internal accounting
controls that comply with Rule 13a-15 under the Exchange Act and are sufficient
to provide reasonable assurance: (i) that material transactions, receipts and
expenditures of Parent and the Parent Subsidiaries are being executed and made
only in accordance with appropriate authorizations of management and the board
of directors of Parent, (ii) that transactions are recorded as necessary to
permit preparation of Parent’s consolidated financial statements in conformity
with GAAP, (iii) that material information relating to Parent and the Parent
Subsidiaries is made known to management and the board of directors of Parent,
and (iv) that the amount recorded for assets on the books and records of the
Parent and the Parent Subsidiaries are compared with the existing assets and
appropriate action is taken with respect to any difference. Parent’s principal
executive officer and principal financial officer have disclosed, based on their
most recent evaluation prior to the date hereof, to Parent’s outside auditors
and the audit committee of Parent’s board of directors (x) any significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting (as defined in Rule 13a-15(f) of the Exchange
Act) which are reasonably likely to adversely affect Parent’s ability to record,
process, summarize and report financial information, and (y) any fraud, whether
or not material, that involves management or other employees who have a
significant role in Parent’s internal controls over financial reporting.

SECTION 4.12. Absence of Undisclosed Material Liabilities. There are no material
Liabilities of Purchaser, Parent or the Parent Subsidiaries (whether accrued,
contingent,

 

40



--------------------------------------------------------------------------------

absolute, determined, determinable or otherwise) of a nature required to be
disclosed or reflected on or reserved against in, or to be disclosed in the
notes to, the Parent Financial Statements as of and for the period ended on the
Reference Statement Date included in the Parent SEC Documents, other than
Liabilities (a) reflected or reserved against on the Parent Financial Statements
or the notes thereto, (b) set forth in Section 4.12 of the Purchaser Disclosure
Schedule, (c) incurred since the Reference Statement Date in the ordinary course
of business of Purchaser and Parent (consistent with past practice), or (d) that
would not reasonably be expected, individually or in the aggregate, to
materially impair the operation of Purchaser’s business, and to Purchaser’s
Knowledge there is no circumstance currently existing as of the date hereof that
would reasonably be expected to result in such Liability.

SECTION 4.13. Absence of Certain Changes. Since the Reference Statement Date,
through the date of this Agreement, there has not been any Purchaser MAE or any
event(s), circumstance(s), change(s), or effect(s) which have had or would
reasonably be expected to have, individually or in the aggregate with all other
such event(s), circumstance(s), change(s), or effect(s), a Purchaser MAE.

SECTION 4.14. Financing. On the Closing Date, Purchaser will have sufficient
cash, available lines of credit or other sources of immediately available funds
to make the payments required by this Agreement.

SECTION 4.15 Material Contracts. Parent, or its applicable subsidiary party to
each of the Contracts filed as exhibits to Parent’s most recent Annual Report on
Form 10-K and Quarterly Report on Form 10-Q pursuant to Item 601 of
Regulation S-K promulgated by the SEC, is in compliance with, and is not in
default under, any such Contract, except as has not, and would not reasonably be
expected to have, individually or in the aggregate, a Purchaser MAE.

ARTICLE V

ADDITIONAL AGREEMENTS

SECTION 5.01. Conduct of Business Prior to the Closing.

(a) Except (i) with the written consent of Purchaser (which consent shall not be
unreasonably withheld, conditioned or delayed), (ii) as set forth in
Section 5.01(a) of the Seller Disclosure Schedule, (iii) as otherwise expressly
permitted by the terms of this Agreement or the TBA, or (iv) as required by Law,
from the date hereof until the earlier of the TBA Effective Date and the
termination of this Agreement in accordance with its terms, Seller shall, and
shall cause each of the Companies to, (A) conduct its business in all material
respects in the ordinary course in substantially the same manner as currently
conducted, and in compliance with all Laws, and (B) use commercially reasonable
efforts to preserve intact in all material respects the Companies’ present
operations, organization and goodwill and present relationships with customers,
suppliers, Governmental Authorities and other Persons with whom any Company has
similar relationships. Notwithstanding the foregoing, or anything in this
Agreement to the contrary, Seller shall not be required to make or incur any
capital expenditures with respect to the Companies except as and to the extent
expressly set forth in Item 5(c) to Schedule 1.4 of the TBA.

 

41



--------------------------------------------------------------------------------

(b) Seller covenants and agrees that, except as described in Section 5.01(b) of
the Seller Disclosure Schedule and except as required or expressly permitted by
this Agreement or the TBA, or as required by Law, between the date hereof and
the earlier of the Closing Date and the termination of this Agreement in
accordance with its terms, without the prior written consent of Purchaser (which
consent shall not be unreasonably withheld, conditioned or delayed), none of the
Companies will (and in the case of clause (xvi) below, with respect to any
Company, Seller (or any of its Affiliates) will not):

(i) (A) issue, transfer, sell or dispose of any capital stock, notes, bonds or
other securities (or any option, warrant or other right to acquire the same) or
other equity interests of any Company, (B) redeem any of its capital stock, or
(C) grant (or make any promises to grant) options, warrants, calls or other
rights to purchase or otherwise acquire shares of the capital stock or other
equity interests of any Company;

(ii) amend or restate its certificate of incorporation or bylaws (or similar
organizational documents);

(iii) except as required pursuant to Plans in effect prior to the date of this
Agreement, or as otherwise required by Law, (A) grant any severance or
termination payments or benefits to any director, officer or employee of any of
the Companies, except in the case of employees who are not executive officers,
in the ordinary course of business, (B) grant or announce any increase in the
compensation, bonuses or other benefits payable to any director, officer or
employee of any of the Companies, other than merit increases in the ordinary
course of business consistent with past practice, (C) establish, adopt,
terminate or amend any Company Plan or collective bargaining agreement that
applies to any Company, or (D) grant or materially amend the terms of any equity
based awards (with respect to equity securities of any of the Companies) granted
to any director, officer or employee of any of the Companies;

(iv) change any method of accounting or accounting practice or policy used by
it, other than such changes required by GAAP;

(v) exercise or fail to exercise any rights of renewal with respect to any Lease
of Leased Real Property that by its terms would otherwise expire, except in the
ordinary course of business following consultation with Purchaser;

(vi) materially or adversely modify the FCC Licenses or fail to maintain the FCC
Licenses in full force and effect (including by timely filing all necessary
applications for renewal of the FCC Licenses, and all required reports, and
paying all required annual regulatory fees for the operation of each Company),
or fail to operate the Companies in accordance with the terms of their
respective FCC Licenses in all material respects and in compliance in all
material respects with all applicable Laws, including the Communications Act and
the FCC Rules;

(vii) apply to the FCC for any construction permit that would materially
restrict any Company’s present operations, or make any material change in any
Company’s buildings, leasehold improvements, or fixtures that is not in the
ordinary course of business;

 

42



--------------------------------------------------------------------------------

(viii) fail to remain qualified under the Communications Act to perform its
obligations hereunder, to be the licensee of, and to own and operate the
Stations;

(ix) effect any recapitalization, reclassification, stock split or like change
in the capitalization of any Company;

(x) (A) incur any Indebtedness or guarantee any such Indebtedness of another
Person, or (B) make any loans, advances or capital contributions to any other
Person (other than loans, advances or capital contributions made by one Company
to another Company);

(xi) mortgage, pledge, create or otherwise grant any Encumbrance on any material
property or Assets (whether tangible or intangible) of any Company, other than
Permitted Encumbrances;

(xii) transfer, sell or otherwise dispose of, or lease or exclusively license,
any material property or Assets of any Company;

(xiii) purchase or otherwise acquire (whether by merger or otherwise), or lease
or license, any material property or assets of any company;

(xiv) except in the ordinary course of business, enter into or materially amend
or modify or terminate any Material Contract or any Contract that, if it was in
effect on the date hereof, would have been a Material Contract, or waive any
material default under, or release, settle, or compromise any material claim
against any of the Companies or any material Liability owing to any of the
Companies under any Material Contract or such Contract;

(xv) settle, release, waive or compromise any pending or threatened Action
unless the costs of such settlement are borne entirely by Seller or any of its
Affiliates (other than the Companies) and the settlement does not involve
injunctive or non-monetary equitable relief applicable to any Company;

(xvi) with respect to the Companies, (A) make, change or revoke any material Tax
election, (B) adopt or materially change (or request to adopt or change) any
method of Tax accounting, (C) enter into or amend (or seek to enter or amend)
any agreement, settlement or compromise with respect to any material Tax
Liability, (D) amend any material Tax Return, (E) surrender any right to claim a
refund of Taxes, or (F) consent to any extension or waiver of the statute of
limitations for the assessment or collection of any Tax;

(xvii) (A) except as otherwise provided in the TBA, after the TBA Effective
Date, declare, set aside or pay any dividends on, or make any other
distributions in respect of, any of its capital stock or other equity interests
(whether payable in stock or property), (B) split, combine or reclassify any of
its capital stock or issue or authorize the

 

43



--------------------------------------------------------------------------------

issuance of any other securities in respect of, in lieu of or in substitution
for shares of its capital stock, or (C) purchase, redeem or otherwise acquire
any shares of capital stock of any Company or any other securities thereof or
any rights, warrants or options to acquire any such shares or other securities;
or

(xviii) authorize any of, or commit or agree to take any of the foregoing
actions.

(c) Each of Parent and Purchaser covenants and agrees that from the date hereof
until the earlier of the Closing Date and the termination of this Agreement in
accordance with its terms, except as required or expressly permitted by this
Agreement or the TBA, as required by Law, or with the prior written consent of
Seller (which consent shall not be unreasonably withheld, conditioned or
delayed), Parent and Purchaser shall not do any of the following:

(i) amend or restate Parent’s certificate of incorporation or bylaws in a manner
that would adversely affect the economic benefits of the transactions
contemplated by this Agreement to Seller as the holder of the Preferred Stock,
or issue any shares of Preferred Stock or any other series or class of preferred
stock, including any Senior Stock (as defined in Exhibit 2.02), other than the
shares of Preferred Stock to be issued to Seller pursuant to this Agreement;

(ii) effect any recapitalization, reclassification, stock split or like change
in the capitalization of Parent in a manner that would adversely affect the
economic benefits of the transactions contemplated by this Agreement to Seller
as the holder of the Preferred Stock;

(iii) adopt a plan of complete or partial liquidation or resolutions providing
for or authorizing such liquidation or a dissolution, consolidation,
recapitalization or bankruptcy reorganization of Parent; or

(iv) authorize any of, or commit or agree to take any of the foregoing actions.

SECTION 5.02. Access to Information.

(a) From the date hereof until the Closing, upon reasonable notice, Seller
shall, and shall cause the Companies and each of their respective officers,
directors, employees, agents, Representatives, accountants and counsel to,
afford Purchaser and its Representatives reasonable access to the offices,
properties and books and records of each of the Companies; provided, however,
that any such access shall be conducted during normal business hours, under the
supervision of Seller’s personnel and in such a manner as not to unreasonably
interfere with the normal operations of the Business. Notwithstanding anything
to the contrary in this Agreement, Seller shall not be required to disclose any
information to Purchaser if such disclosure would, in Seller’s reasonable
discretion, (a) jeopardize any attorney-client or other legal privilege, or
(b) contravene any applicable Law (including the HSR Act), fiduciary duty or
agreement; provided, that Seller and the Companies, as applicable, shall make
any reasonable and appropriate substitute disclosure arrangements under
circumstances in which disclosure is so

 

44



--------------------------------------------------------------------------------

restricted, such as by designating certain portions of such information as being
provided on an outside-counsel basis only. All information provided pursuant to
this Section 5.02 shall remain subject in all respects to the Confidentiality
Agreement.

(b) In order to facilitate the resolution of any claims made by or against or
incurred by any party or any of its Affiliates or Representatives after the
Closing (other than any claim made by a party against another party to this
Agreement or any of the Ancillary Documents), and any applicable Law or any
request or requirement of any Governmental Authority or for any other reasonable
purpose, for a period of six (6) years after the Closing, each of the parties
shall, and shall cause their respective subsidiaries to, (A) retain the books
and records (including Tax Returns) of the Companies within their possession or
control in a manner consistent with such party’s customary document retention
policies (other than destruction policies) on or after the Closing, (B) upon
reasonable notice, afford the Representatives of the other parties reasonable
access (including the right to make photocopies, at such parties expense),
during normal business hours, under the supervision of the other party’s
personnel and in such a manner as not to unreasonably interfere with the normal
operations of such party’s business, to such books and records and reasonable
access to and the reasonable assistance of the other party and its subsidiaries
and respective Representatives with respect to the matters contemplated by this
Section 5.02(b) and (C) otherwise cooperate with and assist the other parties or
any of their respective Affiliates or Representatives, at the other parties’
cost and expense, in connection with the matters contemplated by this
Section 5.02(b), including by causing its and its Affiliates’ employees to avail
themselves for trial, depositions, interviews and other Action-related
litigation endeavors.

SECTION 5.03. Confidentiality.

(a) The terms of the letter agreement dated as of September 7, 2014, as amended
September 15, 2014 (the “Confidentiality Agreement”) between Seller and
Purchaser are hereby incorporated by reference and shall continue in full force
and effect until the Closing, at which time such Confidentiality Agreement and
the obligations of Purchaser under this Section 5.03 shall terminate. If this
Agreement is, for any reason, terminated prior to the Closing, the
Confidentiality Agreement shall nonetheless continue in full force and effect.

(b) Nothing provided to Purchaser pursuant to Section 5.02 shall in any way
amend or diminish Purchaser’s obligations under the Confidentiality Agreement.
Purchaser acknowledges and agrees that any information provided to Purchaser
pursuant to Section 5.02 or otherwise by Seller, the Companies or any officer,
director, employee, agent, Representative, accountant or counsel thereof shall
be subject to the terms and conditions of the Confidentiality Agreement;
provided, that neither the foregoing nor anything in the Confidentiality
Agreement shall prohibit Purchaser or its Affiliates from (i) engaging in
discussions with one (1) or more potential acquirers of one (1) or more of the
Stations during the term of the Confidentiality Agreement; provided, that upon
Seller’s request, Purchaser shall furnish a list of the parties with which it
has disclosed Confidential Information in connection with such discussions, or
(ii) sharing Confidential Information relating to such Station(s) with such
potential acquirer(s), it being agreed that such potential acquirer(s) shall be
deemed a “Representative” of Purchaser under the Confidentiality Agreement.

 

45



--------------------------------------------------------------------------------

(c) From and after the Closing, Seller shall treat and hold as confidential all
of the Confidential Information and refrain from disclosing or using any of the
Confidential Information except in connection with this Agreement or to its
Representatives who have a need to know to such Confidential Information and who
agree to hold such information as confidential. In the event that Seller is
requested or required (by oral question or request for information or documents
in any Action or by any Governmental Authority) to disclose any Confidential
Information, Seller shall, to the extent legally permissible, notify Purchaser
promptly of the request or requirement so that Purchaser may seek an appropriate
protective order or waive compliance with the provisions of this
Section 5.03(c). If, in the absence of a protective order or the receipt of a
waiver hereunder, Seller is, on the advice of counsel, compelled to disclose any
Confidential Information to any Governmental Authority, Seller may disclose the
Confidential Information to such Governmental Authority; provided, however, that
Seller shall use its commercially reasonable efforts to obtain, at the
reasonable request of Purchaser and at Purchaser’s expense, an order or other
assurance that confidential treatment will be accorded to such portion of the
Confidential Information required to be disclosed as Purchaser shall designate.
Upon consummation of the transactions contemplated by this Agreement, Seller
shall, and shall cause its Affiliates and Representatives to deliver promptly to
Purchaser, at the request and option of the Purchaser, all tangible embodiments
(and copies thereof), of such Confidential Information which are in Seller’s
possession or under Seller’s control with respect to which copies are not
already in the possession of the Companies, and shall destroy all other
Confidential Information, provided, that neither Seller nor its Affiliates or
Representatives shall be required to destroy any routine backup tapes or
systems, and each shall be permitted to retain copies of the Confidential
Information included in non-Company board materials, included in this Agreement
(including the schedules, exhibits and related agreements) or retained solely
for compliance purposes or purposes of fulfilling its obligations hereunder,
provided that they shall continue to maintain the confidentiality of such
Confidential Information as provided herein.

SECTION 5.04. Regulatory and Other Authorizations; Notices and Consents.

(a) Each of Purchaser and Seller shall use its reasonable best efforts to
promptly obtain all authorizations, consents, orders and approvals of all
Governmental Authorities and officials that are necessary or advisable for its
performance of its obligations pursuant to this Agreement and the consummation
of the transactions contemplated hereby, and will cooperate with each other in
promptly seeking to obtain all such authorizations, consents, orders and
approvals. As soon as practicable, but in no event later than ten (10) Business
Days after the date of this Agreement, Purchaser and Seller shall make any
required filings with the Federal Trade Commission and the United States
Department of Justice pursuant to the HSR Act with respect to the transactions
contemplated hereby (including a request for early termination of the waiting
period thereunder), and shall thereafter promptly respond to all requests
received from such agencies for additional information or documentation and
shall use its reasonable best efforts to promptly cause the expiration or
termination of the waiting period under the HSR Act.

(b) Purchaser and Seller each shall oppose any petitions to deny or other
objections filed with respect to the FCC Applications, the Divestiture
Application or any of them, to the extent such petition or objection relates to
such party. Neither Purchaser nor Seller shall take any intentional action that
would, or intentionally fail to take such action the failure of which to take
would, reasonably be expected to have the effect of materially delaying receipt
of the FCC Consent or grant of the Divestiture Application.

 

46



--------------------------------------------------------------------------------

(c) Each party to this Agreement shall, except as prohibited by Law, promptly
notify the other party of any communication it or any of its Affiliates receives
from any Governmental Authority relating to the matters that are the subject of
this Agreement and permit the other party to review in advance any proposed
communication by such party to any Governmental Authority. Neither party to this
Agreement shall agree to participate in any meeting with any Governmental
Authority in respect of any filings, investigation or other inquiry unless, to
the extent permitted by Law, it consults with the other party in advance and, to
the extent permitted by such Governmental Authority, gives the other party the
opportunity to attend and participate at such meeting. The parties to this
Agreement will coordinate and cooperate fully with each other in exchanging such
information and providing such assistance as the other party may reasonably
request in connection with the foregoing and in seeking the Government Consents.
Except as prohibited by Law, the parties to this Agreement will provide each
other with copies of all correspondence, filings or communications between them
or any of their representatives, on the one hand, and any Governmental
Authority, on the other hand, with respect to this Agreement and the
transactions contemplated hereby.

SECTION 5.05. Retained Names and Marks.

(a) Purchaser hereby acknowledges that all right, title and interest in and to
any of the trademarks, service marks, domain names, trade names, corporate
names, logos and other identifiers of Seller and its Affiliates which are
comprised of or incorporate the terms “Lincoln”, “Lincoln National”, “Lincoln
Financial”, “LFM”, “Jefferson-Pilot”, “Lincoln Financial Media” (including the
website “lincolnfinancialmedia.com”), “Lincoln Financial Management”, “You’re In
Charge,” “Chief Life Officer” and “Hello Future,” together with trademarks,
service marks, domain names, trade names, corporate names, logos and other
identifiers of source of Seller and its Affiliates that comprise or are derived
from any of the foregoing, or that constitute confusingly similar variations
thereof or confusingly similar derivations therefrom (the “Retained Names and
Marks”) are owned exclusively by Seller or its Affiliates, and that any and all
rights of any of the Companies to use the Retained Names and Marks as source
identifiers shall terminate as of the Closing. Purchaser further acknowledges
that it is not acquiring any rights (including any title or interest in or
license or other right to use) with respect to the Retained Names and Marks, and
that any title, interest, license or other such right or arrangement relating
thereto existing prior to the Closing shall automatically terminate
simultaneously with and effective as of the Closing.

(b) Purchaser shall, promptly and within ten (10) days following the Closing,
cause each of the Companies to file amended articles of incorporation with the
appropriate authorities changing their corporate names to corporate names that
do not contain any Retained Names and Marks and to promptly supply copies of any
such filings to Seller. As soon as practicable following the Closing, but not
later than ninety (90) days after the Closing, Purchaser shall cause the
Companies to remove and change signage, change and substitute promotional or
advertising material in whatever medium, change stationery and packaging and
take all such other steps as may be required or appropriate to cease use of all
Retained Names and Marks; provided, however, that Purchaser shall not be deemed
to have violated this Section 5.05 by

 

47



--------------------------------------------------------------------------------

reason of (i) the appearance of any Retained Names and Marks in or on any tools,
dies, equipment, engineering/manufacturing drawings, manuals, work sheets,
operating procedures, other written materials or other assets that are used for
internal purposes only in connection with the Business; provided, that the
Companies endeavor to remove such Retained Names and Marks in the ordinary
course of the operation of the Business, or (ii) the appearance of any Retained
Names and Marks in or on any third party’s publications, marketing materials,
brochures, instruction sheets, or other materials Seller distributed in the
ordinary course of business prior to the TBA Effective Date, and that generally
are in the public domain, or any other similar uses by any such third party over
which Purchaser has no control.

SECTION 5.06. Control. Purchaser shall not, directly or indirectly, control,
supervise or direct the operation of the Stations prior to Closing. Between the
date hereof and the Closing Date, subject to the terms of the TBA, and
consistent with the Communications Act and the FCC Rules, control, supervision
and direction of the operation of the Stations prior to Closing shall remain the
responsibility of the holders of the FCC Licenses.

SECTION 5.07. Notifications. Until the Closing, each party hereto shall promptly
notify the other party in writing of any fact, change, condition, circumstance
or occurrence or nonoccurrence of any event of which it is aware that will or is
reasonably likely to result in any of the conditions set forth in Article VIII
of this Agreement becoming incapable of being satisfied, provided, that any
failure to give notice in accordance with the foregoing shall not be deemed to
constitute the failure of any condition set forth in Article VIII to be
satisfied, or otherwise constitute a breach of this Agreement by the party
failing to give such notice, in each case unless the underlying breach would
independently result in a failure of a condition set forth in Article VIII to be
satisfied. Notwithstanding anything to the contrary herein, no disclosure made
pursuant to this Section 5.07 shall be deemed to amend or supplement the Seller
Disclosure Schedules or the Purchaser Disclosure Schedules, as applicable, for
the purposes of determining whether (a) the conditions set forth in Article VIII
have been satisfied, (b) either party has the right to terminate this Agreement
under Article X, or (c) either party is entitled to indemnification under
Article IX.

SECTION 5.08. Affiliate Agreements. Except as set forth in Section 5.08 of the
Seller Disclosure Schedule, effective at the Closing, all Affiliate Agreements
set forth in Section 3.15(a)(v) of the Seller Disclosure Schedule shall be
terminated and all amounts owing thereunder shall be cancelled and full releases
of all obligations shall be executed and delivered with respect thereto.

SECTION 5.09. Further Action. The parties hereto shall use all commercially
reasonable efforts to take, or cause to be taken, all appropriate action, to do
or cause to be done all things necessary, proper or advisable under applicable
Law, and to execute and deliver such documents and other papers, as may be
required to carry out the provisions of this Agreement and consummate and make
effective the transactions contemplated by this Agreement; provided, that no
party shall be required to (a) take any action that would result in the
incurrence of a fine or other penalty that would require payment by such party,
or (b) divest or otherwise dispose of any assets except as contemplated in this
Agreement.

 

48



--------------------------------------------------------------------------------

SECTION 5.10. Title Insurance, Surveys, and Lien Search.

(a) With respect to each parcel of the Real Property, Seller and the Companies
shall cooperate with Purchaser to enable Purchaser, at Purchaser’s election, to
obtain at Purchaser’s own expense: (i) preliminary reports on title covering a
date subsequent to the date hereof, issued by Purchaser’s title company (“Title
Company”) containing a commitment (the “Title Commitment”) of the Title Company
to issue one or more (as appropriate) ALTA owner’s or lessee’s title insurance
(and corresponding mortgagee’s, if applicable) policies (or updates to existing
ALTA owner’s or lessee’s title insurance policies) (each, a “Title Policy”)
insuring the fee simple or leasehold interest of the Company in such parcels of
Real Property, and (ii) copies of all documents, filings and information
disclosed in the Title Commitment.

(b) With respect to each parcel of the Real Property, Seller and the Companies
shall cooperate with Purchaser to enable Purchaser, at Purchaser’s election and
expense, to seek a boundary survey, as-built survey or of similar depiction
(which Purchaser shall be entitled to determine) of the Owned Real Property (and
to the extent the prior consent of the owner(s) of the Leased Real Property (or
such other party whose consent is required) has been obtained, which consent
Seller shall use commercially reasonable efforts to obtain at Purchaser’s
request) the Leased Real Property (the “Survey”). Purchaser and Parent will
indemnify the Seller Indemnified Parties for any Loss arising out of or related
to the preparation of any Survey (which, for the avoidance of doubt, shall not
include Loss related to matters disclosed therein), including any claim asserted
by the owner of any Leased Real Property, except to the extent of the gross
negligence or willful misconduct of the Seller Indemnified Parties or any owner
of any Leased Property.

(c) The parties understand and agree that the procedures outlined in this
Section 5.10 shall in no event delay the Closing or affect the conditions to
Closing set forth in this Agreement, shall in no way affect the representations,
warranties, covenants or agreements of Seller set forth in this Agreement, and
shall in no way affect the Liabilities of Seller, including any indemnification
obligations of Seller, under this Agreement. Seller and the Companies agree to
cooperate reasonably with Purchaser in the event Purchaser elects to obtain
Surveys or Title Policies pursuant to Section 5.10(a) and Section 5.10(b)
hereof, such cooperation to include, without limitation, the delivery to
Purchaser and/or the Title Company of all customary certificates, affidavits and
other materials reasonably requested by the Title Company as a condition to the
issuance of an owner’s or lessee’s title insurance policy for each parcel of the
Real Property which Purchaser elects to seek (including an (i) affidavit with
respect to mechanics’ liens certifying that there are no unpaid bills (except as
included in the Permitted Liens) for services rendered or materials furnished to
any Real Property, (ii) a non-imputation affidavit, and (iii) customary seller’s
or owner’s affidavits and indemnities).

SECTION 5.11. Retained Assets. Between the date hereof and the Closing Date,
Seller shall sell, transfer or assign the Assets and Liabilities set forth on
Section 5.11 of the Seller Disclosure Schedule (the “Retained Assets”) to an
Affiliate or a third party. With respect to any sale of such Retained Assets
prior to the Closing Date, Seller shall provide Purchaser with a reasonable
opportunity to review drafts of all agreements pursuant to which Seller will
dispose of such Retained Assets, and shall incorporate any comments reasonably
requested by Purchaser. Any sale, transfer or assignment of the Retained Assets
prior to the Closing Date shall be made at the sole cost and expense of Seller
(including any Taxes incurred in connection with such sale, transfer or
assignment). For the avoidance of doubt, the Retained Names and Marks and the
privileges and rights set forth in Section 11.19 shall also constitute Retained
Assets.

 

49



--------------------------------------------------------------------------------

SECTION 5.12. No Solicitation. From the date of this Agreement through the
Closing or the earlier termination of this Agreement, Seller shall not, and will
cause its Representatives not to, directly or indirectly, take any of the
following actions with any Person other than Purchaser or its Affiliates without
the prior written consent of Purchaser: (a) solicit, initiate, facilitate or
encourage, or furnish information with respect to the Companies in connection
with, any inquiry, proposal or offer with respect to any merger, consolidation,
sale of equity interests or other securities, sale of assets or other business
combination involving the Companies or the acquisition of any assets (other than
assets sold or acquired in the ordinary course of business consistent with past
practices) or securities of, the Companies (an “Alternative Transaction”),
(b) negotiate, discuss, explore or otherwise communicate or cooperate in any way
with any third party with respect to any Alternative Transaction, (c) enter into
any agreement, arrangement or understanding with respect to an Alternative
Transaction or requiring Seller to abandon, terminate or refrain from
consummating a transaction with Purchaser, or (d) make or authorize any public
statement, recommendation or solicitation in support of any Alternative
Transaction. Seller shall immediately cease any discussions or negotiations
existing as of the date hereof with any third party relating to any proposed
Alternative Transaction, and shall request that all Confidential Information
furnished on behalf of the Companies to any such third parties be returned.

SECTION 5.13. Divestiture of Trust Station. In furtherance of and without
limiting Section 5.04, as soon as practicable but in any event within ten
(10) Business Days after the date of this Agreement, Purchaser and Seller shall,
and Seller shall cause the Companies to, file the FCC Applications, which if
Purchaser so elects shall contemplate the assignment effective as of the Closing
of the FCC authorizations for the Stations to one or more wholly-owned
subsidiaries of Purchaser; provided, that such process would not reasonably be
expected to delay the grant of the FCC Consent. Purchaser shall, and Seller
shall cause the Companies to, diligently prosecute the FCC Applications, and
otherwise use their reasonable best efforts to obtain the FCC Consent as
promptly as possible. The FCC Applications shall include all necessary
applications with the FCC and any other applicable Governmental Authority to
request consent to the assignment of the FCC licenses and authorizations for
KKFN (the “Trust Station”) to a third party, which may include a divestiture
trustee, in order to comply with the provisions of section 73.3555(a) of the
FCC’s Rules regarding local radio ownership and obtain the expiration or
termination of the waiting period under the HSR Act (the “Divestiture
Application”). Purchaser shall diligently prosecute the foregoing, including
(i) responding to any requests by the FCC or any other Governmental Authority
for (a) amendments to the Divestiture Application, or (b) additional
information, (ii) using reasonable best efforts to oppose any petition to deny
or other objection to the grant of the Divestiture Application, and (iii) taking
any necessary auxiliary measures.

SECTION 5.14. Transaction Expenses. The Companies will, immediately following
the Closing, have no unpaid Transaction Expenses.

SECTION 5.15. Preferred Stock. From the date of this Agreement until the earlier
of (a) the termination of this Agreement, or (b) the first day after the Closing
Date that no

 

50



--------------------------------------------------------------------------------

shares of Preferred Stock remain outstanding, Seller will not enter into any
swap, hedge, short-sale or other arrangement that transfers, in whole or in
part, any of the economic consequences of ownership of the Securities, whether
any such aforementioned transaction is to be settled by delivery of the
Securities or such other securities, in cash or otherwise, or publicly disclose
the intention to enter into any such transaction, swap, hedge, short-sale or
other arrangement, without, in each case, the prior written consent of Parent;
provided, that, for the avoidance of doubt, (i) the foregoing shall not prohibit
Seller from selling any Securities received upon the conversion of or in
exchange for shares of Preferred Stock (subject to the following sentence), and
(ii) the foregoing shall not prohibit Seller’s Affiliates from engaging in such
aforementioned transactions or other transactions involving securities of Parent
in the ordinary course of their insurance, advisory and other financial services
businesses.

SECTION 5.16. Disclaimer. PURCHASER, PARENT AND SELLER AGREE THAT (A) EXCEPT AS
SET FORTH IN THIS AGREEMENT, NONE OF SELLER, ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES MAKE OR HAVE MADE
ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, WITH
RESPECT TO THE COMPANIES, THE SHARES, THE ASSETS OR THE BUSINESS, INCLUDING WITH
RESPECT TO (I) MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, (II) THE
OPERATION OF THE BUSINESS BY PURCHASER AFTER THE CLOSING OR (III) THE PROBABLE
SUCCESS OR PROFITABILITY OF THE COMPANIES OR THE BUSINESS AFTER THE CLOSING,
INCLUDING IN RESPECT OF ANY MATERIALS PROVIDED OR STATEMENTS MADE IN CONNECTION
WITH PURCHASER’S, PARENT’S OR SELLER’S DUE DILIGENCE INVESTIGATION, AND NONE OF
PURCHASER, PARENT OR SELLER HAS RELIED ON ANY REPRESENTATION, WARRANTY OR OTHER
STATEMENT MADE OR MATERIALS PROVIDED BY OR ON BEHALF OF ANY PARTY HERETO EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN ARTICLE III AND
ARTICLE IV OF THIS AGREEMENT, AND (B) OTHER THAN THE INDEMNIFICATION OBLIGATIONS
SET FORTH IN ARTICLE IX, NEITHER PARTY OR ITS AFFILIATES, OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES WILL HAVE OR BE
SUBJECT TO ANY LIABILITY OR INDEMNIFICATION OBLIGATION TO THE OTHER PARTY OR TO
ANY OTHER PERSON RESULTING FROM THE DISTRIBUTION OR USE OF, ANY INFORMATION
RELATING TO THE COMPANIES, THE BUSINESS, THE ASSETS, OR THE PURCHASER,
RESPECTIVELY OR IN ANY OTHER FORM IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. THE PARTIES ACKNOWLEDGE AND AGREE THAT ANY SUCH
OTHER REPRESENTATION OR WARRANTY IS HEREBY EXPRESSLY DISCLAIMED.

SECTION 5.17. Purchaser Covenants. Parent shall cause Purchaser to perform all
of its obligations under this Agreement and the TBA and shall be jointly liable
for the same. Simultaneously with the execution of this Agreement, and as an
inducement to Seller entering into this Agreement, Parent has provided to Seller
the Guarantee attached to the signature page hereto (the “Guarantee”).

 

51



--------------------------------------------------------------------------------

SECTION 5.18. Registration Rights Agreement. Effective at the Closing, Parent
shall enter into a registration rights agreement with Seller in the form of
Exhibit 5.18 (the “Registration Rights Agreement”).

SECTION 5.19. Employee Matters. At or prior to the effectiveness of the Closing,
each of the Companies shall cease being a participating or adopting employer in
each Plan that is maintained or sponsored by Seller.

ARTICLE VI

[RESERVED]

ARTICLE VII

TAX MATTERS

SECTION 7.01. Tax Representations. Seller hereby represents and warrants to
Purchaser that, except as set forth in Section 7.01 of the Seller Disclosure
Schedule:

(a) All federal, state and local income Tax Returns and other material Tax
Returns required to have been filed by or with respect to any of the Companies
(whether separately or on a consolidated, combined, unitary or similar group
basis) have been timely filed with the appropriate Governmental Authority
(taking into account any extension of time to file granted or obtained), and all
such Tax Returns are correct and complete in all material respects. No Company
is currently the beneficiary of any extension of time to file any material Tax
Return (other than extensions arising solely as a result of automatic extensions
of filing deadlines). No claim has been made by a Governmental Authority in a
jurisdiction where a Company does not file Tax Returns that such Company may be
subject to taxation by that jurisdiction.

(b) All material Taxes due and payable by or with respect to the Companies
(whether or not shown or reportable on any Tax Return) have been paid.

(c) All material Taxes (including, without limitation, sales and use and
employment Taxes) required by Law to be withheld or collected by any Company
have been duly withheld or collected and, to the extent required, have been
timely paid to the proper Governmental Authority. Each Company has complied with
all information reporting and backup withholding provisions of applicable Law,
including the collection and retention of all required exemption certificates
and other comparable documentation supporting any claimed exemption or waiver of
Taxes on sales or other transactions as to which the Company would have been
obligated to collect or withhold a material amount of Taxes.

(d) No deficiency or other assessment relating to any material Taxes of the
Companies or the Business or any other material Taxes has been claimed,
proposed, asserted or assessed in writing or threatened in writing by a
Governmental Authority against or with respect to any of the Companies that has
not been satisfied by payment, settled or withdrawn. No material Taxes or
material Tax Returns of or with respect to any of the Companies are currently
under audit, examination or investigation, in each case, by a Governmental
Authority, and no such audits, examinations or investigations have been
threatened in writing.

 

52



--------------------------------------------------------------------------------

(e) There are no liens for Taxes on any assets of any Company, other than
statutory liens for current Taxes of such Company not yet due and payable. None
of the assets of any Company is required to be treated for federal income Tax
purposes as property owned by any other Person.

(f) None of the Companies (or any member of any consolidated, combined, unitary
or similar group with which any Company filed or was required to file a group
Tax Return) has granted any extension or waiver of the statute of limitations
applicable to any Tax or Tax Return, in each case, of or with respect to the
Companies, which period (after giving effect to such extension or waiver) has
not yet expired. No power of attorney has been executed by or on behalf of any
Company with respect to any matters relating to Taxes that is currently in force
and that will continue to be in force after the Closing.

(g) None of the Companies has ever been a member of an affiliated group of
corporations (other than a group of which Seller or any of the Companies is or
was the common parent) that filed or was required to file a consolidated,
combined, unitary or similar group Tax Return. None of the Companies is a party
to any Tax sharing, allocation or similar agreement or arrangement or has any
contractual obligation (other than a commercial agreement entered into in the
ordinary course of business the primary purpose of which does not relate to
Taxes) to indemnify any other Person with respect to Taxes. None of the
Companies has any Liability for the Taxes of any Person under Regulations
Section 1.1502-6 or any corresponding or similar provision of state, local or
foreign Law (other than other members of the Affiliated Group), as a transferee
or successor, by contract or otherwise.

(h) None of the Companies has requested or received, or is the subject of, any
private letter ruling, technical advice memoranda, closing agreement or other
agreement relating to Taxes or ruling entered into or issued by any Governmental
Authority. None of the Companies is currently the beneficiary of any Tax holiday
or other Tax reduction or incentive arrangement with any Governmental Authority
(including any voluntary disclosure agreement). To the Knowledge of Seller, none
of the Companies will be subject to any recapture, clawback, termination or
similar adverse consequence with respect to any Tax credits, grants or other Tax
reduction, abatement or incentive arrangement with any Governmental Authority as
a result of the transactions contemplated by this Agreement.

(i) None of the Companies has entered into or participated in any “reportable
transaction” as defined in Regulations Section 1.6011-4(b).

(j) None of the Companies has been a “distributing corporation” or a “controlled
corporation” in connection with any transaction that was treated by the parties
as a distribution to which Section 355 of the Code applies.

(k) None of the Companies will be required to include any item of income in, or
exclude any item of deduction from, taxable income for any Post-Closing Tax
Period as a result of: (i) an adjustment under Section 481(c) of the Code (or
any corresponding or similar provision of state, local or foreign Law) or any
other change in method of accounting requested or made on or prior to the
Closing Date, (ii) any closing agreement pursuant to Section 7121 of the Code
(or any corresponding or similar provision of state, local or foreign Law)
executed on

 

53



--------------------------------------------------------------------------------

or prior to the Closing Date, (iii) intercompany transaction or excess loss
account described in the Regulations under Section 1502 of the Code (or any
corresponding or similar provision of state, local or foreign Law) occurring or
arising on or prior to the Closing Date, (iv) any installment sale or open
transaction disposition made on or prior to the Closing Date, (v) any prepaid
amount received on or prior to the Closing Date, or (vi) any election under
Section 108(i) of the Code (or any corresponding or similar provision of state,
local or foreign Law) made on or prior to the Closing Date. None of the
Companies have deferred or elected to defer any gross income economically
realized in a Pre-Closing Tax Period to a Post-Closing Tax Period.

(l) Seller and the Companies are eligible to make an election under
Section 338(h)(10) of the Code and the Regulations promulgated thereunder with
respect to the purchase and sale of the Shares pursuant to this Agreement and
the deemed purchase and sale of the outstanding capital stock of the
Subsidiaries resulting from an election under Section 338(h)(10) of the Code
with respect to the purchase and sale of the Shares.

(m) All unclaimed property reports required to be filed by or with respect to
any Company have been timely filed with the appropriate Governmental Authority.
All unclaimed property held by any Company has been remitted to the appropriate
Governmental Authority or delivered or paid to the proper recipient, in each
case, as required by applicable Law.

SECTION 7.02. Preparation of Tax Returns; Payment of Taxes.

(a) Group Returns. Seller or its Affiliate shall prepare or cause to be prepared
(at Seller’s expense) and timely file the U.S. federal consolidated income Tax
Return for the Affiliated Group and any other Combined Returns for all taxable
periods of the Companies and shall pay all Taxes due with respect thereto. The
parties agree that the Companies shall be treated as if they ceased to be part
of the Affiliated Group, and any other group for which a Combined Return is
filed, as of the end of the day on the Closing Date. With respect to any
short-year Tax Return required to be filed as a result of the consummation of
the transactions contemplated in this Agreement, the parties hereto agree to use
a closing of the books method to allocate Tax items of the Companies between the
short-year ending on the Closing Date and the short-year that begins after the
Closing Date, and none of Seller, Purchaser, or any of their respective
Affiliates will make a ratable allocation election under Regulations
Section 1.1502-76(b)(2)(ii) (or any corresponding or similar state, local or
foreign Law) with respect to the transactions contemplated in this Agreement to
the extent such election is permissible. To the extent required by Regulations
Section 1.1502-76(b)(1)(ii)(B) (and any corresponding or similar state, local or
foreign Law), any extraordinary transaction that occurs on the Closing Date
after the Closing shall be treated as occurring on the day after the Closing
Date. Seller or its Affiliate shall provide Purchaser with copies of the
separate company pro-forma portion of all such Tax Returns relating to the
Companies within ten (10) Business Days after filing any such Tax Returns.

(b) Separate Company Returns. Seller or its Affiliate shall prepare or cause to
be prepared (at Seller’s expense) any other Tax Returns of the Companies
required to be filed after the Closing Date for any taxable period ending on or
prior to the Closing Date and shall pay

 

54



--------------------------------------------------------------------------------

all Taxes due with respect thereto. If a Company is permitted under applicable
Law to treat the Closing Date as the last day of the taxable period in which the
Closing occurs, Seller and Purchaser shall treat (and cause their respective
Affiliates to treat) the Closing Date as the last day of such taxable period.
All such Tax Returns shall be prepared consistent with the past practices of the
applicable Company, except as otherwise required by applicable Law. Seller shall
provide a draft of each such Tax Return to Purchaser for its review and comment
a reasonable time, and no later than twenty (20) Business Days for any income
Tax Return, prior to the due date for filing such Tax Return (including any
applicable extensions). Seller shall in good faith consider all reasonable
comments received from Purchaser in writing no later than five (5) Business Days
prior to the due date for filing such Tax Return, including any applicable
extensions. Seller shall deliver the final Tax Return to Purchaser, together
with an amount equal to the Taxes shown as due thereon, no later than three
(3) Business Days prior to the due date thereof, and Purchaser shall timely file
each such Tax Return and timely pay all Taxes shown as due thereon. No such Tax
Return shall be filed without Purchaser’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed.

(c) Straddle Period Returns and Taxes.

(i) Purchaser shall prepare or cause to be prepared (at Purchaser’s expense) all
Tax Returns of the Companies for all Straddle Periods (other than any Combined
Returns described in Section 7.02(a)). All such Tax Returns shall be prepared
consistent with the past practices of the applicable Company, except as
otherwise required by applicable Law. Purchaser shall provide a copy of each
such Tax Return (accompanied, where appropriate, by an allocation between the
Pre-Closing Tax Period and the Post-Closing Tax Period of the Taxes shown to be
due on such Tax Return) to Seller for its review, comment and approval (which
approval shall not be unreasonably withheld, conditioned or delayed) a
reasonable time, and no later than twenty (20) Business Days for any income Tax
Return, prior to the due date for filing such Tax Return (including any
applicable extensions). Purchaser shall incorporate all reasonable comments
received from Seller in writing no later than five (5) Business Days before the
due date of such Tax Return, including any applicable extensions. Purchaser
shall timely file each such Tax Return and, subject to the other provisions in
this Agreement, timely pay all Taxes shown as due thereon. Seller shall pay to
Purchaser no later than three (3) Business Days prior to the due date for filing
any such Tax Return the amount of Taxes owing with respect to the portion of
such Straddle Period ending on the Closing Date as determined pursuant to
Section 7.02(c)(ii).

(ii) For purposes of this Agreement, including Article IX, in the case of Taxes
that are payable with respect to a Straddle Period, the portion of any such Tax
that is allocable to the Pre-Closing Tax Period shall be deemed equal to (A) in
the case of real or personal property Taxes or other similar Taxes imposed on an
ad valorem basis, the amount of such Taxes for the entire Straddle Period,
multiplied by a fraction the numerator of which is the number of days in the
Straddle Period ending on the Closing Date and the denominator of which is the
total number of days in the Straddle Period, (B) in the case of any Tax based
upon or measured by capital (including net worth or long-term debt) or
intangibles, a proportionate amount of such Taxes computed by reference to the
level of such items on the Closing Date and the timing of the Closing Date in
relation to the relevant Straddle Period, and (C) in the case of any other
Taxes, the amount of Taxes that would be payable based on an interim closing of
the

 

55



--------------------------------------------------------------------------------

books of the applicable Company as of the end of the day on the Closing Date;
provided, that, exemptions, allowances or deductions that are calculated on an
annual basis (such as depreciation) shall be apportioned on a pro rata basis.
All determinations necessary to effect the foregoing allocations shall be made
in a manner consistent with prior practice of the applicable Company, unless
otherwise required by applicable Law.

(d) Tax Sharing Agreements; Amendments. All Tax sharing, allocation or other
similar agreements or arrangements to which any Company is a party shall be
terminated effective prior to or as of the Closing. Neither Seller nor any of
its Affiliates shall file any amended Tax Return for any Company for any
Pre-Closing Tax Period without Purchaser’s consent, which shall not be
unreasonably withheld, conditioned or delayed, if such filing reasonably could
be expected to increase the Liability of Purchaser or any Company for Taxes in a
Post-Closing Tax Period. Neither Purchaser nor any of its Affiliates (including
the Companies after the Closing Date) shall file any amended Tax Return for any
Pre-Closing Tax Period without Seller’s written consent, which shall not be
unreasonably withheld, conditioned or delayed.

(e) Tax Refunds and Tax Benefits. Except as provided with respect to refunds of
Transfer Taxes, any refund or credit resulting from overpayment of any Excluded
Taxes or any Taxes (including any interest paid or credited with respect
thereto) relating to a Pre-Closing Tax Period shall be the property of Seller,
and if received by Purchaser or the Companies after the Closing Date, shall be
paid over promptly to Seller; provided, that any refund or credit resulting from
an overpayment of Taxes for a Straddle Period shall be prorated based upon the
method employed in Section 7.02(c)(ii) taking into account the type of Tax to
which the refund relates. If any such refund is paid over to Seller pursuant to
this Section 7.02(e) and is subsequently revoked, rescinded or otherwise
required to be repaid to the relevant Governmental Authority, Seller shall repay
the amount of such refund that is required to be repaid to the relevant
Governmental Authority to Purchaser within fifteen (15) Business Days after
demand therefor. Purchaser shall, at Seller’s reasonable request and at Seller’s
expense, cause the Companies or other relevant entity to file for and use
commercially reasonable efforts to obtain the receipt of any refund to which
Seller is entitled under this Section 7.02(e). Purchaser shall permit Seller to
participate in (at Seller’s expense) the prosecution of any such refund claim.
Neither Purchaser nor any of the Companies shall, to the extent permitted by
applicable Tax Law, carryback to a Pre-Closing Tax Period any item of loss,
deduction or credit or any net operating loss, net capital loss or other tax
credit or benefit that is attributable to, arises from or relates to any taxable
period (or portion thereof) commencing after the Closing Date.

(f) Transfer Taxes. All Transfer Taxes incurred in connection with Purchaser’s
acquisition of the Shares shall be borne one-half by Seller and one-half by
Purchaser. Seller and Purchaser shall cooperate in timely preparing and filing
all Tax Returns and other documentation required to be filed in connection with
such Transfer Taxes. Seller shall cause all appropriate stock Transfer Tax
stamps to be affixed to the certificate or certificates representing the Shares
sold and delivered pursuant to this Agreement. To the extent a party pays any
Transfer Tax in excess of the amount for which it is liable under this
Section 7.02(f), the party responsible for such excess amount shall reimburse
the other party for such amount within fifteen (15) Business Days of delivery to
the responsible party of evidence of

 

56



--------------------------------------------------------------------------------

payment of such Transfer Tax to the applicable Governmental Authority.
Notwithstanding anything to the contrary in this Agreement, any refund of
Transfer Taxes shall be for the benefit of the party who paid such Taxes
(whether directly or by way of reimbursing the other party) and, if applicable,
shall be paid over to such party within fifteen (15) Business Days of another
party’s receipt of any such refund.

SECTION 7.03. Tax Claims.

(a) Payment of Claims. Any Purchaser Indemnified Party making a claim for
Excluded Taxes or other Losses pursuant to Article IX shall promptly give
written notice of such claim to Seller, together with a copy of the Tax Return
or other relevant documentation evidencing the Tax Liability or other Loss.
Seller shall pay the amount of such claim to the Indemnified Party within
fifteen (15) Business Days after written demand is made; provided, in no event
shall Seller be obligated to make any such payment with respect to Taxes earlier
than five (5) Business Days before the date on which such Taxes are required to
be paid to the relevant Governmental Authority. In the case of any contested
Tax, payment of the Tax to the appropriate Governmental Authority shall not be
considered to be due earlier than the date a final determination with respect to
such Tax Liability is made by the appropriate Governmental Authority.

(b) Notice of Tax Claims. If a Governmental Authority shall make any claim
relating to Taxes that, if successful, might result in a claim for
indemnification under Article IX (a “Tax Claim”), the party against whom such
claim is made shall promptly (and, in any event within ten (10) calendar days)
give written notice to the other party, together with copies of all notices and
communications relating to such Tax Claim; provided, however, no failure or
delay in providing notice of a Tax Claim shall reduce or otherwise affect the
obligation of the indemnifying party hereunder except to the extent the
indemnified party is actually prejudiced thereby. Such notice shall specify in
reasonable detail the basis for such Tax Claim and shall include a copy of the
relevant portion of any correspondence received from the Governmental Authority.

(c) Tax Claims Relating to Group Taxes. Seller shall have the right (at Seller’s
expense) to control the conduct of all proceedings and make all decisions
relating to any Tax Claims relating to any U.S. federal consolidated income Tax
Return of the Affiliate Group and any Combined Returns; provided, however, that
solely to the extent the resolution of such Tax Claim reasonably would be
expected to increase the Tax liability of Purchaser or any of its Affiliates
(including a Company) for any taxable period ending after the Closing Date or
reasonably would be expected to result in a Tax or Loss to Purchaser or any of
its Affiliates (including a Company) for which Seller is not obligated to
indemnify a Purchaser Indemnified Party pursuant to Article IX, Seller shall
consult with Purchaser before taking any significant action in connection with
such Tax Claim and shall not compromise or settle any such Tax Claim without
Purchaser’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed.

(d) Tax Claims Relating to Other Pre-Closing Taxes. Seller shall have the right
(at Seller’s expense) upon written notification to Purchaser within ten
(10) calendar days following receipt of any Tax Claim made against Seller or its
Affiliates or notice of any Tax

 

57



--------------------------------------------------------------------------------

Claim made against Purchaser or its Affiliates, to control the conduct of all
proceedings and make all decisions relating to any Tax Claim (other than those
described in Section 7.03(c)) relating to a taxable period ending on or before
the Closing Date; provided, that solely to the extent the resolution of such Tax
Claim reasonably would be expected to increase the Tax liability of Purchaser or
any of its Affiliates (including a Company) for any taxable period ending after
the Closing Date or reasonably would be expected to result in a Tax or Loss to
Purchaser or any of its Affiliates (including a Company) for which Seller is not
obligated to indemnify a Purchaser Indemnified Party pursuant to Article IX,
(i) Seller shall consult with Purchaser before taking any significant action in
connection with such Tax Claim, (ii) Seller shall keep Purchaser informed
regarding the progress and substantive aspects of such Tax Claim,
(iii) Purchaser (at its own expense) shall be entitled to participate in any
proceedings relating to such Tax Claim; provided, further, however, that if
(A) Seller fails to timely notify Purchaser of its desire to control the conduct
of such proceedings, or (B) Seller declines to control the conduct of such
proceedings, then (1) Seller shall not be entitled to control such Tax Claim and
Purchaser (at Seller’s expense) shall control such Tax Claim, (2) Purchaser
shall keep Seller informed regarding the progress and substantive aspects of
such Tax Claim, and (3) Seller (at its own expense) shall be entitled to
participate in any proceedings relating to such Tax Claim. Neither Seller nor
Purchaser shall compromise or settle any such Tax Claim without obtaining the
other party’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed.

(e) Tax Claims Relating to Straddle Periods. Purchaser shall have the right (at
Purchaser’s expense) to control the conduct of all proceedings and make all
decisions relating to any Tax Claim (other than those described in
Section 7.03(c)) relating to a Straddle Period, provided that (i) Purchaser
shall keep Seller informed regarding the progress and substantive aspects of any
such Tax Claim, (ii) Purchaser shall consult with Seller before taking any
significant action in connection with such Tax Claim, (iii) Purchaser shall
defend such Tax Claim diligently and in good faith as if it were the only party
in interest in connection with such Tax proceeding, (iv) Seller (at its own
expense) shall be entitled to participate in any proceedings relating to any
such Tax Claim, and (v) Purchaser shall not compromise or settle any such Tax
Claim without Seller’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed.

SECTION 7.04. Tax Cooperation and Exchange of Information. From and after the
Closing Date, Purchaser and Seller shall reasonably cooperate, and shall cause
their respective Affiliates, officers, employees, agents, auditors and other
Representatives to reasonably cooperate, in connection with preparing, executing
and filing all Tax Returns pursuant to Section 7.02 and any Action relating to
Taxes of the Companies (including Tax Claims). Such cooperation shall include
the retention and (upon the other party’s request) the provision of records and
information relating to Taxes of the Company or the Business or otherwise
reasonably relevant to any such Action and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder or to testify at any proceedings relating to
Taxes of the Company or the Business. Purchaser and Seller shall (i) retain all
books and records with respect to Tax matters pertinent to the Companies
relating to any taxable period beginning before the Closing Date until
expiration of the statute of limitations (taking into account any extensions
thereof) of the respective taxable periods and to abide by all record retention
agreements entered into with any Governmental Authority, (ii) allow the other
party and its Representatives at times and dates mutually

 

58



--------------------------------------------------------------------------------

acceptable to the parties, to inspect, review and make copies of such records as
such party may deem necessary or appropriate from time to time, such activities
to be conducted during normal business hours at such party’s expense, and
(iii) give the other party reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if the other party so
requests, shall allow the requesting party to take possession of such books and
records at such other party’s own expense.

SECTION 7.05. Section 338(h)(10) Election.

(a) Seller and Purchaser (and each of their applicable Affiliates) shall jointly
and timely make and file irrevocable elections under Section 338(h)(10) of the
Code and, if permissible, any comparable provisions of applicable state or local
Tax Law (together, the “Section 338 Elections”) with respect to the purchase and
sale of the Shares under this Agreement, including the deemed purchase and sale
of the outstanding capital stock of the Subsidiaries resulting from the
Section 338 Election with respect to the purchase and sale of the Shares. No
later than ten (10) Business Days prior to the Closing Date, Seller shall
deliver to Purchaser for its review and comment draft IRS Forms 8023 for each of
the Companies, including any schedules thereto, and any corresponding or similar
forms required under applicable state and local Law to make the Section 338
Elections (the “Section 338 Forms”). Seller shall incorporate any and all
reasonable comments to the Section 338 Forms received from Purchaser in writing
prior to the Closing. At the Closing, Seller shall deliver to Purchaser the
Section 338 Forms, duly executed by Seller (and its applicable Affiliates) for
execution by Purchaser at Closing. Each of Seller and Purchaser shall execute
and timely file such Section 338 Forms in accordance with applicable Law.

(b) The parties (and any applicable Affiliates) shall cooperate with each other
to take all actions necessary and appropriate (including filing such additional
forms, Tax Returns, elections, schedules and other documents as may be required)
to effect and preserve the Section 338 Elections in accordance with Regulations
Section 1.338(h)(10)-1 (or any comparable provisions of state or local Tax Law)
or any successor provisions. Seller and Purchaser agree that neither of them
shall, or shall permit any of its Affiliates to, revoke the Section 338
Elections following the filing of the Section 338 Forms without the prior
written consent of Seller or Purchaser, as the case may be. Seller and Purchaser
(and their respective applicable Affiliates) shall file all Tax Returns
consistent with the Section 338 Elections and shall not take any action that
could cause the Section 338 Elections to be invalid, or take any position
contrary thereto unless required pursuant to a determination as defined in
Section 1313(a) of the Code or any similar provision of state or local Tax Law.

(c) Purchaser will retain Bond & Pecaro, Inc. (the “Appraiser”) to value each
Company and the individual assets of the Business conducted by each Company
(such valuation, the “Appraisal”), and the costs of obtaining the Appraisal
shall be borne equally by Purchaser and Seller. Seller shall reasonably
cooperate with the Appraisal process, including responding to any reasonable
requests for information from the Appraiser, and shall be entitled to receive,
review and respond to draft reports prior to completion of the Appraisal.
Purchaser shall direct the Appraiser to consider in good faith any comments of
Seller on any draft reports, provided the Appraiser shall retain the ultimate
discretion and authority with respect to the Appraisal. Purchaser shall deliver
a copy of the Appraisal to Seller upon completion. Within ninety (90)

 

59



--------------------------------------------------------------------------------

days following the later of Determination Date or the Closing Date, Purchaser
shall prepare and deliver to Seller a schedule setting forth (i) a determination
of the ADSP (as defined in the applicable Regulations under Section 338 of the
Code) for each Company, and (ii) an allocation of the ADSP of each Company among
the assets of the Company, which shall be prepared in accordance with Sections
338 and 1060 of the Code and the Regulations promulgated thereunder and based on
the Appraisal (the “Proposed Allocation Schedule”). Seller shall have thirty
(30) days following receipt of the Proposed Allocation Schedule to provide
written notice to Purchaser of any good faith objection to any portion of the
Proposed Allocation Schedule, which objection shall be set forth with reasonable
detail in such notice. Unless Seller timely delivers notice of an objection to
the Proposed Allocation Schedule, Seller shall be deemed to accept and approve
the Proposed Allocation Schedule, which shall thereafter be final and binding
upon the parties.

(d) Following receipt of any timely notice of any objection to the Proposed
Allocation Schedule, the parties shall attempt in good faith to resolve their
disagreement and arrive at a mutually agreed allocation. If the parties are
unable to reach agreement within thirty (30) days following notice by Seller to
Purchaser of an objection to the Proposed Allocation Schedule, then any
unresolved disputed matters shall be submitted to the Auditor for final
determination in a manner consistent with Section 2.06(c). The Auditor’s
resolution of the disputed matters shall be final and binding on the parties.

(e) The Proposed Allocation Schedule as accepted (or deemed accepted) pursuant
to Section 7.05(c) or as finally agreed and determined pursuant to
Section 7.05(d) shall become the “Final Allocation Schedule” and the parties
shall file all Tax Returns (including but not limited to IRS Form 8883 and any
similar forms required by applicable state and local Law) consistent with the
Final Allocation Schedule and shall not take any position contrary thereto in
connection with any Action relating to Taxes; provided, however, that nothing
contained herein shall prevent Seller or Purchaser (and their respective
Affiliates) from settling any proposed deficiency or adjustment by any
Governmental Authority based upon or arising out of the Final Allocation
Schedule, and neither Seller nor Purchaser shall be required to litigate before
any court, any proposed deficiency or adjustment by any Governmental Authority
challenging such allocation. If the Purchase Price is adjusted pursuant to
Section 9.07, the Final Allocation Schedule shall be adjusted in a consistent
manner.

ARTICLE VIII

CONDITIONS TO CLOSING

SECTION 8.01. Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or written waiver, at or prior to the Closing, of each of the
following conditions:

(a) Representations, Warranties and Covenants. (i) (A) The Fundamental
Representations (as defined below) of Purchaser and Parent shall be true and
correct in all respects at and as of the Closing Date (other than any
representation or warranty that expressly relates to a specific date, which
representation and warranty shall be true and correct on the date so specified)
other than such failures to be true and correct as are de minimis, and (B) all
other representations and warranties of Purchaser and Parent set

 

60



--------------------------------------------------------------------------------

forth in Article IV of this Agreement shall be true and correct (without giving
effect to any limitations as to “materiality” or “Purchaser MAE”) at and as of
the Closing Date (other than any representation or warranty that expressly
relates to a specific date, which representation and warranty shall be true and
correct on the date so specified) except where the failure of such
representations and warranties to be true and correct would not reasonably be
expected to have, individually or in the aggregate, a Purchaser MAE, and
(ii) the covenants and agreements contained in this Agreement and the TBA to be
complied with by Purchaser and Parent on or before the Closing shall have been
complied with in all material respects;

(b) Government Consent. The Government Consents shall have been obtained;

(c) No Order. No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law or Governmental Order that is in effect and that has
the effect of making the transactions contemplated by this Agreement illegal or
otherwise restraining or prohibiting the consummation of such transactions;

(d) Officer’s Certificate. Parent shall have delivered to Seller a certificate
of a duly authorized officer of Parent certifying as to the matters set forth in
Section 8.01(a); and

(e) No Purchaser MAE. Since the date of this Agreement, no event, effect,
circumstance, change, occurrence, fact or development shall have occurred, come
into existence or become known that, individually or in the aggregate, has had
or would reasonably be expected to have a Purchaser MAE.

SECTION 8.02. Conditions to Obligations of Purchaser. The obligations of
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or written waiver, at or prior to the Closing, of
each of the following conditions:

(a) Representations, Warranties and Covenants. (i) (A) The Fundamental
Representations of Seller shall be true and correct in all respects at and as of
the Closing Date (other than any representation or warranty that expressly
relates to a specific date, which representation and warranty shall be true and
correct on the date so specified) other than such failures to be true and
correct as are de minimis, and (B) all other representations and warranties of
Seller set forth in Article III of this Agreement shall be true and correct
(without giving effect to any limitations as to “materiality” or “Material
Adverse Effect”) at and as of the Closing Date (other than any representation or
warranty that expressly relates to a specific date, which representation and
warranty shall be true and correct on the date so specified), except where the
failure of such representations and warranties to be true and correct would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and (ii) the covenants and agreements contained in this Agreement
and the TBA to be complied with by Seller at or before the Closing shall have
been complied with in all material respects;

(b) Government Consents. The Government Consents shall have been obtained;

 

61



--------------------------------------------------------------------------------

(c) No Order. No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law or Governmental Order that is in effect and that has
the effect of making the transactions contemplated by this Agreement illegal or
otherwise restraining or prohibiting the consummation of such transactions; and

(d) Officer’s Certificate. Seller shall have delivered to Purchaser a
certificate of a duly authorized officer of Seller certifying as to the matters
set forth in Section 8.02(a).

ARTICLE IX

INDEMNIFICATION

SECTION 9.01. Survival of Representations and Warranties. The representations
and warranties (other than the Fundamental Representations (as defined below))
of the parties hereto contained in this Agreement shall survive the Closing for
a period of eighteen (18) months from the Closing Date; provided, however, that
representations and warranties set forth in (a) Section 3.01 (Organization,
Authority and Qualification of Seller), (b) Section 3.02 (Organization,
Authority and Qualification of the Companies), (c) Section 3.03 (Capitalization;
Ownership of Shares), (d) Section 7.01 (Tax Representations), (e) Section 4.01
(Organization, Authority and Qualification of Parent and Purchaser),
(f) Section 4.02 (Organization, Authority and Qualification of the Parent
Subsidiaries), (g) Section 4.09 (Preferred Stock), and (h) Section 4.10
(Capitalization) (collectively, the “Fundamental Representations”; provided,
that the representations and warranties set forth in Section 7.01 (Tax
Representations) shall be considered Fundamental Representations only for
purposes of this Article IX, and not for purposes of Article VIII) shall survive
the Closing until six (6) years from the Closing Date; provided, however, that
any claim made in writing (specifying the nature of the claim and the underlying
basis for which indemnification is sought) by the party seeking to be
indemnified thereunder within the time periods set forth in this Section 9.01
shall survive until such claim is finally and fully resolved. The covenants and
agreements of the parties in this Agreement that by their terms are to be
performed following the Closing shall survive the Closing and continue in effect
in accordance with their terms until performed or the obligation to so perform
shall have expired. The covenants and agreements of the parties contained herein
that by their terms are to be performed at or prior to the Closing shall survive
the Closing until one (1) year from the Closing Date. The indemnity obligations
set forth in Section 9.02(c) and Section 9.02(d) shall survive the Closing until
sixty (60) days after the expiration of the applicable statute of limitations
period; provided, however, that any claim made in writing (specifying the nature
of the claim and the underlying basis for which indemnification is sought) by
the party seeking to be indemnified thereunder within the time period set forth
in this Section 9.01 shall survive until such claim is finally and fully
resolved. The indemnity obligations set forth in Section 9.02(e),
Section 9.02(f), Section 9.02(g), and Section 9.02(h), shall survive the Closing
for a period of three (3) years from the Closing Date; provided, however, that
any claim made in writing (specifying the nature of the claim and the underlying
basis for which indemnification is sought) by the party seeking to be
indemnified thereunder within the time period set forth in this Section 9.01
shall survive until such claim is finally and fully resolved.

 

62



--------------------------------------------------------------------------------

SECTION 9.02. Indemnification by Seller. Subject to the provisions of this
Article IX, following the Closing, Purchaser and its Affiliates, and their
respective officers, directors, employees, agents, successors and assigns (each,
a “Purchaser Indemnified Party”) shall be indemnified and held harmless by
Seller for and against all losses, Liabilities, damages, claims, costs and
expenses, interest, awards, judgments, fines, fees, obligations and penalties
(including reasonable attorneys’ and consultants’ fees and expenses) suffered,
sustained or incurred by them (hereinafter, a “Loss”), arising out of or
resulting from, without duplication: (a) any breach by Seller of
any representation or warranty made by Seller contained in this Agreement, which
shall be deemed made on the date hereof and the Closing Date (other than any
representation or warranty that expressly relates to a specific date, which
representation and warranty shall be made on the date so specified) (provided,
however, that Seller shall not be obligated to indemnify the Purchaser
Indemnified Parties pursuant to this Section 9.02(a) for any Tax imposed with
respect to a Post-Closing Tax period on the basis of a breach of any
representation or warranty contained in Section 7.01 (Tax Representations) other
than the representations and warranties contained in the second sentence of
Section 7.01(e), Section 7.01(h), and Section 7.01(k)), (b) the breach of any
covenant or agreement contained in this Agreement requiring performance by
Seller or any Company (prior to Closing), (c) Excluded Taxes, (d) an invalid or
ineffective (for federal income Tax purposes and to the extent applicable for
state or local income Tax purposes) Section 338 Election solely to the extent
Taxes are caused by, and would not have been incurred but for, a breach of any
representation in Section 7.01 or a breach of any covenant of Seller or any
Company (other than covenants to be performed by a Company after the Closing
unless performed at the direction and control of Seller, if and to the extent so
exercised by the Seller) contained in this Agreement or any other document
contemplated hereby, (e) any Retained Assets, (f) any Liability, whether known
or unknown as of the Closing Date, with respect to the operation of the Business
or the Companies prior to the TBA Effective Date (whether such claim or Action
is brought by a third party or otherwise), other than to the extent any such
Loss arises under any Contract (other than under any Contract for any prior
sales of business units by any Company or any Losses arising out of or resulting
from any breach of any Contract by any Company prior to the TBA Effective Date),
(g) any Third Party Claim to the extent of any punitive damages award where such
Third Party Claim arises out of or results from the operation or conduct of the
Business or the Companies prior to the TBA Effective Date and any Environmental
Liability, and (h) any Environmental Liability.

SECTION 9.03. Indemnification by Purchaser. Subject to the provisions of this
Article IX, following the Closing, Seller and its Affiliates, and their
respective officers, directors, employees, agents, successors and assigns (each,
a “Seller Indemnified Party”) shall be indemnified and held harmless by
Purchaser, for and against any and all Losses arising out of or resulting from:
(a) any breach of any representation or warranty made by Purchaser or Parent
contained in this Agreement, which shall be deemed made on the Closing Date
(other than any representation or warranty that expressly relates to a specific
date, which representation and warranty shall be made on the date so specified),
and (b) the breach of any covenant or agreement contained in this Agreement
requiring performance by Purchaser or Parent.

 

63



--------------------------------------------------------------------------------

SECTION 9.04. Limits on Indemnification.

(a) Notwithstanding anything to the contrary contained in this Agreement: (i) an
Indemnifying Party shall not be liable for any claim for indemnification
pursuant to Section 9.02(a), Section 9.02(f), Section 9.02(g), Section 9.02(h),
or Section 9.03(a), as applicable, unless and until the aggregate amount of
indemnifiable Losses which may be recovered from the Indemnifying Party exceeds
an amount equal to $500,000 (the “Basket Amount”), after which the Indemnifying
Party shall be liable only for indemnifiable Losses in excess of the Basket
Amount, (ii) the maximum amount of indemnifiable Losses which may be recovered
from an Indemnifying Party arising out of or resulting from the causes set forth
in Section 9.02(a), Section 9.02(f) or Section 9.03(a) shall be an amount equal
to $25,000,000, and (iii) Seller shall not be required to indemnify any Person
under this Agreement or be liable to any Person under this Agreement under any
theory of recovery whatsoever for Losses in the aggregate exceeding the cash
Purchase Price; provided, however, that the limitations set forth in clauses
(i) and (ii) of this Section 9.04(a) shall not apply to (A) claims arising out
of breaches of the Fundamental Representations, (B) claims pursuant to
Section 9.02(c), (C) claims pursuant to Sections 9.02(d) and 9.02(e), or (D) in
the case of fraud by the other party in connection with entering into this
Agreement or consummating the transactions contemplated hereby, and the
limitations set forth in clause (ii) shall not apply to claims pursuant to
Section 9.02(g) and 9.02(h); provided, further, that the limitations set forth
in clause (iii) of this Section 9.04(a) shall not apply to claims pursuant to
Section 9.02(c) in respect of clause (b) (to the extent such Excluded Taxes are
Taxes of Seller or any its Affiliates (other than the Companies) or any of their
respective predecessors, successors or former Affiliates) and (c) of the
definition of Excluded Taxes.

(b) Notwithstanding anything in this Agreement to the contrary, no Indemnifying
Party shall have any Liability (including under this Article IX) for, and Losses
shall be deemed to exclude, (i) any punitive damages, and (ii) any consequential
or special damages, loss of profits, diminution in value, or damages based on
any multiplier of the earnings, income or cash flow or any other premium or
valuation methodology, except, (A) in the case of clause (ii), to the extent
such damages or Losses are found to be (x) not based on any special
circumstances of the party entitled to indemnification, and (y) are the natural,
probable and reasonably foreseeable result of the event that gave rise thereto
or the matter for which indemnification is sought hereunder, regardless of the
form of Action through which such damages are sought, or (B) in the case of
clauses (i) and (ii), to the extent such Losses or damages are awarded and paid
with respect to a Third Party Claim as to which a party is entitled to seek
indemnification under this Agreement. Notwithstanding anything to the contrary
and for the avoidance of doubt, any Taxes arising or resulting from an invalid
or ineffective (for federal income Tax purposes and to the extent applicable for
state or local income Tax purposes) Section 338 Election solely to the extent
such Taxes are caused by, and would not have been incurred but for, a breach of
any representation in Section 7.01 or a breach of any covenant of the Seller or
the Companies (other than covenants to be performed by the Companies after the
Closing unless performed at the direction and control of the Seller, if and to
the extent so exercised by the Seller) contained in this Agreement or any other
document contemplated hereby shall be deemed direct damages and not
consequential, special, or punitive damages for purposes of indemnification
pursuant to Section 9.02(d).

 

64



--------------------------------------------------------------------------------

(c) Notwithstanding anything in this Agreement to the contrary, the
representations and warranties of Seller, Parent and Purchaser contained in this
Agreement shall not be affected or deemed waived by reason of any investigation
made (or not made) by or on behalf of Purchaser or Seller, as applicable,
including, but not limited to, any investigations made (or not made) by any of
Purchaser’s or Seller’s, as applicable, respective Representatives, or by reason
of the fact that Purchaser or Seller, as applicable, or any of its
Representatives knew or should have known that any such representation and
warranty is or might be inaccurate or untrue. Seller and Purchaser hereby
acknowledge that, regardless of any investigation made (or not made) by or on
behalf of Purchaser or Seller, as applicable, and regardless of the results of
any such investigation, Purchaser and Seller have entered into this Agreement in
express reliance upon the representations and warranties of the other and the
Company made herein. Seller and Purchaser further acknowledge that, in
connection with this Agreement, each has furnished to the other good and
sufficient consideration in exchange for the representations and warranties made
herein.

(d) Except with respect to the representations and warranties set forth in
Section 3.04 (No Conflict), Section 3.07 (Financial Information), Section 3.08
(Absence of Certain Changes), Section 3.13(a) (Employee Benefits Matters),
Section 3.15(a)(iii) and (ix) (Material Contracts), Section 3.21 (Assets of the
Business), Section 3.22 (Related Party Transactions) Section 4.11 (SEC Filings;
Financial Statements) and Section 4.13 (Absence of Certain Changes), for
purposes of (i) determining whether there has been a breach of any
representation or warranty, and (ii) calculating Losses hereunder, any
“materiality” or “Material Adverse Effect” or “Purchaser MAE” qualifier in any
representation or warranty made by Seller, Purchaser or Parent, as applicable,
shall be disregarded. Notwithstanding anything to the contrary contained in this
Agreement, Seller shall not be liable for any claim for indemnification for any
Loss or Tax to the extent such Loss or Tax is included in the Closing Net
Working Capital Amount or the Final Retained Liabilities Amount or otherwise
deducted from the Purchase Price pursuant to Section 2.02, or otherwise paid
pursuant to the TBA.

SECTION 9.05. Notice of Loss; Third Party Claims.

(a) If an Indemnified Party reasonably expects to seek indemnification with
respect to any claim asserted or threatened by an unaffiliated third party
against the Indemnified Party (a “Third Party Claim”), it shall give the
Indemnifying Party prompt notice of the Third Party Claim (a “Claim Notice”),
which Claim Notice shall describe in reasonable detail the facts and
circumstances with respect to such Third Party Claim, stating a reasonable
estimate of the amount of the Loss, to the extent known or reasonably
determinable; provided, that the failure to so notify an Indemnifying Party
shall not relieve the Indemnifying Party of its obligations hereunder except to
the extent that (and only to the extent that) the Indemnifying Party is
prejudiced by such failure.

(b) The Indemnifying Party shall be entitled to direct the defense of such Third
Party Claim at its sole expense and through counsel of its choice if it gives
notice of its intention to do so to the Indemnified Party within thirty
(30) days of the receipt of such Claim Notice from the Indemnified Party. If the
Indemnifying Party elects to direct the defense of a Third Party Claim within
thirty (30) days of the receipt of notice of such claim from the Indemnified
Party, and such claim can reasonably be expected to be resolved by money damages

 

65



--------------------------------------------------------------------------------

alone without any injunctive or equitable relief that would be binding on the
Indemnified Party, the Indemnifying Party has the financial resources to pay
such damages, then the Indemnifying Party shall be entitled to direct the
defense of any claim at its sole cost and expense and to settle or compromise
any such claim or consent to the entry of any judgment, but such defense shall
be conducted by legal counsel reasonably satisfactory to the Indemnified Party;
provided, that if (i) the Indemnifying Party assumes the defense of a Third
Party Claim and thereafter discovers facts as a result of which the Indemnifying
Party, acting reasonably, determines that such information is likely to mean
that the Indemnifying Party does not have an indemnification obligation in
respect of such Third Party Claim, then (ii) the Indemnifying Party shall
provide the Indemnified Party written notice of the same and shall cooperate
with the other party to transfer control back to the Indemnified Party, and
shall cooperate in respect of the same, in order to ensure that such other party
is not prejudiced in its defense; provided, further, that the Indemnified Party
shall be entitled to assume control of such defense and to settle or compromise
any such claim or consent to the entry of any judgment (provided, that the
Indemnified Party shall not settle, compromise, consent to the entry of a
judgment with respect to or pay, or permit to be paid, any part of such Third
Party Claim unless the Indemnifying Party consents in writing to such payment
(which consent shall not be unreasonably withheld, conditioned or delayed) or
unless a final judgment from which no appeal may be taken is entered against the
Indemnified Party for such Third Party Claim) if the Indemnifying Party failed
or is failing to diligently defend such Third Party Claim. The Indemnifying
Party shall not be entitled to settle, compromise or consent to the entry of a
judgment with respect to such Third Party Claim without the consent of the
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed) unless such settlement, compromise or judgment does not involve any
injunctive or non-monetary equitable relief that would be binding on the
Indemnified Party, and contains a complete and unconditional release of the
Indemnified Party and the Indemnifying Party verifies to the Indemnified Party
in writing that such Indemnifying Party shall be solely responsible (with no
reservation of rights) for the full amount of such settlement, compromise or
judgment. After notice from the Indemnifying Party to the Indemnified Party of
its election to assume the defense of such claim or action, the Indemnifying
Party shall not be liable to the Indemnified Party under this Section 9.05 for
any legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof; provided, however, that the Indemnified
Party shall have the right to employ counsel to represent it, at its sole cost
and expense; provided, further, that if, in the reasonable opinion of the
Indemnified Party, based on the advice of counsel, it is advisable for the
Indemnified Party to be represented by separate counsel due to actual or
potential conflicts of interest, then in such event, the reasonable fees and
expenses of one such separate counsel (in addition to one firm of local counsel
reasonably required) shall be paid by the Indemnifying Party. The Indemnified
Party and the Indemnifying Party shall each render to each other such assistance
as may reasonably be requested in order to ensure the proper and adequate
defense of any such claim or proceeding, including as provided in
Section 5.02(b). If the Indemnifying Party elects to direct the defense of any
such claim or proceeding, the Indemnified Party shall not settle, compromise,
consent to the entry of a judgment with respect to or pay, or permit to be paid,
any part of such Third Party Claim unless the Indemnifying Party consents in
writing to such payment (which consent shall not be unreasonably withheld,
conditioned or delayed) or unless a final judgment from which no appeal may be
taken is entered against the Indemnified Party for such Third Party Claim. If
the Indemnified Party assumes the defense of any such claims or proceeding
pursuant to this Section 9.05 and proposes to settle such claims or

 

66



--------------------------------------------------------------------------------

proceeding prior to a final judgment thereon or to forgo any appeal with respect
thereto, then the Indemnified Party shall give the Indemnifying Party prompt
written notice thereof and the Indemnifying Party shall have the right to
participate in the settlement or assume or reassume the defense of such claims
or proceeding. Notwithstanding anything to the contrary in this Section 9.05,
the Indemnified Party will have the absolute right to conduct and control,
through counsel of its choosing (the reasonable fees and expenses of which shall
be paid by the Indemnifying Party, subject to the limitations set forth in this
Article IX), the defense, compromise and settlement of any Third Party Claim if
(A) such Third Party Claim seeks an injunction or other non-monetary relief
against the Indemnified Party that poses a reasonable likelihood of resulting in
non-monetary relief that would materially and adversely affect the business of
the Indemnified Party, (B) the Third Party Claim is a criminal or quasi criminal
Action, (C) the amount of potential damages exceeds the indemnification
available hereunder by an amount that exceeds the amount that is available
hereunder, after taking into account all other claims made or reasonably
anticipated or (D) the Indemnifying Party does not elect to assume control of
the defense within thirty (30) Business Days after receiving notice of such
Third Party Claim; provided that the Indemnifying Party shall be permitted to
participate in the defense of such Third Party Claim with its own counsel and it
its own expense.

(c) If an Indemnified Party reasonably expects to make a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim, it shall
deliver notice of such claim promptly to the Indemnifying Party, describing in
reasonable detail the facts giving rise to any claim for indemnification
hereunder, a reasonable estimate of the amount of such claim (to the extent
known or reasonably determinable) and such other information with respect
thereto as the Indemnifying Party may reasonably request; provided, that the
failure to so notify an Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent that (and only to the
extent that) the Indemnifying Party is prejudiced by such failure.

(d) In the event of any conflict between the provisions of this Section 9.05 and
Section 7.03 with respect to Tax Claims, Section 7.03 shall control.

SECTION 9.06. Remedies. Except in the case of fraud by the other party in
connection with entering into this Agreement or consummating the transactions
contemplated hereby, following the Closing, the indemnification provisions of
Article IX shall be the sole and exclusive remedies of Parent, Purchaser and
Seller and the other Purchaser Indemnified Parties and Seller Indemnified
Parties with respect to the subject matter of this Agreement and the
transactions contemplated hereby; provided, that this provision shall not limit
any remedies available to Seller in respect of a breach of Section 5.04 or the
right to specific performance or injunctive relief pursuant to Section 11.16.

SECTION 9.07. Treatment of Indemnity Payments. Any indemnity payments made by an
Indemnifying Party pursuant to this Article IX shall be treated as an adjustment
to the Purchase Price for all income Tax purposes, unless otherwise required by
Law.

 

67



--------------------------------------------------------------------------------

SECTION 9.08. Additional Indemnification Provisions.

(a) Any party that becomes aware of a Loss for which it seeks indemnification
under this Article IX shall be required to use commercially reasonable efforts
to mitigate the Loss, including taking any actions reasonably requested by an
Indemnifying Party, and an Indemnifying Party shall not be liable for any Loss
to the extent such Loss is attributable to the Indemnified Party’s failure to
mitigate the Loss.

(b) In calculating the amount of any Loss for which indemnification is sought
hereunder, the proceeds actually received by any Indemnified Party under any
insurance policy or pursuant to any claim, recovery, settlement or payment by or
against any other Person (including pursuant to any indemnity, contribution or
similar proceeds recovered by the Indemnified Party in connection with the facts
giving rise to the right of indemnification), net of any deductible or actual
costs or expenses incurred in connection with securing or obtaining such
proceeds, shall be deducted from the amount of such Losses (it being agreed that
if any such amounts are recovered by the Indemnified Party subsequent to the
Indemnifying Party’s making of an indemnification payment, such amount shall be
promptly remitted to the Indemnifying Party to the extent of the indemnification
payment made). Each Indemnified Party shall use commercially reasonable efforts
to collect any amounts available under such insurance coverage and from such
other Person alleged to have any responsibility for such Loss. Upon making any
payment to the Indemnified Party pursuant to this Article IX, the Indemnifying
Party shall be subrogated, to the extent of such payment, to any rights which
the Indemnified Party may have against any Person with respect to the subject
matter underlying such indemnification claim, and the Indemnified Party shall
assign any such rights to the Indemnifying Party.

ARTICLE X

TERMINATION, AMENDMENT AND WAIVER

SECTION 10.01. Termination. This Agreement may be terminated at any time prior
to the Closing:

(a) by either Seller or Purchaser if the Closing shall not have occurred by the
date that is no later than eighteen (18) months after the date of this Agreement
(the “Outside Date”); provided, however, that the right to terminate this
Agreement under this Section 10.01(a) shall not be available to any party whose
failure to fulfill any obligation under this Agreement shall have been the cause
of, or shall have resulted in, the failure of the Closing to occur on or prior
to such date.

(b) by either Purchaser or Seller in the event that any Law or Governmental
Order restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement shall have become final and nonappealable or in
the event that any Government Consent is denied by final, nonappealable action
of the relevant Governmental Authority; provided, that the party hereto seeking
to terminate this Agreement pursuant to this Section 10.01(b) shall have used
commercially reasonable efforts to remove such Governmental Order and obtain
such Government Consent;

(c) by Seller if Purchaser or Parent shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
or the TBA which would give rise to the failure of a condition set forth in
Article VIII, which breach cannot

 

68



--------------------------------------------------------------------------------

be or has not been cured within thirty (30) days after the giving of written
notice by Seller to Purchaser specifying such breach, provided, however, that a
failure by Purchaser to pay the Purchase Price at Closing shall be a material
breach not subject to cure and provided, further, that Seller is not then in
material breach of any of its representations, warranties, covenants or
agreements contained in this Agreement or the TBA;

(d) by Purchaser if Seller shall have breached any of its representations,
warranties, covenants or agreements contained in this Agreement or the TBA which
would give rise to the failure of a condition set forth in Article VIII, which
breach cannot be or has not been cured within thirty (30) days after the giving
of written notice by Purchaser to Seller specifying such breach; provided, that
neither Purchaser nor Parent is then in material breach of any of its
representations, warranties, covenants or agreements contained in this Agreement
or the TBA;

(e) by the mutual written consent of Seller and Purchaser; or

(f) by Purchaser prior to the TBA Effective Date if an event, effect,
circumstance, change, occurrence, fact or development shall have occurred, come
into existence or become known that, individually or in the aggregate, has had
or would reasonably be expected to have a Material Adverse Effect.

SECTION 10.02. Effect of Termination. In the event of termination of this
Agreement as provided in Section 10.01, this Agreement shall forthwith become
void and there shall be no Liability on the part of either party hereto except
as provided in the TBA and except that (i) Section 5.03 and Article XI shall
survive such termination, and (ii) nothing herein shall relieve either party
from liability for any willful and material breach of this Agreement occurring
prior to such termination.

ARTICLE XI

GENERAL PROVISIONS

SECTION 11.01. Expenses. Except as otherwise specified in this Agreement, each
party shall be solely responsible for all costs and expenses incurred by it in
connection with the negotiation, preparation and performance of and compliance
with the terms of this Agreement. All governmental fees and charges applicable
to any requests for Government Consents shall be paid one-half by Purchaser and
one-half by Seller, except that if more than one HSR Act filing is necessary
because a party has more than one ultimate parent entity, then such party shall
pay the HSR Act filing fees for any additional filings.

SECTION 11.02. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by facsimile
(subject to written confirmation of receipt by the recipient) or registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties hereto at the following addresses (or at such other address for a party
as shall be specified in a notice given in accordance with this Section 11.02):

 

  (a) if to Seller:

Lincoln National Corporation

Legal Dept. – Contract Law

150 N. Radnor Chester Road

Radnor, PA 19087

Facsimile:   (484) 583-8141 Attention:   Vice President – Contract Law

 

69



--------------------------------------------------------------------------------

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Facsimile:   (212) 403-2000 Attention:   Nicholas G. Demmo

 

  (b) if to Purchaser:

Entercom Communications Corp.

401 E. City Avenue, Suite 809

Bala Cynwyd, PA 19004

Facsimile:   (610) 660-5662 Attention:   Andrew P. Sutor, IV,   Senior Vice
President and General Counsel

with a copy to:

Latham & Watkins LLP

330 N. Wabash Ave., Suite 2800

Chicago, IL 60611

Facsimile:   (312) 993-9767 Attention:   Zachary A. Judd

SECTION 11.03. Public Announcements. Neither party to this Agreement shall make,
or cause to be made, any press release or public announcement in respect of this
Agreement or the transactions contemplated by this Agreement or otherwise
communicate with any news media without the prior written consent of the other
party (not to be unreasonably withheld, conditioned or delayed) unless otherwise
required by Law or applicable stock exchange regulation, and the parties to this
Agreement shall cooperate as to the timing and contents of any such press
release, public announcement or communication.

SECTION 11.04. Severability. If any term or other provision of this Agreement is
deemed by any court to be violative of Law or public policy and therefore
invalid, illegal or incapable of being enforced, all other terms and provisions
of this Agreement shall nevertheless remain in full force and effect. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Agreement are consummated as originally contemplated to the greatest extent
possible.

 

70



--------------------------------------------------------------------------------

SECTION 11.05. Entire Agreement. This Agreement, the TBA and the Confidentiality
Agreement constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, between Seller, Parent and Purchaser with
respect to the subject matter hereof and thereof.

SECTION 11.06. Assignment. This Agreement may not be assigned by any party
hereto without the express written consent of the other parties (which consent
may be granted or withheld in such parties’ sole discretion); provided, however,
so long as Purchaser remains liable for the performance of its obligations
hereunder, Purchaser or Seller may assign its rights under this Agreement
(including the right to acquire the title to and ownership of the Shares or to
receive the Purchase Price, as applicable) to a wholly owned subsidiary without
the consent of the other party, provided that such assignment would not
reasonably be expected to prevent or delay the consummation of the transactions
contemplated hereby.

SECTION 11.07. Amendment. This Agreement may not be amended or modified except
(a) by an instrument in writing signed by, or on behalf of, each party hereto,
or (b) by a waiver in accordance with Section 11.08.

SECTION 11.08. Waiver. Either Seller, on the one hand, or Purchaser or Parent,
on the other hand, may (a) extend the time for the performance of any of the
obligations or other acts of the other party, (b) waive any inaccuracies in the
representations and warranties of the other party contained herein or in any
document delivered by the other party pursuant hereto, or (c) waive compliance
with any of the agreements of the other party or conditions to such party’s
obligations contained herein. Any such extension or waiver shall be valid only
if set forth in an instrument in writing signed by the party to be bound
thereby. Any waiver of any term or condition shall not be construed as a waiver
of any subsequent breach or a subsequent waiver of the same term or condition,
or a waiver of any other term or condition of this Agreement. The failure of
either party hereto to assert any of its rights hereunder shall not constitute a
waiver of any of such rights.

SECTION 11.09. Audit Assistance. Seller acknowledges that Parent is a reporting
company under the Exchange Act and that, in connection therewith, Parent may be
required to file with the SEC financial statements relating to the Companies,
the Business and the Stations prepared in accordance with Regulation S-X of the
Securities Act of 1933, as amended (“S-X Financials”). Accordingly, Seller will
use its commercially reasonable efforts to furnish promptly to Parent and
Purchaser any additional information or documents as Parent or Purchaser may
reasonably request which are necessary for the completion of the S-X Financials
that are within its possession or control; provided, that none of Seller or any
of its Affiliates or Representatives shall be required to pay any fee or incur
any cost or expense that is not promptly reimbursed by Parent or Purchaser. None
of the Seller Indemnified Parties shall have any Liability in respect of such
S-X Financials except as expressly set forth in this Agreement, and Purchaser
and Parent shall indemnify the Seller Indemnified Parties for and against any
and all Losses arising out of or resulting from the S-X Financials or Seller’s
or its Affiliates’ or Representatives’ cooperation pursuant to this
Section 11.09.

 

71



--------------------------------------------------------------------------------

SECTION 11.10. No Third Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied
(including the provisions of Article IX relating to indemnified parties), is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, including any rights of employment
for any specified period, under or by reason of this Agreement.

SECTION 11.11. Neutral Construction. Seller and Purchaser agree that this
Agreement was negotiated at arms-length and that the final terms hereof are the
product of the parties’ negotiations. This Agreement shall be deemed to have
been jointly and equally drafted by Seller and Purchaser, and the provisions
hereof should not be construed against a party on the grounds that the party
drafted or was more responsible for drafting the provision.

SECTION 11.12. Currency. Unless otherwise specified in this Agreement, all
references to currency, monetary values and dollars set forth herein shall mean
United States (U.S.) dollars and all payments hereunder shall be made in United
States dollars.

SECTION 11.13. Governing Law. This Agreement and all disputes, claims or
controversies relating to, arising out of, or in connection with this Agreement
shall be governed by and construed in accordance with the internal Laws of the
State of Delaware (including in respect of the statute of limitations or other
limitations period applicable to any claim, controversy or dispute hereunder)
without regard to the Laws of any other jurisdiction that might be applied
because of the conflicts of laws rules of the State of Delaware. Each party
irrevocably agrees that any legal action or proceeding arising out of or
relating to this Agreement brought by the other party or its successors or
assigns shall be brought and determined in any State or Federal court sitting in
the State of Delaware (or, if such court lacks subject matter jurisdiction, in
any appropriate Delaware State or Federal court), and each party hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such action or proceeding arising out of or relating to this
Agreement and the transactions contemplated hereby. Each party agrees not to
commence any action, suit or proceeding relating thereto except in the courts
described above in Delaware, other than actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such court
in Delaware as described herein. Each party further agrees that notice as
provided herein shall constitute sufficient service of process and each party
further waives any argument that such service is insufficient. Each party hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in Delaware as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper, or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

72



--------------------------------------------------------------------------------

SECTION 11.14. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

SECTION 11.15. Counterparts. This Agreement may be executed and delivered
(including by email or facsimile transmission) in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.

SECTION 11.16. Enforcement. The parties hereto agree that irreparable damage to
the parties would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that any party shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, without bond or
other security being required, this being in addition to any other remedy to
which such party is entitled at Law or in equity.

Section 11.17. Release. Effective as of the Closing, Seller, on behalf of itself
and its Affiliates and Representatives, hereby does release and forever
discharge the Companies and the Transferred Employees and their respective
successors and assigns (the “Company Releasees”), in their capacities as such,
from any and all Liabilities whatsoever, whether at Law or in equity, and
whether known or unknown, in respect of the Companies as a result of any act or
omission, prior to the TBA Effective Date, by such Company Releasees, other than
any action or omission involving fraud, willful misconduct or gross negligence.
From and after the Closing, the Seller shall not initiate or maintain any Action
against the Company Releasees in respect of Liabilities released pursuant to
this Section 11.17.

SECTION 11.18. Effect of TBA; Denver TBA. Notwithstanding any other provision of
this Agreement to the contrary, Seller shall have no liability under, and shall
not be deemed in breach of, this Agreement, the TBA or the Denver TBA for the
breach of any representation or warranty or failure to perform or comply with
any covenant or agreement herein or therein, nor shall any condition precedent
to Purchaser’s obligations hereunder be deemed to have not been satisfied, to
the extent such breach or failure, or the failure of such condition precedent,
arises out of or results from Purchaser’s or the Denver Programmer’s, or their
respective Affiliates’ or their respective Representatives’ actions or omissions
under the TBA or Denver TBA or during the TBA Period (collectively, the
“Purchaser Actions”).

SECTION 11.19. Conflicts and Privilege. It is acknowledged by each of the
parties hereto that Seller and the Companies have retained Wachtell, Lipton,
Rosen & Katz and Lerman Senter PLLC (together, the “Existing Counsel”) to act as
counsel in connection with the transactions contemplated hereby and with respect
to other matters occurring prior to or after the date hereof. To the extent that
any material subject to the attorney-client privilege or any other applicable
legal privilege, as regards the Companies, has been shared between them, whether
prior to or after the date hereof, it is the parties’ desire, intention and
mutual understanding that the sharing of such material is not intended to, and
shall not, waive or diminish in any way such

 

73



--------------------------------------------------------------------------------

material’s continued protection under attorney-client or any other applicable
legal privilege. Specifically, the parties agree that (a) Parent and Purchaser
shall not, and from and after the Closing shall cause the Companies to not, seek
to have any Existing Counsel disqualified from representing Seller or (prior to
the Closing only) the Companies in any dispute (whether in contract, tort or
otherwise) based upon, arising out of or related to this Agreement or any of the
transactions contemplated hereunder in whole or in part, and (b) in connection
with any dispute that may arise, prior to the Closing, between Seller or any of
the Companies, on the one hand, and Parent or Purchaser, on the other hand, or,
from and after the Closing, Parent, Purchaser or the Companies, on the one hand,
and Seller, on the other hand, Seller (and not any of the Companies) will have
the sole and exclusive right to decide whether or not to waive any
attorney-client or other applicable privilege that may apply to any
communications between Seller or any of the Companies and any Existing Counsel
that occurred on or prior to the Closing. Except with respect to any existing or
pending litigation or administrative proceedings, or any internal investigations
relating to circumstances that could result in either of the foregoing, for
which the parties shall cooperate in good faith to share attorney-client
privilege, upon and after the Closing, (i) Seller and its Affiliates (and not
the Companies) shall be the sole holders of the attorney-client and any other
applicable legal privilege with respect to the engagement of Existing Counsel,
and none of the Companies shall be a holder thereof, (ii) to the extent that
files of Existing Counsel constitute property of the client, only Seller and its
Affiliates (and not the Companies) shall hold such property rights, and
(iii) Existing Counsel shall have no duty whatsoever to reveal or disclose any
such attorney-client communications or files to any of the Companies by reason
of any attorney-client relationship between Existing Counsel and any of the
Companies or otherwise.

[Remainder of page intentionally left blank]

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller, Purchaser and Parent have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY By:  

/s/ Rondal J. Freitay

  Name: Rondal J. Freitay   Title: Chief Financial Officer ENTERCOM
COMMUNICATIONS CORP. By:  

/s/ Andrew P. Sutor

  Name: Andrew P. Sutor, IV   Title: Senior Vice President ENTERCOM RADIO, LLC
By:  

/s/ Andrew P. Sutor

  Name: Andrew P. Sutor, IV   Title: Senior Vice President

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

GUARANTEE

Entercom Communications Corp., a Pennsylvania corporation (“Parent” or
“Purchaser Guarantor”), hereby executes this Guarantee, which shall be deemed a
part of the preceding Stock Purchase Agreement among The Lincoln National Life
Insurance Company (“Seller”), Parent and Entercom Radio, LLC (“Purchaser”),
dated as of December 7, 2014 (the “Agreement”), attached hereto, for purposes of
making the following guarantee in favor, and for the benefit, of the Seller.
Capitalized terms used herein without definition shall have the meaning ascribed
thereto in the Agreement.

Purchaser Guarantor hereby absolutely, irrevocably, and unconditionally,
guarantees to Seller and the other Seller Indemnitees the prompt and complete
performance of each and all of (a) Purchaser’s obligations under the Agreement
and the TBA, including, without limitation, all of Purchaser’s obligations to
pay the Purchase Price to Seller and all amounts due to Seller under the TBA,
and all of Purchaser’s indemnification obligations under Article IX of the
Agreement, and (b) the Denver Programmer’s obligations under the Denver TBA,
including, without limitation, all of the Denver Programmer’s obligations to pay
amounts due to Seller under the TBA, in each case as and when the performance of
the same shall become due (collectively, the “Guarantee Obligations”). Upon
failure by Purchaser to perform punctually any Guarantee Obligation, Purchaser
Guarantor shall forthwith without demand perform such obligation in the manner
specified herein. The obligations of Purchaser Guarantor hereunder shall be an
unconditional and absolute guarantee of payment and performance and not of
collectability only.

Purchaser Guarantor hereby agrees that the Guarantee Obligations set forth
herein shall not be released, diminished, impaired, reduced, or affected by any
renewal, extension, adjustment, or modification of the Guarantee Obligations,
including the time, place or manner of payment thereof, and Purchaser Guarantor
consents to any extensions of time of the Guarantee Obligations, to any changes
in the terms of the Guarantee Obligations as agreed to by Seller and Purchaser,
and to any settlement or adjustment with respect to the Guarantee Obligations
entered into between Seller and Purchaser. Purchaser Guarantor hereby waives any
and all rights or defenses which would otherwise require an election of remedies
by Seller, and further waives promptness, diligence, presentment, demand for
payment, default, dishonor and protest, notice of any Guarantee Obligations
incurred and all other notices of any kind (other than those expressly required
by the Agreement, the TBA or the Denver TBA), all defenses that may be available
by virtue of any valuation, stay, moratorium, or similar law now or hereafter in
effect, any right to require the marshalling of assets of Purchaser or any other
Person, and all suretyship defenses generally (other than fraud and defenses
that are available to Parent or Purchaser under the Agreement, the TBA or Denver
TBA to performance of the Guarantee Obligations). Purchaser Guarantor hereby
waives and agrees not to exercise any rights that it may have or acquire against
Purchaser that arise from the existence, payment, performance, or enforcement of
the Guarantee Obligations (other than any such rights that Parent or Purchaser
has against Seller under the Agreement, the TBA the Denver TBA), including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of Seller against Purchaser, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from Purchaser, directly or indirectly,
in cash or other property or by set-off or in any



--------------------------------------------------------------------------------

other manner, payment or security on account of such claim, remedy or right,
unless and until the Guarantee Obligations shall have been performed in full
(including, with respect to any payment obligations, all such amounts due having
been paid to Seller in cash in full). If any amount shall be paid to Purchaser
Guarantor in violation of the immediately preceding sentence at any time prior
to the performance in full of the Guarantee Obligations (including the payment
to Seller in cash in full of all amounts due), such amount shall be received and
held in trust for the benefit of Seller, shall be segregated from other property
and funds of Purchaser Guarantor and shall forthwith be paid or delivered to
Seller in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guarantee Obligations. Purchaser
Guarantor acknowledges that it will receive substantial benefits from the
transactions contemplated by the Agreement, the TBA and the Denver TBA, and this
Guarantee, including the waivers set forth herein, is knowingly made in
contemplation of such benefits. The Guarantee Obligations shall conclusively be
deemed to have been created, contracted or incurred in reliance on this
Guarantee.

No delays on the part of Seller in the exercise of any right or remedy with
respect to any of the Guarantee Obligations shall operate as a waiver thereof,
and no single or partial exercise by Seller of any right or remedy with respect
to any of the Guarantee Obligations shall preclude any other or further exercise
thereof or the exercise of any other right or remedy. Seller shall not be
obligated to file any claim relating to the Guarantee Obligations in the event
that Parent or Purchaser becomes subject to a bankruptcy, reorganization or
similar proceeding, and the failure of Seller to so file shall not affect the
Guarantee Obligations hereunder. Purchaser Guarantor’s obligations hereunder
shall remain in full force and effect until all Guarantee Obligations shall have
been performed in full. If at any time any performance of any Guarantee
Obligation is rescinded or must be otherwise restored or returned upon
Purchaser’s insolvency, bankruptcy or reorganization or otherwise, Purchaser
Guarantor’s obligations hereunder with respect to such performance shall be
reinstated as though such performance had been due but not made at such time. If
acceleration of the time for performance of any Guarantee Obligation is stayed
upon Purchaser’s insolvency, bankruptcy or reorganization, all such Guarantee
Obligations otherwise subject to acceleration under the terms of the Agreement,
the TBA or the Denver TBA shall nonetheless by performed by Purchaser Guarantor
hereunder forthwith. Purchaser Guarantor acknowledges and agrees that the
Guarantee Obligations set forth herein shall not be released, discharged or
affected by any change in corporate existence, structure or ownership of Parent
or Purchaser or any other Person, any insolvency, bankruptcy, reorganization or
similar proceeding involving Parent or Purchaser, the addition, substitution or
release of any Person now or hereafter liable with respect to the Guarantee
Obligations, any rescission, waver or amendment of the Agreement or the TBA, the
existence of any claim, set-off or other right that Purchaser Guarantor may have
against any Person, the adequacy of any other means of Seller obtaining payment
or performance related to any of the Guarantee Obligations, the validity or
enforceability of the Agreement or the TBA or any provision of applicable Law
purporting to prohibit the performance by Purchaser Guarantor of any of the
Guarantee Obligations, any release, impairment, non-perfection or invalidity of
any direct or indirect security or co-obligor for any of Purchaser’s obligations
under the Agreement, the TBA or the Denver TBA, or any other act or omission to
act or delay of any kind by Seller, Purchaser or any other Person or any other
circumstance which might, but for the provisions hereof, constitute a legal or
equitable discharge of or defense to Purchaser Guarantor’s obligations hereunder
(other than to the extent such act, omission, delay or circumstance gives rise
to a defense available to Parent or Purchaser under the Agreement, the TBA or
the Denver TBA to performance of the Guarantee Obligations).



--------------------------------------------------------------------------------

Purchaser Guarantor acknowledges and agrees that this Guarantee is a primary
obligation of Purchaser Guarantor, and that Seller shall be entitled to make a
demand hereunder, and pursue all of its rights and remedies against it, whether
or not Seller has made any demand or pursued any remedies, or during the
pendency of any demand made hereunder or remedies pursued, against Purchaser or
any other Person. Purchaser Guarantor further agrees that this Guarantee shall
inure to the benefit of and be binding upon Purchaser Guarantor and its
successors and assigns. Purchaser Guarantor represents and warrants to Seller
that it has the financial capacity to pay and perform the Guarantee Obligations
and has all requisite power and authority to make, execute and deliver this
Guarantee and that this Guarantee constitutes the legal, valid and binding
obligation of Purchaser Guarantor, enforceable against Purchaser Guarantor in
accordance with its terms, subject to the Enforceability Exceptions.

This Guarantee shall remain in full force and effect and shall be binding on
Purchaser Guarantor, its successors and assigns, until all the Guarantee
Obligations have been performed in full.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser Guarantor has caused this Guarantee to be executed
and delivered as of the date first written above by its officer thereunto duly
authorized.

 

ENTERCOM COMMUNICATIONS CORP. By:  

/s/ Andrew P. Sutor

  Name: Andrew P. Sutor, IV   Title: Senior Vice President

 

Accepted and agreed to by: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY By:  

/s/ Rondal J. Freitay

  Name: Rondal J. Freitay   Title: Chief Financial Officer

[Signature Page to Guarantee]



--------------------------------------------------------------------------------

EXECUTION FORM

EXHIBIT 2.02

TERMS OF

SERIES A CUMULATIVE CONVERTIBLE PREFERRED STOCK

Section 1. Designation. There is hereby created out of the authorized and
unissued shares of preferred stock of the Company a series of preferred stock
designated as the “Series A Convertible Preferred Stock,” par value $0.01 per
share (the “Series A Preferred Stock”). Such series shall consist of eleven
(11) authorized shares, each of which shall be non-transferrable except by
operation of law or as provided in Section 16.

Section 2. Ranking. The Series A Preferred Stock will, with respect to dividend
rights, rights on liquidation, winding-up and dissolution and redemption and
repurchase rights, rank (a) on a parity with any Qualifying Future Parity Stock
and (b) senior to the Common Stock and each other class or series of capital
stock of the Company outstanding or established after the Date of First Issuance
by the Company the terms of which do not expressly provide that it ranks on a
parity with or senior to the Series A Preferred Stock as to dividend rights,
rights on liquidation, winding-up and dissolution of the Company and redemption
and repurchase rights (collectively referred to as “Junior Securities”).

Section 3. Definitions. Unless the context or use indicates another meaning or
intent, the following terms shall have the following meanings, whether used in
the singular or the plural:

(a) “Acquirer” has the meaning set forth in Section 8(a)(i).

(b) “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with, such other
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) when used
with respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such Person, whether
through the ownership of voting securities by contract or otherwise.

(c) “Beneficial Owner”, “Beneficially Own” and “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 and 13d-5 of the rules and regulations
promulgated under the Exchange Act.

(d) “Board of Directors” means the board of directors of the Company or any
committee thereof duly authorized to act on behalf of such board of directors.

(e) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in New York, New York, United States of America, are
required by law to be closed.

(f) “Capital Stock” of any Person means any and all shares, interests (including
partnership interests), rights to purchase, warrants, options, participations or
other equivalents of or interests in (however designated) equity of such Person,
including any preferred stock, but excluding any debt securities convertible
into any such equity interests.



--------------------------------------------------------------------------------

(g) “Charter” means the Amended and Restated Articles of Incorporation of the
Company (as such may be amended, modified or restated from time to time).

(h) “Close of Business” means 5:00 p.m. (New York City time).

(i) “Closing Price” of any Capital Stock on any date means the closing sale
price per share (or if no closing sale price is reported, the average of the
closing bid and ask prices or, if more than one in either case, the average of
the average closing bid and the average closing ask prices) on such date as
reported in composite transactions for the principal United States national or
regional securities exchange on which the Capital Stock is traded or, if the
Capital Stock is not listed for trading on a United States national or regional
securities exchange on the relevant date, the Closing Price shall be the last
quoted bid price for the Capital Stock in the over-the-counter market on the
relevant date as reported by OTC Markets Group Inc. or a similar organization.
If the Capital Stock is listed on the New York Stock Exchange, such Closing
Price shall be determined by reference to the website of the New York Stock
Exchange. In the absence of such a quotation, the Closing Price shall be the
average of the mid-points of the last bid and ask prices for the Capital Stock
on the relevant date from each of at least three (3) nationally recognized
independent investment banking firms selected by the Company for this purpose.

(j) “Common Stock” means the Class A Common Stock, par value $0.01 per share, of
the Company, the Class B Common Stock, par value $0.01 per share, of the Company
and the Class C Common Stock, par value $0.01 per share, of the Company.

(k) “Company” means Entercom Communications Corp.

(l) “Conversion Date” has the meaning set forth in Section 9(b)(i).

(m) “Conversion Notice” has the meaning set forth in Section 9(b)(i).

(n) “Conversion Price” means $[ — ]1, subject to adjustment pursuant to
Section 10 hereof.

(o) “Current Market Price” means, on any date of determination, the
volume-weighted average of the daily Closing Price per share of Class A Common
Stock over the ten (10) completed Trading Days immediately prior to such date.

(p) “Date of First Issuance” means the date on which shares of the Series A
Preferred Stock are first issued.

(q) “Dividend” has the meaning set forth in Section 4(a).

(r) “Dividend Payment Date” means [ — ]; provided that if any such date is not a
Business Day, then payment shall be made on the immediately succeeding Business
Day and such immediately succeeding Business Day shall be the applicable
“Dividend Payment Date” for purposes hereof.2

 

1  The Conversion Price shall be the amount equal to 125% of the volume-weighted
average of the daily Closing Price per share of Class A Common Stock over the
twenty (20) completed Trading Days immediately prior to the Date of First
Issuance, subject to adjustment pursuant to Section 10 hereof.

2  The Dividend Payment Dates shall be on the three, six, nine and twelve month
anniversaries of the Date of First Issuance.

 

2



--------------------------------------------------------------------------------

(s) “Dividend Period” means the period from, and including, each Dividend
Payment Date to, but excluding, the next succeeding Dividend Payment Date,
except for the initial Dividend Period, which shall be the period from, and
including, the Date of First Issuance to, but excluding, the first succeeding
Dividend Payment Date.

(t) “Dividend Rate” means the following rate per annum, as applicable:

 

  (i) from and after the Date of First Issuance to but not including the one
(1) year anniversary of the Date of First Issuance, 6.0%;

 

  (ii) from and after the one (1) year anniversary of the Date of First Issuance
to, but excluding, the two (2) year anniversary of the Date of First Issuance,
8.0%;

 

  (iii) from and after the two (2) year anniversary of the Date of First
Issuance to, but excluding, the three (3) year anniversary of the Date of First
Issuance, 10.0%; and

 

  (iv) from and after the three (3) year anniversary of the Date of First
Issuance, 12.0%.

Notwithstanding the foregoing or anything to the contrary contained herein, in
the event that (A) the Company consummates a consolidation, merger, statutory
share exchange, business combination, recapitalization or similar transaction
which does not constitute a Fundamental Change, unless the Common Stock
outstanding immediately prior to such transaction is converted or exchanged, as
applicable, into shares that represent more than 50% of the voting power of the
outstanding Voting Stock of the surviving Person in such transaction (or its
ultimate parent company) or (B) the shares of Class A Common Stock cease to be
listed for trading or traded on a United States national securities exchange or
quotation system, the Dividend Rate in effect at all times from and after the
consummation of such transaction or delisting shall be 12.0%; provided, in the
case of clause (B), that if the shares of Class A Common Stock are subsequently
re-listed for trading on a United States national securities exchange or
quotation system, the Dividend Rate in effect from and after such relisting
shall be as provided in Sections 3(t)(i)-(iv), as applicable.

(u) “Equity Interests” means, with respect to any Person, all of the shares of
capital stock or membership or partnership interests of (or other ownership
interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock or
membership or partnership interests of (or other ownership interests in) such

 

3



--------------------------------------------------------------------------------

Person, all of the securities convertible into or exchangeable for shares of
capital stock of or membership or partnership interests of (or other ownership
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership interests in such Person (including partnership, member
or trust interests therein), whether voting or nonvoting, and whether or not
such shares, warrants, options, rights or other interests are outstanding on any
date of determination.

(v) “Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

(w) “Ex-Date” when used with respect to any issuance, dividend or distribution
giving rise to an adjustment to the Conversion Price pursuant to Section 10,
means the first date on which the Class A Common Stock or other securities trade
without the right to receive the issuance, dividend or distribution.

(x) “Fundamental Change” shall be deemed to have occurred at such time as any of
the following events shall occur:

 

  (i) any “person” or “group” (as such terms are used in Section 13(d) of the
Exchange Act, but excluding the Permitted Holders, any employee benefit plan of
such person or its Subsidiaries and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
Beneficial Owner, directly or indirectly, of 35% or more of the voting power of
the Voting Stock of the Company on a fully-diluted basis (taking into account
all securities that such Person or group has the right to acquire pursuant to
any option right);

 

  (ii) a majority of the seats on the Board of Directors become occupied by
Persons who were not nominated by the Board of Directors or appointed by
directors so nominated;

 

  (iii) any sale, transfer, lease or conveyance to another Person, in one or a
series of related transactions, of all or substantially all of the property and
assets of the Company; or

 

  (iv) any Person or group of Persons acting in concert (other than Permitted
Holders) acquire, by contract or otherwise, the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Company or control 35% or more of the voting power of the Voting Stock of the
Company on a fully-diluted basis (taking into account all securities that such
Person or group has the right to acquire pursuant to any option right).

(y) “Fundamental Change Effective Date” means, with respect to any Fundamental
Change, the date on which a person or group becomes the Beneficial Owner, a
majority of the seats on the Board of Directors become occupied, a sale,
transfer, lease or conveyance occurs or a Person or group of Persons acting in
concert acquire control, as applicable, in each case as described in the
foregoing clause (y).

 

4



--------------------------------------------------------------------------------

(z) “Fundamental Change Notice” has the meaning set forth in Section 8(a)(ii).

(aa) “Fundamental Change Offer” has the meaning set forth in Section 8(a)(i).

(bb) “Fundamental Change Price” has the meaning set forth in Section 8(a)(i).

(cc) “Fundamental Change Purchase Date” means, with respect to any Fundamental
Change, the date specified in the Fundamental Change Notice with respect to such
Fundamental Change.

(dd) “Junior Securities” has the meaning set forth in Section 2.

(ee) “Lincoln” means The Lincoln National Life Insurance Company and its
successors, or any Affiliate thereof to which The Lincoln National Life
Insurance Company may transfer its shares of Series A Preferred Stock and assign
its rights hereunder pursuant to Section 16, in whose name the shares of the
Series A Preferred Stock are registered, which may be treated by the Company as
the absolute owner of the shares of Series A Preferred Stock for the purpose of
making payment, settling the related conversions and for all other purposes.

(ff) “Liquidation Preference” means, on any date of determination, with respect
to each share of Series A Preferred Stock, the sum of (i) $2,500,000 and
(ii) all Dividends or portions thereof, if any, that remain unpaid as of the
date of determination, whether or not declared, which unpaid Dividends or
portions thereof shall compound on each subsequent Dividend Payment Date at the
applicable Dividend Rate pursuant to Section 4(a).

(gg) “Permitted Holders” means, collectively, (a) Joseph M. Field and David J.
Field and their immediate families, including their wives, their children or
grandchildren, the spouses of their children and their grandchildren, or trusts
created for the benefit of any of, or the estates of, the foregoing or
(b) entities controlled by Joseph M. Field or David J. Field by virtue of their
beneficial ownership of more than 50% of the weighted voting power of the Equity
Interests of such entities.

(hh) “Person” means a legal person, including, without limitation, any
individual, corporation, estate, partnership, joint venture, association,
joint-stock company, limited liability company or trust.

(ii) “Qualifying Future Parity Stock” means any preferred stock that ranks on a
parity with the Series A Preferred Stock with respect to dividend rights, rights
on liquidation, winding-up and dissolution and redemption and repurchase rights.

(jj) “Redemption” has the meaning set forth in Section 7(b)(iii).

(kk) “Redemption Date” has the meaning set forth in Section 7(a)(ii).

(ll) “Redemption Notice” has the meaning set forth in Section 7(a)(ii).

 

5



--------------------------------------------------------------------------------

(mm) “Redemption Price” has the meaning set forth in Section 7(a)(i).

(nn) “Reorganization Event” means (i) any consolidation or merger of the Company
with or into another Person, in each case pursuant to which the Class A Common
Stock will be converted into cash, securities or other property of the Company
or another Person; (ii) any sale, transfer, lease or conveyance to another
Person, in one or a series of related transactions, of all or substantially all
of the property and assets of the Company, in each case pursuant to which the
Class A Common Stock will receive a distribution that includes securities of
another Person; (iii) any recapitalization involving or reclassification of the
Class A Common Stock; or (iv) any statutory share exchange of the Company with
another Person.

(oo) “Senior Stock” has the meaning set forth in Section 11(b).

(pp) “Series A Preferred Stock” has the meaning set forth in Section 1.

(qq) “Subsidiary” of any Person (for purposes of this definition, the
“Controlling Company”) means any other Person (i) of which a majority of the
outstanding Voting Stock, or a majority of any other interests having the power
to direct or cause the direction of the management and policies of such other
Person, are owned, directly or indirectly, by the Controlling Company, and/or
(ii) with respect to which the Controlling Company or its Subsidiaries is a
general partner or managing member.

(rr) “Survivor of a Fundamental Change” means the surviving entity upon the
consummation of a Fundamental Change.

(ss) “Trading Day” means a day during which trading in the Class A Common Stock
generally occurs on the New York Stock Exchange or, if the Class A Common Stock
is not listed on the New York Stock Exchange, on the principal other national or
regional securities exchange on which the Class A Common Stock is then listed
or, if the Class A Common Stock is not listed on a national or regional
securities exchange, on the principal other market on which the Class A Common
Stock is then listed or admitted for trading. If the Class A Common Stock is not
so listed or admitted for trading, Trading Day means a Business Day.

(tt) “Voting Stock” of a Person means all classes of Capital Stock of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof.

Section 4. Dividends.

(a) Lincoln shall be entitled to receive, when, as and if authorized by the
Board of Directors and declared by the Company out of funds legally available
therefor, cumulative cash dividends (“Dividends”) on each share of Series A
Preferred Stock at the Dividend Rate multiplied by the Liquidation Preference,
as determined on the Dividend Payment Date with respect to such Dividend,
divided by four. The Dividend amount payable for any period other than a full
Dividend Period shall be appropriately prorated and computed on the basis of a
360-day year consisting of twelve 30-day months. To the extent that the Company
does not, with respect to any shares of Series A Preferred Stock, pay the
Dividend for a particular Dividend Period in cash in full on the applicable
Dividend Payment Date, the amount of such Dividend not

 

6



--------------------------------------------------------------------------------

paid, whether or not declared, shall be added to the Liquidation Preference of
such shares in accordance with the definition thereof and shall compound on each
subsequent Dividend Payment Date at the applicable Dividend Rate (i.e.,
Dividends shall accrue on such unpaid Dividends until paid in full). The Company
shall not (and shall not permit its Subsidiaries to), directly or indirectly,
declare or pay dividends or distributions with respect to, or redeem, purchase
or acquire any of, its Common Stock or other Junior Securities or Qualifying
Future Parity Stock (other than, in the case of Common Stock, a stock split,
spin-off, the declaration or payment of a stock dividend or a deemed repurchase
relating to tax withholding in connection with vesting of equity compensation)
unless all Dividends payable pursuant to this Section 4(a) on all shares of
Series A Preferred Stock, including for the last completed Dividend Period, have
been declared and paid in cash in full and all amounts required to be paid by
the Company to redeem the Series A Preferred Stock pursuant to Section 8, if
applicable, have been paid to Lincoln in cash in full; provided that the Company
shall be able to declare or pay dividends with respect to, or redeem, purchase
or acquire any of, its Common Stock or other Junior Securities or Qualifying
Future Parity Stock upon payment in cash in full (including all accumulated
Dividends as of the immediately preceding Dividend Payment Date) of all such
Dividends and amounts payable pursuant to this Section 4(a) and Section 8, if
applicable.

(b) Dividends shall accrue from the Date of First Issuance, whether or not the
Company has funds legally available therefor or such Dividends are declared.
Each Dividend shall be payable in arrears on each Dividend Payment Date.
Dividends on shares of Series A Preferred Stock shall cease to accrue upon any
liquidation, redemption, repurchase or conversion of such shares pursuant to the
terms hereof.

(c) The Series A Preferred Stock shall not be entitled to participate in any
cash dividends that may from time to time be paid on the Common Stock.

Section 5. Liquidation.

(a) Upon any voluntary or involuntary liquidation, dissolution or winding-up of
the Company’s affairs, Lincoln shall be entitled to receive liquidating
distributions, out of assets legally available for distribution to the Company’s
shareholders, before any distribution of assets is made to the holders of the
Common Stock or any other Junior Securities, in the amount per share of Series A
Preferred Stock equal to the greater of (i) the Liquidation Preference, plus all
accrued but unpaid Dividends, whether or not declared, that have not previously
been added to the Liquidation Preference and (ii) if such liquidation,
dissolution or winding up occurs after the three (3) year anniversary of the
Date of First Issuance, the cash value (at the Current Market Price) Lincoln
would have received upon such event if Lincoln had converted its shares of
Series A Preferred Stock into shares of Class A Common Stock pursuant to
Section 9 immediately prior to such event. After payment in full of such
liquidating distributions, Lincoln shall not be entitled to participate in any
further distributions of the remaining assets of the Company as a holder of
Series A Preferred Stock.

(b) In the event that the assets of the Company available for distribution to
shareholders upon any voluntary or involuntary liquidation, dissolution or
winding-up of the affairs of the Company shall be insufficient to pay in full
the amounts payable with respect to all outstanding shares of the Series A
Preferred Stock and Qualifying Future Parity Stock, Lincoln

 

7



--------------------------------------------------------------------------------

and the holders of such shares of Qualifying Future Parity Stock shall share
ratably in any distribution of assets of the Company in proportion to the full
respective liquidating distributions to which they would otherwise be
respectively entitled.

(c) For the purposes of this Section 5, a Fundamental Change (in and of itself)
shall be deemed not to be a liquidation, dissolution or winding-up of the
Company subject to this Section 5 (it being understood that an actual
liquidation, dissolution or winding up of the Company in connection with a
Fundamental Change will be subject to this Section 5).

Section 6. Maturity. The Series A Preferred Stock shall be perpetual unless
redeemed, repurchased or converted in accordance with these Terms of Series A
Cumulative Convertible Preferred Stock.

Section 7. Redemption.

(a) Redemption at the Option of the Company.

(i) On and after the Date of First Issuance and to but not including the three
(3) year anniversary of the Date of First Issuance, and on and after the six
(6) year anniversary of the Date of First Issuance, the Company, at its option,
may redeem (out of funds legally available therefor) all or any portion of the
outstanding shares of Series A Preferred Stock, in aggregate increments of
$2,500,000 at a purchase price per share in cash equal to the sum, determined as
of (but excluding) the Redemption Date, of the Liquidation Preference, plus all
accrued and unpaid Dividends, whether or not declared, that have not previously
been added to the Liquidation Preference, (the “Redemption Price”); provided,
that in the event the Redemption Price for all of the outstanding shares of
Series A Preferred Stock is less than $2,500,000, the Company may redeem such
lesser aggregate amount. On and after the three (3) year anniversary of the Date
of First Issuance and to but not including the six (6) year anniversary of the
Date of First Issuance, the Company shall not redeem all or any portion of the
outstanding shares of Series A Preferred Stock.

(ii) If the Company elects to redeem all or any portion of the outstanding
shares of Series A Preferred Stock pursuant to Section 7(a)(i), the “Redemption
Date” shall be the date on which the Company elects to consummate such
redemption. The Company shall deliver to Lincoln a written notice of such
redemption (a “Redemption Notice”) not less than: (A) if the Redemption Date
occurs prior to but not including the three (3) year anniversary of the Date of
First Issuance, five (5) Business Days prior to the Redemption Date, or (B) if
the Redemption Date occurs on or after the three (3) year anniversary of the
Date of First Issuance, fifteen (15) Business Days prior to the Redemption Date.
The Redemption Notice must state the following: the aggregate number of shares
of Series A Preferred Stock to be redeemed, the Redemption Date, the Redemption
Price and that Dividends, if any, on the shares to be redeemed will cease to
accrue on such Redemption Date, provided that the Redemption Price shall have
been paid in full on the Redemption Date.

 

8



--------------------------------------------------------------------------------

(b) Mechanics of Redemption.

(i) Upon the Redemption Date, the Company shall pay the Redemption Price to
Lincoln by wire transfer of immediately available funds. The Company shall
remain liable for the payment of the Redemption Price to the extent such amounts
are not paid as provided herein.

(ii) Shares of Series A Preferred Stock to be redeemed on the Redemption Date
will, on and after such date, no longer be deemed to be outstanding and all
powers, designations, preferences and other rights of such shares (except the
right to receive from the Company the Redemption Price) shall cease and
terminate; provided that in the event that any shares of Series A Preferred
Stock are not redeemed due to a default in payment by the Company or because the
Company is otherwise unable to or fails to pay the Redemption Price in cash in
full on the Redemption Date, such shares will remain outstanding and will be
entitled to all of the powers, designations, preferences and other rights
(including but not limited to the accrual and payment of Dividends) as provided
herein.

(iii) Any redemption of the Series A Preferred Stock pursuant to this Section 7
(any “Redemption”) shall be payable out of cash legally available therefor. The
Company shall not be permitted to effect a Redemption if the Company has
insufficient funds to redeem the shares of Series A Preferred Stock to be so
redeemed upon the Redemption.

Section 8. Fundamental Change.

(a) Repurchase at Lincoln’s Option.

(i) In connection with any Fundamental Change, Lincoln shall have the right, at
its option, to require the Company to, or to cause the Survivor of a Fundamental
Change (such Survivor of a Fundamental Change, the “Acquirer”) to, purchase each
and every share of Series A Preferred Stock held by Lincoln, but not less than
each and every share (the “Fundamental Change Offer”), at a purchase price per
share in cash, determined as of (but excluding) the Fundamental Change Effective
Date, equal to: (A) if the Fundamental Change occurs prior to but not including
the three (3) year anniversary of the Date of First Issuance, the sum of the
Liquidation Preference, plus all accrued and unpaid Dividends, whether or not
declared, that have not previously been added to the Liquidation Preference; or
(B) if the Fundamental Change occurs on or after the three (3) year anniversary
of the Date of First Issuance, the greater of (x) the Liquidation Preference,
plus all accrued and unpaid Dividends, whether or not declared, that have not
previously been added to the Liquidation Preference and (y) the Current Market
Price of the Class A Common Stock that Lincoln would have received if it had
converted each and every share of its Series A Preferred Stock into shares of
Class A Common Stock pursuant to Section 9 immediately prior to the Fundamental
Change Effective Date (as applicable, the “Fundamental Change Price”).

 

9



--------------------------------------------------------------------------------

(ii) On or before 30 days prior to any Fundamental Change Effective Date, or in
the event the Company is not aware of such Fundamental Change at least 30 days
prior to the Fundamental Change Effective Date, as soon as otherwise
practicable, the Company shall deliver to Lincoln a written notice of such
Fundamental Change (the “Fundamental Change Notice”). Such Fundamental Change
Notice must state: (A) the Fundamental Change Purchase Date (which shall be no
earlier than 30 days nor later than 60 days from the date notice is mailed);
(B) that the Fundamental Change Offer may be accepted by delivery, no later than
five (5) Business Days prior to the Fundamental Change Purchase Date, of a
written revocable notice specifying that the shares of Series A Preferred Stock
are to be repurchased; (C) the Fundamental Change Price, specifying the
individual components thereof; (D) that any shares of Series A Preferred Stock
not tendered for payment shall continue to be outstanding and Lincoln shall
remain entitled to, among other things, the payment of Dividends thereon and the
ability to exercise their conversion rights thereto and the Conversion Price
following such Fundamental Change; and (E) the circumstances and material facts
regarding such Fundamental Change.

(b) Mechanics of Repurchase.

(i) On the Fundamental Change Purchase Date, the Company shall pay to Lincoln
the Fundamental Change Price in respect of each share of Series A Preferred
Stock to be repurchased as specified in Lincoln’s notice delivered pursuant to
Section 8(a)(ii) by wire transfer of immediately available funds. The Company
shall remain liable for the payment of the Fundamental Change Price to the
extent such amounts are not paid as provided herein.

(ii) On and after the Fundamental Change Purchase Date, shares of the Series A
Preferred Stock to be repurchased on such Fundamental Change Purchase Date shall
no longer be deemed to be outstanding and all powers, designations, preferences
and other rights of Lincoln as a holder of such shares (except the right to
receive from the Company the Fundamental Change Price) shall cease and terminate
with respect to such shares; provided, that in the event that any shares of
Series A Preferred Stock are not repurchased due to a default in payment by the
Company or because the Company is otherwise unable to or fails to pay the
Fundamental Change Price in full on the Fundamental Change Purchase Date, such
shares will remain outstanding and will be entitled to all of the powers,
designations, preferences and other rights (including but not limited to the
payment of Dividends and the conversion rights) as provided herein.

(iii) Notwithstanding anything in this Section 8 to the contrary, Lincoln shall
retain the right, through to the Close of Business three (3) days prior to the
Fundamental Change Purchase Date, to withdraw an election to have its shares of
Series A Preferred Stock repurchased or any tender of such shares in the
Fundamental Change Offer; provided, however, that where it exercises such right,
the shares pertaining thereto shall not be repurchased pursuant to this
Section 8.

(iv) The Company shall not be required to make a Fundamental Change Offer if an
Affiliate in control of the Company makes a Fundamental Change Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in this Section 8 and purchases all shares of Series A Preferred Stock validly
tendered and not withdrawn under such Fundamental Change Offer.

 

10



--------------------------------------------------------------------------------

(v) The Company will not enter into any agreement providing for or otherwise
authorize, and the Company shall not have the corporate power to effect, a
Fundamental Change unless the Acquirer agrees in writing to cause the Company to
make the repurchases contemplated in and to otherwise comply in all respects
with this Section 8 and agrees, for the benefit of Lincoln (including making it
an express beneficiary of such agreement), that to the extent the Company is not
legally able to repurchase the Series A Preferred Stock, the Acquirer or an
Affiliate of the Acquirer will purchase the Series A Preferred Stock on the
terms set forth in this Section 8.

(vi) Any repurchase of the Series A Preferred Stock pursuant to this Section 8
shall be payable out of any cash legally available therefor, and if there is not
a sufficient amount of cash available, then the Company shall or shall cause its
Subsidiaries to, to the extent necessary, sell remaining assets of the Company
or of its Subsidiaries, as applicable, legally available therefor for cash and
shall use the proceeds therefrom to fund the repurchase of Series A Preferred
Stock pursuant to this Section 8. To the extent that the Company has
insufficient funds, after the sale of assets contemplated by the preceding
sentence, to repurchase all of the shares of Series A Preferred Stock pursuant
to this Section 8, the Company shall repurchase as many of such shares as it has
cash legally available therefor and shall thereafter from time to time, as soon
as it shall have cash (including upon the future sale of assets by the Company
or by its Subsidiaries as contemplated by the preceding sentence) legally
available therefor, make payment of as much of the remaining amount as it
legally may until it has made such payment in its entirety. For the avoidance of
doubt, such partial payments shall not reduce or waive the rights of Lincoln
hereunder.

Section 9. Optional Conversion.

(a) Conversion at the Option of Lincoln.

(i) At any time on or after the three (3) year anniversary of the Date of First
Issuance, Lincoln shall have the right, at its option, to convert each and every
share of its Series A Preferred Stock, but not less than each and every share,
as set forth in this Section 9. Upon such an election, on the Conversion Date,
Lincoln’s shares of Series A Preferred Stock shall convert into, at the option
of the Company, either (A) a number of shares of Class A Common Stock equal to
the Liquidation Preference plus all accrued and unpaid Dividends, whether or not
declared, that have not previously been added to the Liquidation Preference
divided by the then applicable Conversion Price, plus cash in lieu of any
fractional share as determined in accordance with Section 12 hereof, or (B) the
cash value of such shares of Class A Common Stock at the Current Market Price as
of the Conversion Date.

(ii) Prior to the delivery of any shares of Class A Common Stock pursuant to
this Section 9, the Company shall use its commercially reasonable efforts to
(A) comply with all federal and state laws and regulations thereunder requiring
the registration of

 

11



--------------------------------------------------------------------------------

such shares with, or any approval of or consent to the delivery thereof by, any
governmental authority and (B) to the extent that the Class A Common Stock is
traded on a United States national or regional securities exchange, list such
shares on such exchange.

(b) Mechanics of Optional Conversion.

(i) For Lincoln to convert its Series A Preferred Stock into Class A Common
Stock pursuant to this Section 9, it must deliver written notice (the
“Conversion Notice”) to the Company that it elects to do so. The date of actual
receipt of the Conversion Notice by the Company shall be the “Conversion Date.”

(ii) Within three (3) Trading Days of receiving a Conversion Notice, the Company
shall send a confirmation of receipt of such notice to Lincoln. On or before the
fifth (5th) Trading Day following the date of receipt by the Company of a
Conversion Notice, the Company shall issue and deliver to Lincoln, at the option
of the Company, either: (A) a certificate, registered in the name of Lincoln or
its designee, for the number of shares of Class A Common Stock to which Lincoln
shall be entitled, as well as any cash owed in lieu of fractional shares to
Lincoln as determined in accordance with Section 12 hereof, or (B) the cash
value of such Class A Common Stock at the Current Market Price as of the
Conversion Date.

(iii) Effective immediately prior to the Close of Business on the Conversion
Date, Dividends shall no longer be declared or accrued on the converted shares
of Series A Preferred Stock and such converted shares of Series A Preferred
Stock shall cease to be outstanding, subject to the right of Lincoln to receive
any payments to which it is otherwise entitled pursuant to Section 9 or
Section 12 hereof, as applicable.

(iv) Prior to the Conversion Date, shares of Class A Common Stock issuable upon
conversion of any shares of Series A Preferred Stock shall not be deemed
outstanding for any purpose, and Lincoln shall have no rights with respect to
the Class A Common Stock (including voting rights, rights to respond to tender
offers for the Class A Common Stock or other securities issuable upon conversion
and rights to receive any dividends or other distributions on the Class A Common
Stock or other securities issuable upon conversion) by virtue of holding shares
of Series A Preferred Stock.

(v) Shares of Series A Preferred Stock duly converted in accordance with this
Section 9, or otherwise reacquired by the Company, will resume the status of
authorized and unissued preferred stock, undesignated as to series and, subject
to any consent or vote required pursuant to Section 11 hereof, available for
future issuance. The Company may from time to time take such appropriate action
as may be necessary to reduce the authorized number of shares of Series A
Preferred Stock; provided, however, that the Company shall not take any such
action if it would reduce the authorized number of shares of Series A Preferred
Stock below the number of shares of Series A Preferred Stock then outstanding.

 

12



--------------------------------------------------------------------------------

Section 10. Anti-Dilution Adjustments.

(a) The Conversion Price shall be subject to the following adjustments:

(i) Stock Dividends and Distributions. If the Company pays dividends or other
distributions on the Class A Common Stock in shares of Class A Common Stock
(which, for the avoidance of doubt, does not include securities convertible into
or exchangeable for, directly or indirectly, Class A Common Stock, which are
otherwise provided for in Section 10(a)(iv)), then the Conversion Price will be
adjusted by multiplying the Conversion Price in effect at the Close of Business
on the Trading Day immediately prior to the Ex-Date for such dividend or
distribution by the following fraction:

 

    OS0         OS1    

Where,

OS0 = the number of shares of Class A Common Stock outstanding immediately prior
to Ex-Date for such dividend or distribution.

OS1 = the sum of the number of shares of Class A Common Stock outstanding
immediately prior to the Ex-Date for such dividend or distribution plus the
total number of shares of Class A Common Stock constituting such dividend or
distribution.

The adjustment pursuant to this clause (i) shall become effective at 9:00 a.m.,
New York City time on the Ex-Date for such dividend or distribution. For the
purposes of this clause (i), the number of shares of Class A Common Stock at the
time outstanding shall not include shares held in treasury by the Company.

(ii) Subdivisions, Splits and Combination of the Class A Common Stock. If the
Company subdivides, splits or combines the shares of Class A Common Stock, then
the Conversion Price will be adjusted by multiplying the Conversion Price in
effect at the Close of Business on the Trading Day immediately prior to the
effective date of such share subdivision, split or combination by the following
fraction:

 

    OS0         OS1    

Where,

OS0 = the number of shares of Class A Common Stock outstanding immediately prior
to the effective date of such share subdivision, split or combination.

OS1 = the number of shares of Class A Common Stock outstanding immediately after
the opening of business on the effective date of such share subdivision, split
or combination.

 

13



--------------------------------------------------------------------------------

The adjustment pursuant to this clause (ii) shall become effective at 9:00 a.m.,
New York City time on the effective date of such subdivision, split or
combination. For the purposes of this clause (ii), the number of shares of
Class A Common Stock at the time outstanding shall not include shares held in
treasury by the Company.

(iii) Issuance of Stock Purchase Rights. If the Company issues to all or
substantially all holders of the shares of Class A Common Stock rights or
warrants (other than rights or warrants issued pursuant to a dividend
reinvestment plan, shareholder rights plan, share purchase plan or other similar
plans) entitling them to subscribe for or purchase shares of Class A Common
Stock (which, for the avoidance of doubt, does not include securities
convertible into or exchangeable for, directly or indirectly, Class A Common
Stock, which are otherwise provided for in Section 10(a)(iv)) at less than the
Current Market Price on the date fixed for the determination of shareholders
entitled to receive such rights or warrants, then the Conversion Price will be
adjusted by multiplying the Conversion Price in effect at the Close of Business
on the Trading Day immediately prior to the Ex-Date for such issuance by the
following fraction:

 

    OS0 + Y         OS0 + X    

Where,

OS0 = the number of shares of Class A Common Stock outstanding immediately prior
to the Ex-Date for such distribution.

X = the total number of shares of Class A Common Stock issuable pursuant to such
rights or warrants.

Y = the number of shares of Class A Common Stock equal to the aggregate price
payable to exercise such rights or warrants divided by the Current Market Price
on such date fixed for the determination of shareholders entitled to receive
such rights or warrants.

Any adjustment pursuant to this clause (iii) shall become effective immediately
prior to 9:00 a.m., New York City time, on the Ex-Date for such issuance. For
the purposes of this clause (iii), the number of shares of Class A Common Stock
at the time outstanding shall not include shares held in treasury by the
Company. The Company shall not issue any such rights or warrants in respect of
shares of the Class A Common Stock held in treasury by the Company. To the
extent that such rights or warrants are not exercised prior to their expiration
or shares of Class A Common Stock are otherwise not delivered pursuant to such
rights or warrants upon the exercise of such rights or warrants, the Conversion
Price shall be readjusted to such Conversion Price that

 

14



--------------------------------------------------------------------------------

would then be in effect had the adjustment made upon the issuance of such rights
or warrants been made on the basis of the delivery of only the number of shares
of Class A Common Stock actually delivered. In determining the aggregate
offering price payable for such shares of Class A Common Stock, there shall be
taken into account any consideration received for such rights or warrants and
the value of such consideration (if other than cash, to be reasonably determined
in good faith by the Board of Directors).

(iv) Debt or Asset Distributions. If the Company distributes to all or
substantially all holders of shares of Class A Common Stock evidences of
indebtedness, shares of Capital Stock, securities (including securities
convertible into or exchangeable for, directly or indirectly, Class A Common
Stock), cash or other assets, including any dividend or distribution in excess
of $1 million in the aggregate for all shares of Common Stock (on a per annum
basis) (excluding (A) any dividend or distribution referred to in clause
(i) above, (B) any rights or warrants referred to in clause (iii) above, (C) any
dividend or distribution paid exclusively in cash for an amount that is not in
excess of $1 million in the aggregate for all shares of Common Stock (on a per
annum basis), (D) any consideration payable in connection with a tender or
exchange offer made by the Company or any of its Subsidiaries referred to in
clause (v) below, and (E) any dividend of shares of Capital Stock of any class
or series, or similar equity interests, of or relating to a Subsidiary or other
business unit in the case of certain spin-off transactions as described below in
this clause (iv)), then the Conversion Price will be adjusted by multiplying the
Conversion Price in effect at the Close of Business on the Trading Day
immediately prior to the Ex-Date for such distribution by the following
fraction:

 

    SP0 - FMV     SP0

Where,

SP0 = the Current Market Price per share of Class A Common Stock on such date.

FMV = the cash (in the case of cash dividends or distributions giving rise to an
adjustment, the amount of such cash dividends or distributions in excess of $1
million, in the aggregate) or fair market value of the portion of the
distribution applicable to one share of Class A Common Stock on such date as
reasonably determined in good faith by the Board of Directors. Notwithstanding
the foregoing, if “FMV” as set forth above is equal to or greater than “SP0” as
set forth above, as reasonably determined in good faith by the Board of
Directors, the Company shall be prohibited from making such dividend or
distribution.

In a “spin-off’, where the Company makes a distribution to all or substantially
all holders of shares of Class A Common Stock consisting of capital stock of any
class or series, or similar equity

 

15



--------------------------------------------------------------------------------

interests of, or relating to, a Subsidiary or other business unit, the
Conversion Price will be adjusted on the 15th Trading Day after the effective
date of the distribution by multiplying such Conversion Price in effect
immediately prior to such 15th Trading Day by the following fraction:

 

        MP0             MP0 + MPs    

Where,

MP0 = the volume-weighted average of the Closing Prices of the Class A Common
Stock over the first 10 Trading Days commencing on and including the fifth
Trading Day following the effective date of such distribution.

MPS = the volume-weighted average of the Closing Prices of the Capital Stock or
equity interests representing the portion of the distribution applicable to one
share of Class A Common Stock over the first 10 Trading Days commencing on and
including the fifth Trading Day following the effective date of such
distribution, or, if not traded on a national or regional securities exchange or
over-the-counter market, the fair market value of the capital stock or equity
interests representing the portion of the distribution applicable to one share
of Class A Common Stock on such date as reasonably determined in good faith by
the Board of Directors.

Any adjustment pursuant to this clause (iv) (other than with respect to spin-off
transactions as described above, which shall become effective as described
therein) shall become effective immediately prior to 9:00 a.m., New York City
time, on the Ex-Date for such distribution.

(v) Self-Tender Offers and Exchange Offers. If the Company or any of its
Subsidiaries successfully completes a tender or exchange offer for the Class A
Common Stock where the cash and the value of any other consideration included in
the payment per share of the Class A Common Stock exceeds the Closing Price of
the Class A Common Stock on the Trading Day immediately succeeding the
expiration of the tender or exchange offer, then the Conversion Price will be
adjusted by multiplying the Conversion Price in effect at the Close of Business
on the expiration date of the offer by the following fraction:

 

        OS0 x SP0             AC + (SP0 x OS1)    

 

16



--------------------------------------------------------------------------------

Where,

SP0 = the Closing Price per share of Class A Common Stock on the Trading Day
immediately succeeding the expiration of the tender or exchange offer.

OS0 = the number of shares of Common Stock outstanding immediately prior to the
expiration of the tender or exchange offer, including any shares validly
tendered and not withdrawn.

OS1 = the number of shares of Common Stock outstanding immediately after the
expiration of the tender or exchange offer.

AC = the aggregate cash and fair market value of the other consideration payable
in the tender or exchange offer, as reasonably determined in good faith by the
Board of Directors with respect to such other consideration.

Any adjustment made pursuant to this clause (v) shall become effective
immediately prior to 9:00 a.m., New York City time, on the Trading Day
immediately following the Trading Day immediately succeeding the expiration of
the tender or exchange offer. In the event that the Company or one of its
Subsidiaries is obligated to purchase shares of Class A Common Stock pursuant to
any such tender offer or exchange offer, but the Company or such Subsidiary is
permanently prevented by applicable law from effecting any such purchases, or
all such purchases are rescinded, then the Conversion Price shall be readjusted
to be such Conversion Price that would then be in effect if such tender offer or
exchange offer had not been made.

(vi) Rights Plans. To the extent that the Company has a rights plan in effect
with respect to the Class A Common Stock on the Conversion Date, upon conversion
of the shares of the Series A Preferred Stock, Lincoln will receive, in addition
to the shares of Class A Common Stock, the rights under the rights plan, unless,
prior to the Conversion Date, the rights have separated from the shares of
Class A Common Stock, in which case the Conversion Price will be adjusted at the
time of separation as if the Company had made a distribution to all holders of
the Class A Common Stock as described in clause (iv) above, subject to
readjustment in the event of the expiration, termination or redemption of such
rights.

(vii) Issuances Below the Current Market Price. If, prior to the three (3) year
anniversary of the Date of First Issuance the Company issues or sells, or agrees
to issue or sell, to any of its Affiliates, excluding equity compensation, any
Class A Common Stock (or securities convertible into or exchangeable for,
directly or indirectly, Class A Common Stock) for consideration per share (in
the case of convertible or exchangeable securities, on an as-converted basis)
less than the Current Market Price, then, unless the Company shall offer Lincoln
the right to participate in such sale or issuance at the same price and
otherwise on the same terms as such Affiliate

 

17



--------------------------------------------------------------------------------

on a pro rata basis (measured assuming the conversion by Lincoln of each share
of Series A Preferred Stock at the Conversion Price then in effect, whether or
not the Series A Preferred Stock is then convertible), the Conversion Price in
effect immediately prior to each such issuance will be reduced, effective
immediately after such issuance, to the price determined by multiplying the
Conversion Price in effect immediately prior to such issuance by the following
fraction:

 

    OS0 + (AC/SP)         OS1    

Where,

OS0 = the number of shares of Common Stock outstanding immediately prior to such
issuance.

AC = the aggregate consideration paid or payable for such shares of Class A
Common Stock or convertible securities.

SP = the Current Market Price.

OS1 = the number of shares of Common Stock outstanding immediately after such
issuance (including, in the case of convertible or exchangeable securities, on
an as-converted basis

(b) The Company may make such decreases in the Conversion Price, in addition to
any other decreases required by this Section 10, as the Board of Directors deems
advisable to avoid or diminish any income tax to holders of the Class A Common
Stock resulting from any dividend or distribution of shares of Class A Common
Stock (or issuance of rights or warrants to acquire shares of Class A Common
Stock) or from any event treated as such for income tax purposes or for any
other reason.

(c) All adjustments to the Conversion Price shall be calculated to the nearest
1/10th of a cent. No adjustment in the Conversion Price shall be required if
such adjustment would be less than $0.01; provided that any adjustments which by
reason of this subparagraph are not required to be made shall be carried forward
and taken into account in any subsequent adjustment; provided further that
effective on the Conversion Date in the case of conversion pursuant to Section 9
hereof, adjustments to the Conversion Price will be made with respect to any
such adjustment carried forward and which has not been taken into account before
such date. If one or more events occurs requiring an adjustment to be made to
the Conversion Price during the same time period, adjustments to the Conversion
Price shall be made to reflect the combined impact of all Conversion Price
adjustment events during such period.

(d) Whenever the Conversion Price is to be adjusted in accordance with
Section 10(a) or Section 10(b), the Company shall: (i) compute the Conversion
Price in accordance with Section 10(a) or Section 10(b), taking into account the
$0.01 threshold set forth in Section 10(c) hereof; (ii) as soon as practicable
following the occurrence of an event that requires an adjustment to the
Conversion Price pursuant to Section 10(a) or Section 10(b), taking into

 

18



--------------------------------------------------------------------------------

account the $0.01 threshold set forth in Section 10(c) hereof, provide, or cause
to be provided, a written notice to Lincoln of the occurrence of such event; and
(iii) as soon as practicable following the determination of the revised
Conversion Price in accordance with Section 10(a) or Section 10(b) hereof,
provide, or cause to be provided, a written notice to Lincoln setting forth in
reasonable detail the method by which the adjustment to the Conversion Price was
determined and setting forth the revised Conversion Price and the number of
shares of Class A Common Stock issuable upon conversion of each and every share
of Series A Preferred Stock at such revised Conversion Price.

(e) The Company will not take any action of the type described in Section 10(a)
with respect to any other class of Capital Stock of the Company, including Class
B Common Stock, unless such action is taken on a pro rata basis with respect to
each share of Common Stock. Notwithstanding the foregoing prohibition, if any
such action is taken with respect to shares of any class of Common Stock,
including Class B Common Stock, but is not taken on a pro rata basis with
respect to each share of Class A Common Stock, such adjustment shall be made to
the Conversion Price as may be necessary or appropriate to effectuate the intent
of this Section 10 and to avoid unjust or inequitable results to Lincoln.

Section 11. Voting Rights. Lincoln shall not have any voting rights, including
the right to elect any directors, except for voting rights, if any, required by
law and as set forth in this Section 11. If at any time following the Date of
First Issuance any shares of Series A Preferred Stock remain outstanding, the
Company shall not, without the prior written consent of Lincoln:

(a) Amend, alter, waive or repeal any provision of its Charter, bylaws or the
terms of any series of preferred stock, including these Terms of Series A
Cumulative Convertible Preferred Stock, in any manner that adversely affects the
rights, powers, privileges or preferences of the Series A Preferred Stock, or
increase the authorized number of shares of the Series A Preferred Stock, or
issue any additional shares of Series A Preferred Stock, including debt or other
securities that are convertible into Series A Preferred Stock by their terms;

(b) Amend, alter, waive or repeal any provision of its Charter, bylaws or the
terms of any preferred stock, including these Terms of Series A Cumulative
Convertible Preferred Stock, to authorize or create, or increase the authorized
amount of, any shares of Capital Stock of the Company ranking senior to the
Series A Preferred Stock with respect to either or both the payment of dividends
or the distribution of assets on any liquidation, dissolution or winding up of
the Company (“Senior Stock”), or issue, or reclassify into, any Senior Stock,
including debt or other securities that are convertible into Senior Stock by
their terms;

(c) Consummate a Reorganization Event, unless such Reorganization Event complies
with Section 15 hereof; or

(d) Authorize, commit or agree to take any of the actions set forth in Sections
11(a), 11(b) or 11(c).

 

19



--------------------------------------------------------------------------------

Section 12. Fractional Shares.

(a) No fractional shares of Class A Common Stock will be issued as a result of
the conversion of shares of Series A Preferred Stock. In lieu of any fractional
share of Class A Common Stock otherwise issuable in respect of a conversion
pursuant to Section 9 hereof, the Company shall pay an amount in cash (computed
to the nearest cent) equal to the same fraction of the Conversion Price.

(b) If more than one share of the Series A Preferred Stock is surrendered for
conversion at one time, the number of full shares of Class A Common Stock
issuable upon conversion thereof shall be computed on the basis of the aggregate
number of shares of the Series A Preferred Stock so surrendered.

Section 13. Reservation of Common Stock. The Company shall at all times reserve
and keep available out of its authorized and unissued Class A Common Stock,
solely for issuance upon the conversion of shares of Series A Preferred Stock as
provided in Section 9 hereof, free from any preemptive or other similar rights,
such number of shares of Class A Common Stock as shall from time to time be
issuable upon the conversion of all the shares of Series A Preferred Stock then
outstanding.

Section 14. Certificates and Book-Entry. No certificates representing the Series
A Preferred Stock shall be issued. Instead, Lincoln and the Company shall
maintain records showing (i) the number of shares of Series A Preferred Stock
held by Lincoln, (ii) the number of shares of Series A Preferred Stock that have
been redeemed, repurchased or converted in accordance with these Terms of Series
A Cumulative Convertible Preferred Stock and (iii) the date(s) of such
redemption(s), repurchase(s) and/or conversion(s).

Section 15. Reorganization Events. The Company shall not effect any
Reorganization Event unless (i) the surviving Person in such Reorganization
Event, if other than the Company, is an entity organized and existing under the
laws of the United States of America, any state thereof or the District of
Columbia, and following such Reorganization Event the Series A Preferred Stock
remains outstanding or, in the event such surviving Person is not the Company,
the outstanding shares of Series A Preferred Stock are converted into or
exchanged for preference securities of the surviving Person, in each case having
such rights, powers, privileges, and preferences that are not less favorable to
Lincoln than the rights, powers, privileges, and preferences of the Series A
Preferred Stock immediately prior to such Reorganization Event (and that
otherwise comply with these Terms of Series A Cumulative Convertible Preferred
Stock) and (ii) the Company gives Lincoln at least 30 days’ written notice prior
to consummating such Reorganization Event, including the terms of such
Reorganization Event, and the surviving Person in such Reorganization Event (if
other than the Company) expressly assumes by written instrument delivered to
Lincoln the obligations of the Company set forth herein.

Section 16. Miscellaneous.

(a) All notices referred to herein shall be in writing, and, unless otherwise
specified herein, shall be deemed to have been given upon the earlier of receipt
thereof or three (3) Business Days after the mailing thereof if sent by
registered or certified mail with postage prepaid, addressed: (i) if to the
Company, to Entercom Communications Corp., 401 E. City Avenue, Suite 809, Bala
Cynwyd, PA 19004, Attention: Andrew Sutor, Senior Vice President

 

20



--------------------------------------------------------------------------------

and General Counsel; (ii) if to Lincoln, to Lincoln National Corporation, Legal
Dept. – Contract Law, 150 N. Radnor Chester Road, Radnor, PA 19087, Attention:
Vice President – Contract Law; (iii) if to a holder of shares of Class A Common
Stock, to the address listed in the stock record books of the Company; or
(iv) to such other address as the Company, Lincoln or any such holder, as the
case may be, shall have designated by notice similarly given. Notice to the
Company or to Lincoln may be sent via email, and shall be deemed to have been
given upon the acknowledgement of the recipient, addressed: if to the Company,
to Andrew Sutor at asutor@entercom.com; if to Lincoln, to
Charles.Brawley@lfg.com.

(b) The Company shall pay any and all stock transfer and documentary stamp taxes
that may be payable in respect of any issuance or delivery pursuant hereto of
shares of Series A Preferred Stock or shares of Class A Common Stock or
certificates representing such shares. The Company shall not, however, be
required to pay any such tax that may be payable in respect of any transfer
involved in the issuance or delivery of shares of Series A Preferred Stock or
Class A Common Stock in a name other than that in which the shares of Series A
Preferred Stock with respect to which such shares are issued or delivered were
registered, or in respect of any payment to any Person other than a payment to
the registered holder thereof, and shall not be required to make any such
issuance, delivery or payment unless and until the Person otherwise entitled to
such issuance, delivery or payment has paid to the Company the amount of any
such tax or has established, to the satisfaction of the Company, that such tax
has been paid or is not payable.

(c) From time to time, Lincoln, and each subsequent holder of the shares of
Series A Preferred Stock, as applicable, shall be permitted to transfer all of
its shares of Series A Preferred Stock to an Affiliate of Lincoln and to assign
to such Affiliate all of its rights hereunder.

 

21



--------------------------------------------------------------------------------

EXECUTION FORM

EXHIBIT 5.18

 

 

 

FORM OF REGISTRATION RIGHTS AGREEMENT

dated as of [—]

between

ENTERCOM COMMUNICATIONS CORP.

and

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

 

 

 



--------------------------------------------------------------------------------

EXECUTION FORM

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is dated as of [—],
between Entercom Communications Corp. a Pennsylvania corporation (the
“Company”), and The Lincoln National Life Insurance Company, an Indiana
corporation (the “Investor”).

RECITALS

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of
December 7, 2014 (the “Purchase Agreement”), by and among the Investor, Entercom
Radio, LLC and the Company, the Company has issued to the Investor shares of
Series A Cumulative Convertible Preferred Stock, par value $0.01 per share (the
“Series A Preferred Stock”), which three (3) years after issuance will become
convertible into shares of Class A Common Stock, par value $0.01 per share, of
the Company (the “Shares”) and has agreed to enter into this Agreement to
provide the Investor with certain registration rights in respect of such Shares;
and

WHEREAS, the parties hereto hereby desire to set forth the Company’s obligations
to cause the registration of the Registrable Securities (as defined below)
pursuant to the Securities Act (as defined below) and applicable state
securities laws.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Definitions and Usage.

As used in this Agreement:

1.1. Definitions.

“Agent” means the principal placement agent on an agented placement of
Registrable Securities.

“Agreement” shall have the meaning set forth in the Preamble.

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York, New York, United States of America, are required
by law to be closed.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall mean the Class A Common Stock, par value $0.01 per share,
of the Company, the Class B Common Stock, par value $0.01 per share, of the
Company and the Class C Common Stock, par value $0.01 per share, of the Company.

“Company” shall have the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Holder” shall mean the Investor and any Transferee of any Registrable
Securities from a Holder, to the extent that such Transferee shall have been
assigned rights under this Agreement in accordance with Section 7, in each case
at such times as such Person shall own any Registrable Securities.

“Investor” shall have the meaning set forth in the Preamble.

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.

“Piggyback Registration” shall have the meaning set forth in Section 2.1(i).

“Purchase Agreement” shall have the meaning set forth in the Recitals.

“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or ordering by the
Commission of effectiveness of such registration statement or document.

“Registrable Securities” shall mean, subject to Section 7: (i) the Shares
acquired by the Investor pursuant to the conversion or exchange of the
Investor’s Series A Preferred Stock, (ii) any shares of Common Stock or other
securities of the Company issued as (or issuable upon the conversion or exercise
of any warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange generally for, or in replacement by
the Company generally of, such Shares (or other Registrable Securities); and
(iii) any securities issued in exchange for Shares (or other Registrable
Securities) in any merger, reorganization, consolidation, share exchange,
recapitalization, restructuring or other comparable transaction of the Company;
provided, however, that Registrable Securities shall not include (1) any
securities which have theretofore been registered and sold pursuant to the
Securities Act, or (2) at any time when the Investor is not, and has not for a
period of at least three months been, an “affiliate” (as such term is defined in
Rule 12b-2 under the Exchange Act) of the Company, any securities which may be
immediately sold under Rule 144 under the Securities Act without volume or any
other restrictions. For purposes of this Agreement, a Person will be deemed to
be a holder of Registrable Securities whenever such Person has the
then-exercisable right to acquire such Registrable Securities (by conversion,
purchase or otherwise), whether or not such acquisition has actually been
effected.

“Registrable Securities then outstanding” shall mean, with respect to a
specified determination date, the Registrable Securities owned by all Holders on
such date.

“Registration Expenses” shall have the meaning set forth in Section 5.1.

 

-2-



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Selling Holders” shall mean, with respect to a specified registration pursuant
to this Agreement, Holders of Registrable Securities whose Registrable
Securities are included in such registration.

“Series A Preferred Stock” shall have the meaning set forth in the Recitals.

“Shares” shall have the meaning set forth in the Recitals.

“Shelf Registration” shall have the meaning set forth in Section 2.2(i).

“Shelf Registration Statement” shall have the meaning set forth in
Section 2.2(i).

“Shelf Registration Termination Date” shall have the meaning set forth in
Section 3.2.

“Shelf Takedown” shall have the meaning set forth in Section 2.2(iv).

“Transfer” shall mean the sale, conveyance, transfer, or other disposition of
Registrable Securities.

“Underwriters’ Representative” shall mean the managing underwriter, or, in the
case of a co-managed underwriting, the managing underwriter designated as the
underwriters’ representative by the co-managers.

“Violation” shall have the meaning set forth in Section 6.1.

1.2. Usage.

(i) References to a Person (other than a natural person) are also references to
its assigns and successors in interest (by means of merger, consolidation or
sale of all or substantially all of the assets of such Person or otherwise, as
the case may be).

(ii) References to Registrable Securities “owned” or “held” by a Holder shall
include Registrable Securities beneficially owned by such Person but which are
held of record in the name of a nominee, trustee, custodian, or other agent, but
shall exclude shares of Common Stock held by a Holder in a fiduciary capacity
for customers of such Person.

(iii) References to a document are to such document as amended, waived and
otherwise modified from time to time and references to a statute or other
governmental rule are to each such statute or rule as amended and otherwise
modified from time to time (and references to any provision thereof shall
include references to any successor provision).

(iv) References to Sections or to Schedules or Exhibits are to sections hereof
or schedules or exhibits hereto, unless the context otherwise requires.

 

-3-



--------------------------------------------------------------------------------

(v) The definitions set forth herein are equally applicable both to the singular
and plural forms and the feminine, masculine and neuter forms of the terms
defined.

(vi) The term “including” and correlative terms shall be deemed to be followed
by “without limitation” whether or not followed by such words or words of like
import.

(vii) The term “hereof” and similar terms refer to this Agreement as a whole.

(viii) The “date of” any notice or request given pursuant to this Agreement
shall be determined in accordance with Section 12.3.

Section 2. Piggyback and Shelf Registration.

2.1. Piggyback Registration.

(i) If at any time when Holders own Registrable Securities, the Company
determines to file with the Commission a registration statement (whether or not
for its own account and including, for this purpose, a registration effected by
the Company for shareholders of the Company other than the Holders) covering any
securities that may be used to register Registrable Securities held by the
Investor (other than pursuant to a registration statement on Form S-4 or S-8),
or the Company proposes to effect a Shelf Takedown pursuant to an already
effective registration statement, the Company shall promptly give each Holder of
Registrable Securities written notice of such registration (a “Piggyback
Registration”). Upon the written request of each Holder given within twenty
(20) days following the date of such notice, the Company shall cause to be
included in such registration statement and use its reasonable best efforts to
be registered under the Securities Act all of the Registrable Securities that
each such Holder shall have requested to be registered. The Company shall have
the right to withdraw or cease to prepare or file any registration statement for
any offering referred to in this Section 2.1 prior to the effectiveness of such
registration statement or the completion of such a Shelf Takedown.

(ii) If the Underwriters’ Representative or Agent shall advise the Company in
writing that, in its opinion, the amount of Registrable Securities requested to
be included in such registration would materially adversely affect such
offering, or the timing thereof, then the Company will include in such
registration, to the extent of the amount and class which the Company is so
advised can be sold without such material adverse effect on such offering:
(A) first, all securities proposed to be sold by the Company for its own
account; or, if such registration is being effected for the account of any
securityholder of the Company pursuant to demand registration rights comparable
to the rights granted in Section 2.2 below, all securities proposed to be sold
by such securityholder, (B) second, if such registration is being effected for
the account of any securityholder of the Company pursuant to demand registration
rights comparable to the rights granted in Section 2.2 below, all securities
proposed to be sold by the Company for its own account (C) third, the
Registrable Securities requested to be included in such registration pursuant to
this Section 2.1 and all other securities being registered pursuant to the
exercise of contractual rights comparable to the rights granted in this
Section 2.1; pro rata based on the amount of such securities then proposed to be
sold by such Persons, and (D) fourth, all other securities requested to be
included in such registration allocated in accordance with the priorities then
existing among such Persons.

(iii) Each Holder shall be entitled to have Registrable Securities included in
an unlimited number of Piggyback Registrations pursuant to this Section 2.1.

 

-4-



--------------------------------------------------------------------------------

2.2. Shelf Registration and Takedowns.

(i) A Holder may request that the Company prepare and file with the Commission,
and the Company shall, within thirty (30) days following such request, prepare
and file with the Commission, a shelf registration statement on Form S-3 or any
similar short-form or other appropriate registration statement that may be
available at such time, which, if the Company is a “well-known seasoned issuer”
(as such term is defined in Rule 405 of the Securities Act), shall be an
“Automatic Shelf Registration Statement,” (as such term is defined in Rule 405
of the Securities Act) for the purpose of registering under the Securities Act
(the “Shelf Registration Statement”) the offer and sale of all or a portion of
the Registrable Securities by the Holders from time to time in accordance with
the methods of distribution elected by such Holders and set forth in the Shelf
Registration Statement (the “Shelf Registration”). The Shelf Registration
Statement shall indicate that the Registrable Securities are to be offered and
sold on a continuous basis pursuant to Rule 415 under the Securities Act.

(ii) If the Shelf Registration Statement is not automatically effective upon
filing, the Company shall use its reasonable best efforts to cause the Shelf
Registration Statement to be declared effective under the Securities Act as
promptly as practicable after the filing thereof, but in any event not later
than ninety (90) days following the date of the Holder’s request.

(iii) If prior to the Shelf Registration Termination Date, the number of
Registrable Securities at any time exceeds the number of securities then
registered for sale in the Shelf Registration Statement, the Company shall file
as soon as practicable an additional Shelf Registration Statement covering the
offer and sale by the Holders of not less than the number of such Registrable
Securities.

(iv) The Holders shall be entitled, at any time and from time to time when there
is an effective Shelf Registration Statement, to sell such Registrable
Securities as are then registered pursuant to such Shelf Registration Statement
in an underwritten offering if, based on the then-current market prices, the
number of Registrable Securities included in such underwritten offering would
yield gross proceeds of at least $10 million (each, a “Shelf Takedown”), but
only upon not less than twenty (20) days prior written notice (which shall
include the number of Registrable Securities proposed to be sold by the Holders)
to the Company; provided, that the Holders shall only be entitled to a maximum
of two (2) Shelf Takedowns under this Agreement and one (1) Shelf Takedown in
any twelve (12)-month period. The Selling Holders shall give the Company prompt
written notice of the consummation of a Shelf Takedown.

(v) If the Underwriters’ Representative or Agent shall advise the Company in
writing (with a copy to each Selling Holder) that, in its opinion, the amount of

 

-5-



--------------------------------------------------------------------------------

Registrable Securities requested to be included in such Shelf Takedown would
materially adversely affect such offering, then the Company will include in such
Shelf Registration, to the extent of the amount and class which the Company is
so advised can be sold without such material adverse effect on such offering,
(A) first, all of the Registrable Securities proposed to be sold by such Holder;
(B) second, all securities proposed to be sold by the Company for its own
account; (C) third, all securities required to be registered pursuant to the
exercise of registration rights held by other Persons, pro rata based on the
amount of such securities then proposed to be sold by such Persons and allocated
in accordance with the priorities then existing among such Persons.

(vi) If any of the Registrable Securities are to be sold in a Shelf Takedown,
the Company shall have the right to select the underwriters or Agent for each
Shelf Takedown, subject to the reasonable approval of the Holders.

Section 3. Registration Procedures. Whenever required under Section 2 to effect
the registration of any Registrable Securities, the Company shall take each of
the actions set forth in this Section 3, as expeditiously as reasonably
practicable.

3.1. In the case of any Piggyback Registration, the Company shall prepare and
file with the Commission a registration statement with respect to such
Registrable Securities and use the Company’s reasonable best efforts to cause
such registration statement to become effective. With respect to either a
Piggyback Registration or Shelf Registration, before filing a registration
statement or prospectus or any amendments or supplements thereto, including
documents incorporated by reference after the initial filing of the registration
statement and prior to effectiveness thereof, the Company shall furnish to one
(1) firm of counsel for the Selling Holders and, in the case of an underwritten
or agented offering, one (1) firm of counsel for the underwriters or Agent,
copies of all such documents in the form substantially as proposed to be filed
with the Commission at least four (4) business days prior to filing for review
and comment by such counsel.

3.2. With respect to either a Piggyback Registration or Shelf Registration, the
Company shall prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act and rules thereunder with respect to the
disposition of all of the securities covered by such registration statement. If
the registration is for an underwritten offering, the Company shall amend the
applicable registration statement or supplement the prospectus whenever required
by the terms of the applicable underwriting agreement. Subject to Rule 415 under
the Securities Act, if the registration statement is a Shelf Registration
Statement, the Company shall amend the registration statement or supplement the
prospectus so that it will remain current and in compliance with the
requirements of the Securities Act for three (3) years after its effective date,
provided, that in the case of the Shelf Registration, the Company shall be
required to use its reasonable best efforts to keep the Shelf Registration
Statement continuously effective under the Securities Act until such time as
there are no Registrable Securities remaining (the “Shelf Registration
Termination Date”), and if during such period any event or development occurs as
a result of which the registration statement or prospectus contains a
misstatement of a material fact

 

-6-



--------------------------------------------------------------------------------

or omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, the Company shall promptly notify
each Selling Holder, amend the registration statement or supplement the
prospectus so that each will thereafter comply with the Securities Act and
furnish to each Selling Holder of Registrable Securities such amended or
supplemented prospectus, which each such Holder shall thereafter use in the
Transfer of Registrable Securities covered by such registration statement.
Pending such amendment or supplement (and following written notice of the need
therefor) each such Holder shall cease making offers or Transfers of Registrable
Securities pursuant to the prior prospectus. In the event that any Registrable
Securities included in a registration statement subject to, or required by, this
Agreement remain unsold at the end of the period during which the Company is
obligated to use its reasonable best efforts to maintain the effectiveness of
such registration statement, the Company may file a post-effective amendment to
the registration statement for the purpose of removing such Registrable
Securities from registered status.

3.3. The Company shall furnish to each Selling Holder of Registrable Securities,
without charge, such numbers of copies of the registration statement, any
pre-effective or post-effective amendment thereto, the prospectus, including
each preliminary prospectus and any amendments or supplements thereto, in each
case in conformity with the requirements of the Securities Act and the rules
thereunder, and such other related documents as any such Selling Holder may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by such Selling Holder.

3.4. The Company shall use the Company’s reasonable best efforts (i) to register
and qualify the securities covered by such registration statement under all
applicable securities or blue sky laws of such states or jurisdictions as may be
necessary to enable the Holders to offer and sell the Registrable Securities or
as shall be reasonably requested by the Underwriters’ Representative or Agent,
and (ii) to obtain the withdrawal of any order suspending the effectiveness of a
registration statement, or the lifting of any suspension of the qualification
(or exemption from qualification) of the offer and transfer of any of the
Registrable Securities in any jurisdiction, as soon as practicable; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions in which it is not
already so qualified or subject to service.

3.5. In the event of any underwritten or agented offering, the Company (and any
other Person who wishes to include securities in such registration statement)
shall enter into and perform its obligations under an underwriting or agency
agreement (including indemnification and contribution obligations of
underwriters or agents), in usual and customary form (including containing
customary covenants, representations and warranties, including provision for
delivery of customary legal and disclosure opinions, auditor’s comfort letters
and closing documents), with the managing underwriter or underwriters of or
agents for such offering along with such other customary documents and
agreements as such underwriters or agents may request. Whether or not an
underwriting agreement is entered into, the Company shall make such
representations and warranties to the Selling Holders in form, substance and
scope as are customarily made in connection with an offering of common stock or
other equity securities pursuant to any appropriate agreement. The Company and
any other Person who wishes to include securities in any Shelf Registration
shall agree to sell its securities at the same price and on the same terms and
conditions as the Selling Holders.

 

-7-



--------------------------------------------------------------------------------

3.6. The Company shall promptly notify each Selling Holder of any comments by
the Commission or any other governmental authority with respect to the
registration statement or any requests for supplements or amendments thereto, or
any stop order issued or threatened to be issued by the Commission in connection
therewith, and shall take all reasonable actions required to respond as promptly
as practicable to any such comment or request and to prevent the entry of such
stop order or to remove it if entered, and shall promptly notify the Selling
Holders when such action has been taken and such order has been removed.

3.7. The Company shall make generally available to the Holders, the underwriters
or agents (if applicable) and their respective counsel copies of all of the
periodic reports, proxy statements, and other information filed with the
Commission or referred to in Section 9.1.

3.8. The Company shall make available for inspection by any Selling Holder, any
underwriter or agent participating in such offering and the representatives of
such Selling Holder and underwriters or agents (but not more than one firm of
counsel to such Selling Holder), all financial and other information as shall be
reasonably requested by them, and provide such Selling Holder, any underwriter
or agent participating in such offering and the representatives of such Selling
Holder and underwriters or agents the opportunity to discuss the business
affairs of the Company with its principal executives and independent public
accountants who have certified the audited financial statements included in such
registration statement, in each case as reasonably necessary to enable them to
exercise their due diligence responsibility under the Securities Act; provided,
however, that information that the Company determines, in good faith, to be
confidential and which the Company advises such Person in writing is
confidential shall not be disclosed unless such Person signs a customary
confidentiality agreement. If requested by the Selling Holders or the
underwriters or agents in any underwritten or agented offering, the Company
shall cause management to participate in a reasonable number of presentations of
management and road shows.

3.9. The Company shall provide and cause to be maintained a transfer agent and
registrar for all Registrable Securities covered by such registration statement
from and after a date not later than the effective date of such registration
statement.

3.10. The Company shall use all reasonable best efforts to cause the Registrable
Securities covered by such registration statement (i) if the Common Stock is
then listed on a securities exchange or included for quotation in a recognized
trading market, to continue to be so listed or included for a reasonable period
of time after the offering, and (ii) to be registered with or approved by such
other United States or state governmental agencies or authorities as may be
necessary by virtue of the business and operations of the Company to enable the
Selling Holders of Registrable Securities to consummate the disposition of such
Registrable Securities.

 

-8-



--------------------------------------------------------------------------------

3.11. The Company shall use the Company’s reasonable best efforts to provide a
CUSIP number for the Registrable Securities prior to the effective date of the
first registration statement including Registrable Securities.

3.12. The Company shall take such other actions as are reasonably requested in
order to expedite or facilitate the disposition of Registrable Securities
included in each such registration.

Section 4. Holders’ Obligations. In connection with the registration of
Registrable Securities, each Selling Holder shall:

4.1. furnish to the Company such information regarding such Selling Holder, the
number of the Registrable Securities owned by it and the intended method of
disposition of such securities as shall be required to effect the registration
of such Selling Holder’s Registrable Securities, and to cooperate with the
Company in preparing such registration; and

4.2. in the case of a Piggyback Registration, agree to sell its Registrable
Securities to the underwriters at the same price and on the same terms and
conditions as the Company or the other Persons on whose behalf the registration
statement was being filed have agreed to sell their securities, and to enter
into and perform its obligations under an underwriting or agency agreement, in
usual and customary form with the managing underwriter or underwriters of or
agents for such offering, provided, that the Selling Holders shall not be
required to make any representation or warranty or agree to any covenant that is
more extensive or burdensome than those made by any other Person that is
registering securities.

Section 5. Expenses of Registration. Expenses in connection with registrations
pursuant to this Agreement shall be allocated and paid as follows:

5.1. The Company shall bear and pay all expenses incurred in connection with any
registration, filing, or qualification of Registrable Securities for each
Selling Holder (which right may be Transferred to any Person to whom Registrable
Securities are Transferred as permitted by Section 7), including all
registration, filing and Financial Industry Regulatory Authority, Inc. fees, all
fees and expenses of complying with securities or blue sky laws, all word
processing, duplicating and printing expenses, messenger and delivery expenses,
the reasonable fees and disbursements of counsel for the Company, and of the
Company’s independent public accountants, including the expenses of comfort
letters required by or incident to such performance and compliance, and the
reasonable fees and disbursements of one (1) firm of counsel for the Selling
Holders of Registrable Securities (the “Registration Expenses”), but excluding
underwriting discounts and commissions relating to Registrable Securities (which
shall be paid on a pro rata basis by the Selling Holders).

5.2. Any failure of the Company to pay any Registration Expenses as required by
this Section 5 shall not relieve the Company of its obligations under this
Agreement.

 

-9-



--------------------------------------------------------------------------------

Section 6. Indemnification; Contribution. If any Registrable Securities are
included in a registration statement under this Agreement:

6.1. To the extent permitted by applicable law, the Company shall indemnify and
hold harmless each Selling Holder, each underwriter or Agent in any underwritten
or agented offering, each Person, if any, who controls such Selling Holder,
underwriter or Agent within the meaning of the Securities Act, and each officer,
director, partner and employee, of such Selling Holder, underwriter, Agent and
such controlling Persons, against any and all losses, claims, damages,
liabilities and expenses (joint or several), including attorneys’ fees and
disbursements and expenses of investigation, incurred by such party pursuant to
any actual or threatened action, suit, proceeding or investigation, or to which
any of the foregoing Persons may become subject under the Securities Act, the
Exchange Act or other federal or state laws, insofar as such losses, claims,
damages, liabilities and expenses arise out of or are based upon any of the
following statements, omissions or violations (collectively, a “Violation”):

(i) any untrue statement or alleged untrue statement of a material fact
contained in such registration statement or prospectus, including any
preliminary prospectus or final prospectus or any “issuer free writing
prospectus” as such term is defined in Rule 433 under the Securities Act, or any
amendments or supplements thereto; or

(ii) the omission or alleged omission to state in any such registration
statement or prospectus, including any preliminary prospectus or final
prospectus or “issuer free writing prospectus”, or any amendments or supplements
thereto, a material fact required or allegedly required to be stated therein, or
necessary or allegedly necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

provided, however, that the indemnification required by this Section 6.1 shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability or expense if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld, conditioned or
delayed), nor shall the Company be liable in any such case for any such loss,
claim, damage, liability, or expense solely to the extent that it arises out of
or is based upon (x) a Violation which occurs in reliance upon and in conformity
with written information furnished to the Company by the indemnified party for
use in connection with such registration, or (y) the failure of any person
entitled to indemnification hereunder to deliver or make available to a
purchaser of Registrable Securities (to the extent required by law), a copy of
any registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto (if the
same was required by applicable law to be delivered or made available),
provided, that the Company shall have timely delivered to the applicable Selling
Holder such registration statement, including such preliminary prospectus or
final prospectus contained therein and any amendments or supplements thereto.
The Company shall also indemnify underwriters, selling brokers, dealer managers
and similar securities industry professionals participating in the distribution,
their officers, directors, agents and employees and each person who controls
such persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) to the same extent as provided above with
respect to the indemnification of the Selling Holders.

 

-10-



--------------------------------------------------------------------------------

6.2. To the extent permitted by applicable law, each Selling Holder shall
indemnify and hold harmless the Company, each of its directors, each of its
officers who shall have signed the registration statement, each Person who
controls the Company within the meaning of the Securities Act, each underwriter
or Agent in any underwritten or agented offering and each Person who controls
such underwriter or Agent within the meaning of the Securities Act, and each
officer, director, partner and employee of such underwriter or Agent or such
controlling Person, against any and all losses, claims, damages, liabilities and
expenses (joint and several), including attorneys’ fees and disbursements and
expenses of investigation, incurred by such party pursuant to any actual or
threatened action, suit, proceeding or investigation, or to which any of the
foregoing Persons may otherwise become subject under the Securities Act, the
Exchange Act or other federal or state laws, insofar as such losses, claims,
damages, liabilities and expenses arise out of or are based upon any Violation,
in each case solely to the extent that such Violation occurs in reliance upon
and in conformity with written information furnished by such Selling Holder or
its Representatives or controlling persons expressly for use in connection with
such registration; provided, however, that (x) the indemnification required by
this Section 6.2 shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or expense if settlement is effected without the
consent of the relevant Selling Holder of Registrable Securities, which consent
shall not be unreasonably withheld, conditioned or delayed, and (y) in no event
shall the amount of any indemnity under this Section 6.2 exceed the gross
proceeds from the applicable offering received by such Selling Holder.

6.3. Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action, suit, proceeding, investigation or
threat thereof made in writing for which such indemnified party may make a claim
under this Section 6, such indemnified party shall deliver to the indemnifying
party a written notice of the commencement thereof and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly given
notice, to assume the defense thereof with counsel reasonably satisfactory to
the parties; provided, however, that an indemnified party shall have the right
to retain separate counsel in any such action, claim or proceeding and to
participate in the defense thereof, provided, that the indemnified party shall
be responsible for its own fees and disbursements and expenses unless
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding (in which case the indemnifying party shall pay such
fees and disbursements and expenses of the indemnified party and shall not have
the right to assume the defense of such action, claim or proceeding on behalf of
such indemnified party). The failure to deliver written notice to the
indemnifying party within a reasonable time following the commencement of any
such action, if and only to the extent prejudicial to the indemnifying party,
shall relieve such indemnifying party of any liability to the indemnified party
under this Section 6 to the extent of such prejudice. Notwithstanding the
foregoing, the indemnified party will have the absolute right to conduct and
control, through counsel of its choosing (with the fees and disbursements and
expenses to be paid by the indemnifying party) the defense, compromise and
settlement of any such action, claim or proceeding if the indemnifying party
does not elect to assume control of the defense within thirty (30) days after
receiving notice thereof; provided, that the indemnifying party shall be
permitted to participate in the defense thereof with its own counsel and at its
own expense. No

 

-11-



--------------------------------------------------------------------------------

indemnifying party shall be liable to an indemnified party for any settlement of
any action, proceeding or claim without the written consent of the indemnifying
party, which consent shall not be unreasonably withheld, conditioned or delayed.
No indemnifying party shall consent to any settlement of any action, proceeding
or claim without the written consent of the indemnifying party, which consent
shall not be unreasonably withheld, conditioned or delayed, that does not
include the giving to such indemnified party of an unconditional release from
all liability in respect of such action, proceeding or claim or that requires an
admission of wrongdoing by any indemnified party.

6.4. If the indemnification required by this Section 6 from the indemnifying
party is unavailable to an indemnified party hereunder in respect of any losses,
claims, damages, liabilities or expenses referred to in this Section 6:

(i) The indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions that resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any Violation has been committed by, or relates to information supplied
by, such indemnifying party or indemnified parties, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such Violation. The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in Section 6.1 and Section 6.2,
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6.4 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to in Section 6.4(i). No Person that is guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

6.5. If indemnification is available under this Section 6, the indemnifying
parties shall indemnify each indemnified party to the full extent provided in
this Section 6 without regard to the relative fault of such indemnifying party
or indemnified party or any other equitable consideration referred to in
Section 6.4.

6.6. The obligations of the Company and the Selling Holders of Registrable
Securities under this Section 6 shall survive the completion of any offering of
Registrable Securities pursuant to a registration statement under this
Agreement, and otherwise until the expiration of the applicable statute of
limitations.

Section 7. Transfer of Registration Rights. All rights of a Holder with respect
to Registrable Securities pursuant to this Agreement may be Transferred by such
Holder to any other Person in connection with the Transfer of Registrable
Securities to such Person, in all

 

-12-



--------------------------------------------------------------------------------

cases, if and only if (x) any such Transferee that is not a party to this
Agreement shall have executed and delivered to the Secretary of the Company a
properly completed agreement substantially in the form of Exhibit A, and (y) the
Transferor shall have delivered to the Secretary of the Company, no later than
fifteen (15) days following the date of the Transfer, written notification of
such Transfer setting forth the name of the Transferor, name and address of the
Transferee, and the number of Registrable Securities that shall have been so
Transferred.

Section 8. Holdback. Each Holder entitled pursuant to this Agreement to have
Registrable Securities included in a Piggyback Registration statement prepared
pursuant to Section 2.1 of this Agreement, and each of the Company and any other
Person who requests the inclusion of securities in any Shelf Registration, if so
requested by the Underwriters’ Representative or Agent in connection with an
offering of any Registrable Securities, shall not effect any public sale or
distribution of shares of Common Stock or any securities convertible into or
exchangeable or exercisable for shares of Common Stock, including a sale
pursuant to Rule 144 under the Securities Act (except as part of such
underwritten or agented registration), during the fifteen (15)-day period prior
to, and up to ninety (90)-day period beginning on (but in any event not longer
than the period applicable to the Company’s directors and executive officers who
are required by the Underwriters’ Representative or Agent to be subject to
similar restrictions), the date such registration statement is declared
effective under the Securities Act by the Commission; provided, that such Holder
is timely notified of such effective date in writing by the Company or such
Underwriters’ Representative or Agent. In order to enforce the foregoing
covenant, the Company shall be entitled to impose stop-transfer instructions
with respect to the Registrable Securities until the end of such period.

Section 9. Covenants.

9.1. The Company shall file as and when applicable, on a timely basis, all
reports required to be filed by it under the Exchange Act. If the Company is not
required to file reports pursuant to the Exchange Act, upon the request of any
Holder of Registrable Securities, the Company shall make publicly available the
information specified in subparagraph (c)(2) of Rule 144 of the Securities Act,
and take such further action as may be reasonably required from time to time and
as may be within the reasonable control of the Company, to enable the Holders to
Transfer Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 under the
Securities Act or any similar rule or regulation hereafter adopted by the
Commission.

9.2. The Company shall be entitled, upon written notice to the Holders, to
postpone (but not more than once in any fiscal year) for a reasonable period not
in excess of ninety (90) calendar days, the filing or initial effectiveness of,
or suspend the use of, a Piggyback Registration statement or a Shelf
Registration Statement if the Company delivers to the Selling Holders a
certificate signed by an executive officer of the Company certifying that in the
good faith judgment of such officer such registration, offering or use would
reasonably be expected to materially and adversely affect or to materially
interfere with any material financing of the Company or any material transaction
under consideration by the Company or would require the disclosure of
information that has not been, and is not otherwise required to be, disclosed to
the public, the premature disclosure of which would materially and adversely
affect the Company.

 

-13-



--------------------------------------------------------------------------------

No postponement or suspension shall apply during any period in which the
directors and executive officers of the Company are not also generally
prohibited from selling shares of Common Stock (other any sales made pursuant to
10b5-1 plans then in existence). The Holders shall maintain in confidence the
existence and content of such notice or certificate. Notwithstanding anything to
the contrary in this Section 9.2, no such suspension notice may be given from
the time of the first bona fide offer of Registrable Securities pursuant to a
registration hereunder as long as a prospectus is required to be delivered in
respect of such offer under the Securities Act.

9.3. The Company has not granted, and shall not grant, to any Person any
registration rights that are inconsistent with the provisions of this Agreement.

Section 10. Amendment, Modification and Waivers; Further Assurances.

(i) This Agreement may be amended with the consent of the Company and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company shall have obtained the
written consent of the Investor to such amendment, action or omission to act.

(ii) No waiver of any terms or conditions of this Agreement shall operate as a
waiver of any other breach of such terms and conditions or any other term or
condition, nor shall any failure to enforce any provision hereof operate as a
waiver of such provision or of any other provision hereof. No written waiver
hereunder, unless it by its own terms explicitly provides to the contrary, shall
be construed to effect a continuing waiver of the provisions being waived and no
such waiver in any instance shall constitute a waiver in any other instance or
for any other purpose or impair the right of the party against whom such waiver
is claimed in all other instances or for all other purposes to require full
compliance with such provision.

(iii) Each of the parties hereto shall execute all such further instruments and
documents and take all such further action as any other party hereto may
reasonably require in order to effectuate the terms and purposes of this
Agreement.

Section 11. Assignment; Benefit. This Agreement and all of the provisions hereof
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective heirs, assigns, executors, administrators or successors.
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned or delegated by the Company or Investor without the prior
written consent of the other; provided, however, that Investor may assign all of
its rights, interests and obligations hereunder to an affiliate of Investor in
connection with the Transfer of all of its shares of Series A Preferred Stock
pursuant to the terms thereof. A Holder may Transfer its rights hereunder to a
successor in interest to the Registrable Securities owned by such assignor as
permitted by Section 7.

Section 12. Miscellaneous.

12.1. Governing Law. This Agreement and all disputes, claims or controversies
relating to, arising out of, or in connection with this Agreement shall be
governed

 

-14-



--------------------------------------------------------------------------------

by and construed in accordance with the internal laws of the State of New
York(including in respect of the statute of limitations or other limitations
period applicable to any claim, controversy or dispute hereunder) without regard
to the laws of any other jurisdiction that might be applied because of the
conflicts of laws rules of the State of New York. Each party irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
brought by the other party or its successors or assigns shall be brought and
determined in any State or Federal court sitting in the State of New York (or,
if such court lacks subject matter jurisdiction, in any appropriate New York
State or Federal court), and each party hereby irrevocably submits to the
exclusive jurisdiction of the aforesaid courts for itself and with respect to
its property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each party agrees not to commence any action, suit or
proceeding relating thereto except in the courts described above in New York,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in New York as described
herein. Each party further agrees that notice as provided herein shall
constitute sufficient service of process and each party further waives any
argument that such service is insufficient. Each party hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby, (a) any
claim that it is not personally subject to the jurisdiction of the courts in New
York as described herein for any reason, (b) that it or its property is exempt
or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (c) that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper, or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

12.2. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

12.3. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by an
internationally recognized overnight courier service, by facsimile (subject to
written confirmation of receipt by the recipient) or registered or certified
mail (postage prepaid, return receipt requested) to the address specified on
Schedule 1 to this Agreement or in the relevant agreement in the form of Exhibit
A whereby such party became bound by the provisions of this Agreement. Notice to
the Company or to Lincoln may be sent via email, and shall be deemed to have
been given upon the acknowledgement of the recipient, addressed: if to the
Company, to Andrew Sutor at asutor@entercom.com; if to Lincoln, to Charles
Brawley at Charles.Brawley@lfg.com.

12.4. Entire Agreement; Integration. This Agreement supersedes all prior
agreements hereto with respect to the subject matter hereof and thereof and
supersedes all

 

-15-



--------------------------------------------------------------------------------

prior agreements and undertakings, both written and oral, between the parties
hereto with respect to the subject matter hereof and thereof, other than the
Purchase Agreement, the TBA (as defined in the Purchase Agreement) and the
Confidentiality Agreement (as defined in the Purchase Agreement).

12.5. Injunctive Relief. The parties hereto agree that irreparable damage to the
parties would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that any party shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, without bond or other
security being required, this being in addition to any other remedy to which
such party is entitled at law or in equity.

12.6. Section Headings. Section headings are for convenience of reference only
and shall not affect the meaning of any provision of this Agreement.

12.7. Counterparts. This Agreement may be executed and delivered (including by
email or facsimile transmission) in one (1) or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one (1) and the same agreement.

12.8. Severability. If any term or other provision of this Agreement is deemed
by any court to be violative of law or public policy and therefore invalid,
illegal or incapable of being enforced, all other terms and provisions of this
Agreement shall nevertheless remain in full force and effect. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Agreement are consummated as originally contemplated to the greatest extent
possible.

12.9. Filing. A copy of this Agreement and of all amendments thereto shall be
filed at the principal executive office of the Company with the corporate
recorder of the Company.

12.10. Termination. This Agreement may be terminated at any time by a written
instrument signed by the parties hereto. Unless sooner terminated in accordance
with the preceding sentence, this Agreement (other than Section 6 hereof) shall
terminate in its entirety on such date following the issuance of the Shares upon
the conversion of the Series A Preferred Stock as there shall be no Registrable
Securities then outstanding, provided, that any shares of Common Stock
previously subject to this Agreement shall not be Registrable Securities
following the sale of any such shares in an offering registered pursuant to this
Agreement.

12.11. Attorneys’ Fees. In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision hereof is validly asserted
as a defense, the successful party shall be entitled to recover reasonable
attorneys’ fees (including any fees incurred in any appeal) in addition to its
costs and expenses and any other available remedy.

 

-16-



--------------------------------------------------------------------------------

12.12. No Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, including any rights of employment
for any specified period, under or by reason of this Agreement.

[The rest of this page has been intentionally left blank]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first written above.

 

ENTERCOM COMMUNICATIONS CORP. By:  

 

  Name:   Title: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY By:  

 

  Name:   Title:

 

-1-



--------------------------------------------------------------------------------

EXECUTION FORM

Schedule 1

Address for Notices

 

Notice to the Company    Entercom Communications Corp.    401 City Avenue, Suite
809    Bala Cynwyd, PA 19004   

Facsimile:    (610) 660-5662 Attention:    Andrew Sutor,    Senior Vice
President and General Counsel

 

with a copy to:    Latham & Watkins LLP    330 N. Wabash St., Suite 2800   
Chicago, IL 60611   

Facsimile:    (312) 993-9767 Attention:    Zachary A. Judd

 

Notice to the Investor    Lincoln National Corporation    Legal Dept. – Contract
Law    150 N. Radnor Chester Road    Radnor, PA 19087   

Facsimile:    (484) 583-8141 Attention:    Vice President – Contract Law

 

with a copy to:    Wachtell, Lipton, Rosen & Katz    51 West 52nd Street    New
York, NY 10019   

Facsimile:    (212) 403-2000 Attention:    Nicholas G. Demmo



--------------------------------------------------------------------------------

EXHIBIT A

to

Registration

Rights Agreement

AGREEMENT TO BE BOUND

BY THE REGISTRATION RIGHTS AGREEMENT

The undersigned, being the transferee of         shares of Class A common stock,
par value $0.01 per share (the “Registrable Securities”), of Entercom
Communications Corp., a Pennsylvania corporation (the “Company”), as a condition
to the receipt of such Registrable Securities, acknowledges that matters
pertaining to the registration of such Registrable Securities are governed by
the Registration Rights Agreement dated as of [—], initially among the Company
and The Lincoln National Life Insurance Company referred to therein (the
“Agreement”), and the undersigned hereby (1) acknowledges receipt of a copy of
the Agreement, and (2) agrees to be bound as a Holder by the terms of the
Agreement, as the same has been or may be amended from time to time.

Agreed to this     day of             ,         .

 

 

 

 

  *

 

  *

 

* Include address for notices.

 

A-1